Exhibit 10.3
EXECUTION VERSION
 
INTERCREDITOR AGREEMENT
Dated as of December 17, 2010
by and among
NOVELIS INC.,
NOVELIS CORPORATION,
NOVELIS PAE CORPORATION,
NOVELIS BRAND LLC,
NOVELIS SOUTH AMERICA HOLDINGS LLC,
ALUMINUM UPSTREAM HOLDINGS LLC,
NOVELIS ACQUISITIONS LLC ,
NOVELIS NORTH AMERICA HOLDINGS INC.,
NOVELIS UK LTD,
NOVELIS AG,
AV METALS INC., and
the Subsidiary Guarantors party hereto,
as Grantors,
BANK OF AMERICA, N.A.,
as Revolving Credit Administrative Agent and Revolving Credit Collateral Agent,
and
BANK OF AMERICA, N.A.,
as Term Loan Administrative Agent and Term Loan Collateral Agent
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
I. DEFINITIONS
    2  
1.1 Defined Terms
    2  
1.2 Terms Generally
    31  
1.3 Impairment
    32  
 
       
II. LIEN PRIORITIES BETWEEN REVOLVING CREDIT SECURED OBLIGATIONS, PARI PASSU
SECURED OBLIGATIONS AND SUBORDINATED LIEN SECURED OBLIGATIONS
    33  
2.1 Relative Priorities
    33  
2.2 Prohibition on Contesting Liens
    34  
2.3 No New Liens
    34  
2.4 Similar Liens and Agreements
    35  
2.5 German Real Estate
    36  
 
       
III. PRIORITIES AND AGREEMENTS OF PARI PASSU SECURED PARTIES WITH RESPECT TO
COMMON Pari PASSU COLLATERAL
    36  
3.1 Priority of Claims
    36  
3.2 Actions with Respect to Common Pari Passu Collateral
    36  
3.3 No Interference; Payment Over
    37  
3.4 Automatic Release of Liens; Amendments to Pari Passu Security Documents
    38  
3.5 Insurance
    38  
3.6 Benefit of the Article
    39  
 
       
IV. PRIORITIES AND AGREEMENTS WITH RESPECT TO COMMON SUBORDINATED LIEN
COLLATERAL
    39  
4.1 Priority of Claims
    39  
4.2 Actions with Respect to Common Subordinated Lien Collateral
    39  
4.3 No Interference; Payment Over
    40  
4.4 Automatic Release of Liens; Amendments to Subordinated Lien Security
Documents
    41  
4.5 Insurance
    42  
4.6 Benefit of the Article
    42  
 
       
V. ENFORCEMENT
    42  
5.1 Exercise of Remedies — Restrictions on Pari Passu Secured Parties and
Subordinated Lien Secured Parties
    42  
5.2 Exercise of Remedies — Restrictions on Revolving Credit Claimholders and
Subordinated Lien Secured Parties
    47  
5.3 Exercise of Remedies — Collateral Access Rights
    52  
5.4 Exercise of Remedies — Intellectual Property Rights/Access to
Information/Use of Equipment
    54  
5.5 Exercise of Remedies — Set Off and Tracing of and Priorities in Proceeds
    55  

(i)



--------------------------------------------------------------------------------



 



         
VI. PAYMENTS
    56  
6.1 Application of Proceeds
    56  
6.2 Payments Over in Violation of Agreement
    57  
6.3 Application of Pari Passu Payments Among Pari Passu Secured Parties;
Application of Subordinated Lien Payments Among Subordinated Lien Secured
Parties
    58  
 
       
VII. OTHER AGREEMENTS
    61  
7.1 Releases
    61  
7.2 Insurance
    64  
7.3 Amendments to Revolving Credit Loan Documents and Pari Passu Loan Documents;
Refinancings; Legending Provisions
    65  
7.4 Bailee or Agency for Perfection
    68  
7.5 Additional Secured Debt
    72  
7.6 When Discharge of Revolving Credit Secured Obligations or Pari Passu Secured
Obligations Deemed to Not Have Occurred
    74  
 
       
VIII. INSOLVENCY OR LIQUIDATION PROCEEDINGS
    75  
8.1 Finance and Sale Issues
    75  
8.2 Relief from the Automatic Stay
    79  
8.3 Adequate Protection
    79  
8.4 Avoidance Issues
    82  
8.5 Reorganization Securities
    82  
8.6 Post-Petition Interest
    82  
8.7 Waiver — Section 1111(b)(2) Issues
    83  
8.8 Asset Dispositions in an Insolvency or Liquidation Proceeding
    83  
8.9 Additional Section 363 and Section 364 Matters
    84  
8.10 Effectiveness in Insolvency or Liquidation Proceedings
    84  
8.11 Separate Grants of Security and Separate Classification
    84  
 
       
IX. RELIANCE; WAIVERS; ETC
    85  
9.1 Reliance
    85  
9.2 No Warranties or Liability
    86  
9.3 No Waiver of Lien Priorities
    87  
9.4 Obligations Unconditional
    88  
 
       
X. THE AUTHORIZED COLLATERAL AGENT
    89  
10.1 Authority
    89  
10.2 Rights as a Secured Party
    90  
10.3 Exculpatory Provisions
    90  
10.4 Reliance by Authorized Collateral Agents
    92  
10.5 Delegation of Duties
    92  
10.6 Existence and Amounts of Liens and Obligations
    92  
 
       
XI. MISCELLANEOUS
    93  
11.1 Conflicts; No Additional Rights
    93  
11.2 Effectiveness; Continuing Nature of this Agreement; Severability
    93  

(ii)



--------------------------------------------------------------------------------



 



         
11.3 Amendments; Waivers
    94  
11.4 Information Concerning Financial Condition of Holdings, the Borrowers and
their Respective Subsidiaries
    94  
11.5 Subrogation
    95  
11.6 GOVERNING LAW
    96  
11.7 CONSENT TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS
    96  
11.8 WAIVER OF JURY TRIAL
    97  
11.9 Notices
    97  
11.10 Further Assurances
    97  
11.11 Binding Effect on Successors and Assigns and on Claimholders and Agents
    98  
11.12 Specific Performance
    98  
11.13 Headings
    98  
11.14 Counterparts
    98  
11.15 Authorization
    98  
11.16 No Third Party Beneficiaries
    98  
11.17 Provisions Solely to Define Relative Rights
    99  
11.18 Marshalling of Assets
    99  
11.19 Joinder of Additional Grantors
    99  
11.20 Agent for Service of Process
    100  

(iii)



--------------------------------------------------------------------------------



 



INTERCREDITOR AGREEMENT
               This INTERCREDITOR AGREEMENT, is dated as of December 17, 2010,
and entered into by and among NOVELIS INC., a corporation amalgamated under the
Canada Business Corporations Act (the “Parent Borrower”), NOVELIS CORPORATION, a
Texas corporation (“Novelis Corporation”), NOVELIS PAE CORPORATION, a Delaware
corporation (“Novelis PAE”), NOVELIS BRAND LLC, a Delaware limited liability
company (“Novelis Brand”), NOVELIS SOUTH AMERICA HOLDINGS LLC, a Delaware
limited liability company (“Novelis South”), ALUMINUM UPSTREAM HOLDINGS LLC, a
Delaware limited liability company (“Aluminum Upstream”), NOVELIS ACQUISITIONS
LLC, a Delaware limited liability company (“Novelis Acquisitions”), and NOVELIS
NORTH AMERICA HOLDINGS INC., a Delaware corporation, (“Novelis Holdings” and,
together with Novelis Corporation, Novelis PAE, Novelis Brand, Novelis South,
Aluminum Upstream and Novelis Acquisitions, the “U.S. Borrowers”), NOVELIS UK
LTD, a limited liability company incorporated under the laws of England and
Wales with registered number 00279596 (the “U.K. Borrower”), and NOVELIS AG, a
stock corporation (AG) organized under the laws of Switzerland (the “Swiss
Borrower” and, together with the Parent Borrower, the U.S. Borrowers, and the
U.K. Borrower, the “Borrowers” and each, a “Borrower”), AV METALS INC., a
corporation formed under the Canada Business Corporations Act (“Holdings”), the
subsidiaries of Holdings and the subsidiaries of Parent Borrower from time to
time party hereto (the “Subsidiary Guarantors” and, together with Holdings, the
“Guarantors” and each, a “Guarantor”), BANK OF AMERICA, N.A., as administrative
agent for the Revolving Credit Lenders (such term and each other capitalized
term used herein having the meanings assigned to them in Section 1 below) and as
collateral agent for the Revolving Credit Claimholders, and BANK OF AMERICA,
N.A., as administrative agent for the Term Loan Lenders (together with its
successors in such capacity, the “Term Loan Administrative Agent”), and BANK OF
AMERICA, N.A., as collateral agent for the current and future Term Loan Secured
Parties (together with its successors in such capacity, “Term Loan Collateral
Agent”). As described in more detail in Section 11.11 hereof, this Agreement is
intended to be binding on all Claimholders and each Agent.
RECITALS
               The Borrowers, the Guarantors, the banks, financial institutions
and other entities party thereto as lenders, the Revolving Credit Agents and the
other parties thereto, have entered into that certain Credit Agreement, dated as
of the date hereof, providing for certain senior secured revolving credit
facilities (as Modified from time to time, the “Original Revolving Credit
Agreement”);
               The Parent Borrower, Novelis Corporation, the Guarantors, the
banks, financial institutions and other entities party thereto as lenders, the
Term Loan Agents and the other parties thereto, have entered into that certain
Credit Agreement, dated as of the date hereof, providing for certain senior
secured term loan facilities (as Modified or Refinanced from time to time, the
“Term Loan Agreement”);
               The Grantors have secured (i) the Revolving Credit Secured
Obligations under the Revolving Credit Security Documents and (ii) the Term Loan
Secured Obligations under the Pari

 



--------------------------------------------------------------------------------



 



Passu Security Documents, and the Grantors may, in certain circumstances, secure
obligations under any future Pari Passu Debt and Subordinated Lien Debt with
Liens on current and future Collateral; and
               As a condition to the closing of each of the Original Revolving
Credit Agreement and Term Loan Agreement, (i) the Revolving Credit Agents, on
behalf of the Revolving Credit Claimholders, and (ii) the Term Loan Agents, on
behalf of the Term Loan Secured Parties, have agreed to the relative priority of
the respective Liens securing the obligations of the Grantors to the Revolving
Credit Claimholders, the Pari Passu Secured Parties and the Subordinated Lien
Secured Parties on the Collateral and certain other rights, priorities and
interests as set forth in this Agreement.
AGREEMENT
               In consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
I. DEFINITIONS.
          1.1 Defined Terms. As used in the Agreement, the following terms shall
have the following meanings:
               “Access Period” means for each parcel of Mortgaged Premises the
period, after the commencement of an Enforcement Period, which begins on the day
that any Revolving Credit Agent provides the Authorized Pari Passu Collateral
Agent with the notice of its election to request access pursuant to
Section 5.3(b) below and ends on the earlier of (i) the 180th day after any
Revolving Credit Agent obtains the ability to use, take physical possession of,
remove or otherwise control the use or access to the Revolving Credit Priority
Collateral located on such Mortgaged Premises following Enforcement plus such
number of days, if any, after any Revolving Credit Agent obtains access to such
Revolving Credit Priority Collateral that it is stayed or otherwise prohibited
by law or court order from exercising remedies with respect to Revolving Credit
Priority Collateral located on such Mortgaged Premises (but in any event for a
period of not less than 90 days following the expiration of such stay or
prohibition) or (ii) the date on which all or substantially all of the Revolving
Credit Priority Collateral located on such Mortgaged Premises is sold, collected
or liquidated or (iii) the date on which the Discharge of Revolving Credit
Secured Obligations has occurred.
               “Accounts” means all present and future “accounts” and “payment
intangibles” (in each case, as defined in Article 9 of the UCC).
               “Account Agreements” means any lockbox account agreement, pledged
account agreement, blocked account agreement, deposit account control agreement,
securities account control agreement, or any similar deposit or securities
account agreements among any Revolving Credit Agents, any Pari Passu Collateral
Agent and/or any Subordinated Lien Collateral Agent and any Borrowers and/or
Guarantors and the relevant financial institution depository or securities
intermediary.

2



--------------------------------------------------------------------------------



 



               “Additional Pari Passu Collateral Agent” means the collateral
agent, collateral trustee, indenture trustee or a similar representative for the
holders of any Series of Pari Passu Debt incurred or issued after the date
hereof.
               “Additional Pari Passu Secured Obligations” means all Obligations
of the Grantors under Additional Secured Debt that has been designated as Pari
Passu Secured Obligations pursuant to Section 7.5.
               “Additional Pari Passu Secured Party” means the holders of any
Additional Pari Passu Secured Obligations and the corresponding Pari Passu
Representatives with respect thereto.
               “Additional Secured Debt” has the meaning assigned to such term
in Section 7.5(a)(i) of this Agreement.
               “Additional Secured Debt Designation” means a notice in
substantially the form of Annex I.
               “Affiliate” means, with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.
               “Agents” means the Revolving Credit Agents, the Pari Passu
Representatives and the Subordinated Lien Representatives.
               “Agreement” means this Intercreditor Agreement, as Modified from
time to time.
               “Aluminum Upstream” has the meaning assigned to that term in the
preamble to this Agreement.
               “Authorized Collateral Agent” means, as the context requires, the
Authorized Pari Passu Collateral Agent or the Authorized Subordinated Collateral
Agent.
               “Authorized Pari Passu Collateral Agent” means, with respect to
any Common Pari Passu Collateral securing any of the Pari Passu Secured
Obligations, the Authorized Representative of the Series of Pari Passu Secured
Obligations that constitutes the largest outstanding principal amount (which
shall include, for the purpose of this determination, all undrawn committed
amounts under any revolving or delayed draw credit facilities) of any then
outstanding Series of Pari Passu Secured Obligations with respect to such Common
Pari Passu Collateral.
               “Authorized Representative” means (i) in the case of any Term
Loan Secured Obligations or the Term Loan Secured Parties, the Term Loan
Collateral Agent, (ii) in the case of any Series of Additional Pari Passu
Secured Obligations or Additional Pari Passu Secured Parties that become subject
to this Agreement after the date hereof, the Additional Pari Passu Collateral
Agent named for such Series in the applicable Intercreditor Joinder Agreement
and (iii) in the case of any Series of Subordinated Lien Debt that becomes
subject to this Agreement after the

3



--------------------------------------------------------------------------------



 



date hereof, the Subordinated Lien Collateral Agent named for such Series in the
applicable Intercreditor Joinder Agreement.
               “Authorized Subordinated Lien Collateral Agent” means, with
respect to any Common Subordinated Lien Collateral securing any of the
Subordinated Lien Secured Obligations, the Authorized Representative of the
Series of Subordinated Lien Secured Obligations that constitutes the largest
outstanding principal amount (which shall include, for the purpose of this
determination, all undrawn committed amounts under any revolving or delayed draw
credit facilities) of any then outstanding Series of Subordinated Lien Secured
Obligations with respect to such Common Subordinated Lien Collateral.
               “Bank Product” means any of the following products, services or
facilities extended to Holdings, the Parent Borrower or any Restricted
Subsidiary (as defined in the Revolving Credit Agreement) by a lender under the
Revolving Credit Agreement or any of its Affiliates: (a) Cash Management
Services; (b) commercial credit card and merchant card services; and (c) other
banking products or services as may be requested by Holdings, the Parent
Borrower or any Restricted Subsidiary, other than Letters of Credit and Hedging
Agreements.
               “Bank Product Debt” means Indebtedness and other obligations of a
Grantor relating to Bank Products.
               “Bankruptcy Code” means Title 11 of the United States Code
entitled “Bankruptcy”, as now and hereafter in effect, or any successor statute.
               “Bankruptcy Law” means the Bankruptcy Code and any similar
federal, state or foreign law for the relief of debtors or relating to
insolvency, liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, reorganization or receivership,
including the Bankruptcy and Insolvency Act (Canada) and the Companies’
Creditors Arrangement Act (Canada).
               “Board of Directors” means, with respect to any Person, (i) in
the case of any corporation, the board of directors of such Person, (ii) in the
case of any limited liability company, the board of managers (or the functional
equivalent) of such Person, (iii) in the case of any limited partnership, the
Board of Directors of the general partner of such Person and (iv) in any other
case, the functional equivalent of the foregoing.
               “Business Day” means any day other than a Saturday, Sunday or
other day on which commercial banks are authorized to close under the laws of,
or are in fact closed in, New York or Chicago.
               “Cash Management Services” means any services provided from time
to time by any lender under the Revolving Credit Agreement or any of its
Affiliates (or any Person that was a lender or an Affiliate of a lender under
the Revolving Credit Agreement at the time agreements with respect to such
services are entered into) to Holdings or any Restricted Subsidiary in
connection with operating, collections, payroll, trust, or other depository or
disbursement accounts, including automated clearinghouse, e-payable, electronic
funds transfer,

4



--------------------------------------------------------------------------------



 



wire transfer, controlled disbursement, overdraft, depository, information
reporting, lockbox and stop payment services.
               “Chattel Paper” means all present and future “chattel paper” (as
defined in Article 9 of the UCC).
               “Claimholders” means the Revolving Credit Claimholders, the Pari
Passu Secured Parties and the Subordinated Lien Secured Parties, as the context
may require.
               “Class” means (a) in the case of Subordinated Lien Debt, all
Series of Subordinated Lien Debt, taken together, and (b) in the case of Pari
Passu Debt, all Series of Pari Passu Debt, taken together.
               “Closing Date” means December 17, 2010.
               “Collateral” means all of the “Collateral”, “Pledged Collateral”
and “Mortgaged Property” referred to in the Security Documents and all of the
other property that is or is intended under the terms of the Security Documents
to be subject to Liens in favor of a Revolving Credit Agent for the benefit of
the Revolving Credit Claimholders, a Pari Passu Collateral Agent for the benefit
of the Pari Passu Secured Parties of any Series or a Subordinated Lien
Collateral Agent for the benefit of the Subordinated Lien Secured Parties of any
Series, as the case may be.
               “Common Collateral” means, as the context requires, the Common
Pari Passu Collateral or the Common Subordinated Lien Collateral.
               “Common Pari Passu Collateral” means, at any time, Collateral in
which the holders of two or more Series of Pari Passu Secured Obligations (or
their respective Authorized Representatives) hold a valid and perfected security
interest at such time. If more than one Series of Pari Passu Secured Obligations
are outstanding at any time and the holders of less than all Series of Pari
Passu Secured Obligations hold a valid and perfected security interest in any
Collateral at such time, then such Collateral shall constitute Common Pari Passu
Collateral for those Series of Pari Passu Secured Obligations that hold a valid
security interest in such Collateral at such time and shall not constitute
Common Pari Passu Collateral for any Series which does not have a valid and
perfected security interest in such Collateral at such time.
               “Common Subordinated Lien Collateral” means, at any time,
Collateral in which the holders of two or more Series of Subordinated Lien
Secured Obligations (or their respective Authorized Representatives) hold a
valid and perfected security interest at such time. If more than one Series of
Subordinated Lien Secured Obligations are outstanding at any time and the
holders of less than all Series of Subordinated Lien Secured Obligations hold a
valid and perfected security interest in any Collateral at such time, then such
Collateral shall constitute Common Subordinated Lien Collateral for those Series
of Subordinated Lien Secured Obligations that hold a valid security interest in
such Collateral at such time and shall not constitute Common Subordinated Lien
Collateral for any Series which does not have a valid and perfected security
interest in such Collateral at such time.

5



--------------------------------------------------------------------------------



 



               “Comparable Pari Passu Security Document” means, in relation to
any Collateral subject to any Revolving Credit Security Document or any
Subordinated Lien Security Document, the Pari Passu Security Document that
creates a Lien in the same Collateral, granted by the same Grantors, as
applicable.
               “Comparable Revolving Credit Security Document” means, in
relation to any Collateral subject to any Pari Passu Security Document or any
Subordinated Lien Security Document, the Revolving Credit Security Document that
creates a Lien in the same Collateral, granted by the same Grantors, as
applicable.
               “Comparable Subordinated Lien Security Document” means, in
relation to any Collateral subject to any Revolving Credit Security Document or
Pari Passu Security Document, the Subordinated Lien Security Document that
creates a Lien in the same Collateral, granted by the same Grantors, as
applicable.
               “Control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise, and the term “Controlled” shall have a meaning correlative thereto.
               “Controlling Secured Parties” means (i) with respect to any
Common Pari Passu Collateral, the Pari Passu Secured Parties under the Series of
Pari Passu Debt whose Pari Passu Representative is the Authorized Pari Passu
Collateral Agent for such Common Pari Passu Collateral and (ii) with respect to
any Common Subordinated Lien Collateral, the Subordinated Lien Secured Parties
under the Series of Subordinated Lien Debt whose Subordinated Lien
Representative is the Authorized Subordinated Lien Collateral Agent for such
Common Subordinated Lien Collateral.
               “Copyrights” means, collectively, all copyrights (whether
statutory or common law, whether established, registered or recorded in Canada,
the United States or any other country or any political subdivision thereof,
whether registered or unregistered and whether published or unpublished) and all
mask works (as such term is defined in 17 U.S.C. Section 901, et seq.), together
with any and all (i) copyright registrations and applications, (ii) rights and
privileges arising under applicable law with respect to such copyrights,
(iii) renewals and extensions thereof and amendments thereto, (iv) income, fees,
royalties, damages, claims and payments now or hereafter due and/or payable with
respect thereto, including damages and payments for past, present or future
infringements or other violations thereof, (v) rights corresponding thereto
throughout the world and (vi) rights to sue for past, present or future
infringements thereof.
               “Deposit Accounts” means, collectively, (i) all “deposit
accounts” (as defined in Article 9 of the UCC) and all accounts and sub-accounts
relating to any of the foregoing accounts and (ii) all cash, funds, checks,
notes and instruments from time to time held in, credited to or on deposit in
any of the accounts or sub-accounts described in clause (i) of this definition.

6



--------------------------------------------------------------------------------



 



               “Discharge of Pari Passu Secured Obligations” means, except to
the extent otherwise expressly provided in Section 7.6 hereof, the occurrence
of:
               (1) termination or expiration of all commitments, if any, to
extend credit that would constitute Pari Passu Secured Obligations (including
any Refinancings of any thereof to the extent such Refinancings thereof
constitute Pari Passu Secured Obligations, as evidenced by the Intercreditor
Joinder Agreement delivered by the related Authorized Representative in
connection with such Refinancing);
               (2) full payment in cash of the principal of and interest
(including interest accruing on or after the commencement of any Insolvency or
Liquidation Proceeding (or which would accrue but for the commencement of such
proceeding), whether or not such interest would be allowed in such Insolvency or
Liquidation Proceeding), on all Indebtedness outstanding under the Pari Passu
Loan Documents and constituting Pari Passu Secured Obligations (including any
Refinancings of any thereof to the extent such Refinancings thereof constitute
Pari Passu Secured Obligations);
               (3) termination or cash collateralization (in an amount and
manner reasonably satisfactory to the relevant Pari Passu Representatives that
have letters of credit outstanding thereunder, but in no event greater than 105%
of the aggregate undrawn face amount) of, or receipt by such Pari Passu
Representatives of supporting letters of credit reasonably satisfactory to such
the Pari Passu Representatives with respect to, all letters of credit issued or
otherwise outstanding (including any indemnity, guarantee, exposure transmittal
memorandum or similar form of credit support), or amounts owing by the Grantors
for any drawings thereunder and all fees and other amounts owing with respect
thereto, under the Pari Passu Loan Documents and constituting Pari Passu Secured
Obligations (if any);
               (4) payment in full in cash of all other Pari Passu Secured
Obligations that are outstanding and unpaid at the time the Indebtedness
constituting such Pari Passu Secured Obligations is paid in full in cash (other
than any obligations for taxes, costs, indemnifications, reimbursements, damages
and other liabilities in respect of which no claim or demand for payment has
been made at such time); and
               (5) the satisfaction of all other conditions to the release or
discharge of the Liens securing the Pari Passu Secured Obligations as provided
in the related Pari Passu Loan Documents.
               If a Discharge of Pari Passu Secured Obligations occurs prior to
the termination of this Agreement, to the extent that Additional Pari Passu
Secured Obligations are incurred in accordance with Section 7.5 or 7.6, or Pari
Passu Secured Obligations are reinstated in accordance with Section 8.4, the
Discharge of Pari Passu Secured Obligations shall (effective upon the incurrence
of such additional Pari Passu Secured Obligations) be deemed to no longer be
effective.
               “Discharge of Revolving Credit Secured Obligations” means, except
to the extent otherwise expressly provided in Section 7.6 hereof, the occurrence
of:

7



--------------------------------------------------------------------------------



 



               (1) termination or expiration of all commitments, if any, to
extend credit that would constitute Revolving Credit Secured Obligations
(including any Refinancings of any thereof to the extent such Refinancings
thereof constitute Revolving Credit Secured Obligations, as evidenced by the
Intercreditor Joinder Agreement delivered by the related Revolving Credit Agent
in connection with such Refinancing);
               (2) the full payment in cash of the principal of and interest
(including interest, fees and other charges accruing on or after the
commencement of any Insolvency or Liquidation Proceeding (or which would accrue
but for the commencement of such proceeding), whether or not allowed in such
Insolvency or Liquidation Proceeding), on all Indebtedness outstanding under the
Revolving Credit Loan Documents and constituting Revolving Credit Secured
Obligations (including any Refinancings of any thereof to the extent such
Refinancings thereof constitute Revolving Credit Secured Obligations);
               (3) termination or cash collateralization (in an amount and
manner satisfactory to the Revolving Credit Agents, but in no event greater than
105%) of the aggregate undrawn face amount, or with respect to inchoate or
contingent obligations, in an amount equal to the Revolving Credit Agents’ good
faith estimate of the amount due or to become due, including all fees and other
amounts relating thereto) of, or receipt by the Revolving Credit Agents of
supporting letters of credit reasonably satisfactory to the Revolving Credit
Agents with respect to, (i) all letters of credit issued or otherwise
outstanding (including any indemnity, guarantee, exposure transmittal mechanism
or similar form of credit support), or amounts owing by the Grantors for any
drawings thereunder and all fees and other amounts owing with respect thereto,
under the Revolving Credit Loan Documents and constituting Revolving Credit
Secured Obligations and (ii) all Revolving Credit Secured Obligations which are
inchoate or contingent in nature; and
               (4) the satisfaction of all other conditions to the release or
discharge of the Liens securing Revolving Credit Secured Obligations as provided
in the related Revolving Credit Loan Documents.
               If a Discharge of Revolving Credit Secured Obligations occurs
prior to the termination of this Agreement, to the extent that additional
Revolving Credit Secured Obligations are incurred in accordance with Section 7.5
or 7.6, or Revolving Credit Secured Obligations are reinstated in accordance
with Section 8.4 the Discharge of Revolving Credit Secured Obligations shall
(effective upon the incurrence of such additional Revolving Credit Secured
Obligations or reinstatement of such Revolving Credit Secured Obligations, as
applicable) be deemed to no longer be effective.
               “Discharge of Senior Lien Secured Obligations” means the later of
the occurrence of a Discharge of Term Loan Secured Obligations and the
occurrence of a Discharge of Revolving Credit Secured Obligations with respect
to the Original Revolving Credit Agreement.
               “Discharge of Subordinated Lien Secured Obligations” means the
occurrence of:

8



--------------------------------------------------------------------------------



 



               (1) termination or expiration of all commitments, if any, to
extend credit that would constitute Subordinated Lien Secured Obligations
(including any Refinancings of any thereof to the extent such Refinancings
thereof constitute Subordinated Lien Secured Obligations, as evidenced by the
Intercreditor Joinder Agreement delivered by the related Subordinated Lien
Representative in connection with such Refinancing);
               (2) the full payment in cash of the principal of and interest
(including interest accruing on or after the commencement of any Insolvency or
Liquidation Proceeding (or which would accrue but for the commencement of such
proceeding), whether or not such interest would be allowed in such Insolvency or
Liquidation Proceeding), on all Indebtedness outstanding under the Subordinated
Lien Loan Documents and constituting Subordinated Lien Secured Obligations
(including any Refinancings of any thereof to the extent such Refinancings
thereof constitute Subordinated Lien Secured Obligations);
               (3) payment in full in cash of all other Subordinated Lien
Secured Obligations that are outstanding and unpaid at the time the Indebtedness
constituting such Subordinated Lien Secured Obligations is paid in full in cash
(other than any obligations for taxes, costs, indemnifications, reimbursements,
damages and other liabilities in respect of which no claim or demand for payment
has been made at such time); and
               (4) the satisfaction of all other conditions to the release or
discharge of the Liens securing the Subordinated Lien Secured Obligations set
forth in the related Subordinated Lien Loan Documents.
               If a Discharge of Subordinated Lien Secured Obligations occurs
prior to the termination of this Agreement, to the extent that additional
Subordinated Lien Secured Obligations are incurred in accordance with
Section 7.5 or Subordinated Lien Secured Obligations are reinstated in
accordance with Section 8.4, the Discharge of Subordinated Lien Secured
Obligations shall (effective upon the incurrence of such additional Subordinated
Lien Secured Obligations or reinstatement of such Subordinated Lien Secured
Obligations, as applicable) be deemed to no longer be effective.
               “Discharge of Term Loan Secured Obligations” means the occurrence
of:
               (1) full payment in cash of the principal of and interest
(including interest accruing on or after the commencement of any Insolvency or
Liquidation Proceeding (or which would accrue but for the commencement of such
proceeding), whether or not such interest would be allowed in such Insolvency or
Liquidation Proceeding), on all Indebtedness outstanding under the Term Loan
Agreement;
               (2) payment in full in cash of all other Obligations (as defined
in the Term Loan Agreement) that are outstanding and unpaid at the time in full
in cash (other than any obligations for taxes, costs, indemnifications,
reimbursements, damages and other liabilities in respect of which no claim or
demand for payment has been made at such time); and

9



--------------------------------------------------------------------------------



 



               (3) the satisfaction of all other conditions to the release or
discharge of the Liens securing the Obligations (as defined in the Term Loan
Agreement) as provided in the Term Loan Agreement and the other Loan Documents
(as defined therein).
               For the purposes of this definition, “Term Loan Agreement” shall
not include any agreement, document or instrument executed or delivered in
connection with any Refinancing of the Term Loan Agreement existing on the date
hereof).
               “Disposition” has the meaning assigned to that term in
Section 7.1(b).
               “Enforcement” means, collectively or individually for any of the
Revolving Credit Agents or for any Pari Passu Representatives when a Revolving
Credit Default or a Pari Passu Default, as the case may be, has occurred and is
continuing, any action taken by any such Persons to repossess, or exercise any
remedies with respect to, any material amount of Collateral or commence the
judicial enforcement of any of the rights and remedies under the Revolving
Credit Loan Documents or the Pari Passu Loan Documents or under any applicable
law, but in all cases excluding (i) the demand of the repayment of all the
principal amount of any of the Obligations, (ii) the imposition of a default
rate or late fee and (iii) the collection and application of, or the delivery of
any activation notice with respect to, Accounts or other monies deposited from
time to time in Deposit Accounts or Securities Accounts (in each case, other
than Net Cash Proceeds Accounts) against the Revolving Credit Secured
Obligations pursuant to the Revolving Credit Loan Documents.
               “Enforcement Notice” means a written notice delivered, at a time
when a Revolving Credit Default or Pari Passu Default has occurred and is
continuing, by either (i) any Revolving Credit Agent to each Pari Passu
Representative or (ii) the Authorized Pari Passu Collateral Agent to any
Revolving Credit Agent and each Pari Passu Representative announcing that an
Enforcement Period has commenced, specifying the relevant event of default,
stating the current balance of the Revolving Credit Secured Obligations (in the
case of a notice sent by a Revolving Credit Agent) or (in the case of a notice
sent by the Authorized Pari Passu Collateral Agent) the current balance of the
Pari Passu Secured Obligations of the Series of Pari Passu Debt for which it is
the Pari Passu Collateral Agent, as applicable, and requesting the current
balance owing of the Revolving Credit Secured Obligations and the other Series
of Pari Passu Debt (in the case of a notice sent by the Authorized Pari Passu
Collateral Agent) or the Pari Passu Secured Obligations (in the case of a notice
sent by a Revolving Credit Agent), as applicable.
               “Enforcement Period” means the period of time following the
receipt, by either (i) any Revolving Credit Agent of an Enforcement Notice from
the Authorized Pari Passu Collateral Agent or (ii) each Pari Passu
Representative of an Enforcement Notice from any Revolving Credit Agent until:
(a) in the case of an Enforcement Period commenced by the Authorized Pari Passu
Collateral Agent, the Discharge of Pari Passu Secured Obligations, (b) in the
case of an Enforcement Period commenced by Revolving Credit Agent, the Discharge
of Revolving Credit Secured Obligations or (c) the applicable Revolving Credit
Agents and each Pari Passu Representative agrees in writing to terminate the
Enforcement Period.
               “Equally and Ratably” means, in reference to sharing of Liens or
proceeds thereof as between and among holders of Pari Passu Secured Obligations
within the same Class

10



--------------------------------------------------------------------------------



 



and among holders of Subordinated Lien Secured Obligations within the same
Class, that, subject to Sections 1.3(a) and (b), as applicable, such Liens or
proceeds:
     (1) will be allocated and distributed first to the Authorized
Representative for each outstanding Series of Pari Passu Debt or Series of
Subordinated Lien Debt within that Class, for the account of the holders of such
Series of Pari Passu Debt or Series of Subordinated Lien Debt, as applicable,
ratably in proportion to the principal of, and interest and premium (if any) and
reimbursement obligations (contingent or otherwise) with respect to letters of
credit (including any indemnity, guarantee, exposure transmittal memorandum or
similar form of credit support), if any, outstanding (whether or not drawings
have been made on such letters of credit) on, each outstanding Series of Pari
Passu Debt or Series of Subordinated Lien Debt, as applicable, within that Class
when the allocation or distribution is made; and
     (2) thereafter, will be allocated and distributed (if any remain after
payment in full of all of the principal of, and interest and premium (if any)
and reimbursement obligations (contingent or otherwise) with respect to letters
of credit (including any indemnity, guarantee, exposure transmittal memorandum
or similar form of credit support), if any, outstanding (whether or not drawings
have been made on such letters of credit) on all outstanding Secured Obligations
within that Class) to the Authorized Representative for each outstanding Series
of Pari Passu Debt or Series of Subordinated Lien Debt within that Class, for
the account of the holders of any remaining Secured Obligations within that
Class, ratably in proportion to the aggregate unpaid amount of such remaining
Secured Obligations within that Class due and demanded (with written notice to
the applicable Authorized Representative) prior to the date such distribution is
made.
               “Equipment” means “equipment”, as such term is defined in the
UCC, in which such Person now or hereafter has rights.
               “Equity Interests” means, with respect to any Person, any and all
shares, interests, participations or other equivalents, including membership
interests (however designated, whether voting or nonvoting), of equity of such
Person, including, if such Person is a partnership, partnership interests
(whether general or limited) and any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of property of, such partnership, whether outstanding on the
date hereof or issued thereafter, but excluding debt securities convertible or
exchangeable into such equity.
               “General Intangibles” means all present and future “general
intangibles” (as defined in Article 9 of the UCC), but excluding “payment
intangibles” (as defined in Article 9 of the UCC), Hedging Agreements and
Intellectual Property and any rights thereunder.
               “German Pari Passu Non-Accessory Security Documents” means each
Security Document governed by German law pursuant to which any Grantor grants
any German law non-accessory Lien (nichtakzessorische Sicherheit) to the Term
Loan Collateral Agent.

11



--------------------------------------------------------------------------------



 



               “German Revolving Credit Non-Accessory Security Documents” means
each Security Document governed by German law pursuant to which any Grantor
grants any German law non-accessory Lien (nichtakzessorische Sicherheit) to the
Revolving Credit Collateral Agent.
               “German Guarantors” means each Subsidiary of Holdings organized
in Germany party to the Revolving Credit Loan Documents and the Pari Passu Loan
Documents as a Guarantor, and each other Subsidiary of Holdings organized in
Germany that is required to become a Guarantor pursuant to the terms to the
Revolving Credit Loan Documents and the Pari Passu Loan Documents.
               “Governmental Authority” means the government of Canada, the
United States or any other nation, or of any political subdivision thereof,
whether state, provincial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
               “Grantors” means each Borrower, each Guarantor and each other
Person that has or may from time to time hereafter execute and deliver a
Revolving Credit Security Document, a Pari Passu Security Document or a
Subordinated Lien Security Document as a “Grantor” or a “Pledgor” (or the
equivalent thereof).
               “Guarantor” has the meaning assigned to that term in the preamble
to this Agreement.
               “Hedging Agreements” means any swap, cap, collar, forward
purchase or similar agreements or arrangements dealing with interest rates,
currency exchange rates or commodity prices, either generally or under specific
contingencies entered into for the purposes of hedging exposure to interest or
exchange rates, loan credit exchanges, security or currency valuations or
commodity prices, in each case, not entered into for speculative purposes.
               “Hedging Obligations” means obligations under or with respect to
Hedging Agreements.
               “Holdings” means (i) prior to the consummation of the Permitted
Holdings Amalgamation (as defined in each of the Revolving Credit Agreement and
the Term Loan Agreement), AV Metals Inc., a corporation formed under the Canada
Business Corporations Act, and (ii) upon and after the consummation of the
Permitted Holdings Amalgamation, Successor Holdings (as defined in the Term Loan
Agreement).
               “Impairment” means:
               (a) (i) with respect to any Series of Pari Passu Debt, any
determination by a court of competent jurisdiction that (x) any of the Pari
Passu Secured Obligations of such Series are unenforceable under applicable law
or are subordinated in right of payment or lien priority (other than as
expressly provided for in this Agreement) to any other obligations, (y) any of
the Pari

12



--------------------------------------------------------------------------------



 



Passu Secured Obligations of such Series do not have an enforceable security
interest in any of the Collateral securing any other Pari Passu Debt and/or
(z) any intervening security interest exists securing any other obligations
(other than another Series of Pari Passu Debt) on a basis ranking prior to the
security interest of such Series of Pari Passu Debt but junior to the security
interest of any other Series of Pari Passu Debt or (ii) the existence of any
Collateral for any other Series of Pari Passu Debt that is not Common Pari Passu
Collateral; and
               (b) (i) with respect to any Series of Subordinated Lien Debt, any
determination by a court of competent jurisdiction that (x) any of the
Subordinated Lien Secured Obligations of such Series are unenforceable under
applicable law or are subordinated in right of payment or lien priority (other
than as expressly provided for in this Agreement) to any other obligations,
(y) any of the Subordinated Lien Secured Obligations of such Series do not have
an enforceable security interest in any of the Collateral securing any other
Subordinated Lien Debt and/or (z) any intervening security interest exists
securing any other obligations (other than another Series of Subordinated Lien
Debt) on a basis ranking prior to the security interest of such Series of
Subordinated Lien Debt but junior to the security interest of any other Series
of Subordinated Lien Debt or (ii) the existence of any Collateral for any other
Series of Subordinated Lien Debt that is not Common Subordinated Lien
Collateral.
               “Indebtedness” means and includes all Obligations that constitute
“Indebtedness” within the meaning of the Revolving Credit Agreement or any Pari
Passu Loan Document, as applicable.
               “Insolvency or Liquidation Proceeding” means:
               (1) any voluntary or involuntary case or proceeding under
Bankruptcy Law with respect to any Grantor;
               (2) any other voluntary or involuntary insolvency, reorganization
or bankruptcy case or proceeding, or any receivership, liquidation,
reorganization or other similar case or proceeding with respect to any Grantor
or with respect to a material portion of any Grantor’s respective assets;
               (3) any liquidation, dissolution, reorganization, marshalling of
assets or liabilities or winding up of any Grantor whether voluntary or
involuntary and whether or not involving insolvency or bankruptcy;
               (4) the appointment of a receiver, trustee, liquidator,
administrator, examiner, conservator or other custodian for any Grantor or any
part of its property;
               (5) any assignment for the benefit of creditors or any other
marshalling of assets and liabilities of any Grantor;
               (6) any analogous step or procedure under any jurisdiction.
provided that for purposes of Section 5.3 and Article VIII of this Agreement,
items described in clauses (1) through (6) above shall constitute an Insolvency
or Liquidation Proceeding only if such item constitutes (or would constitute but
for the effect of any Bankruptcy Law) a Revolving

13



--------------------------------------------------------------------------------



 



Credit Default, a Pari Passu Default or a Subordinated Lien Default (or an event
that with notice or passage of time would constitute a Revolving Credit Default,
a Pari Passu Default or a Subordinated Lien Default).
               “Instruments” means all present and future “instruments” (as
defined in Article 9 of the UCC).
               “Intellectual Property” means, collectively, Patents, Trademarks,
Copyrights, Intellectual Property Licenses and Trade Secrets and Other
Proprietary Rights.
               “Intellectual Property Licenses” means, collectively, with
respect to each Grantor, all license agreements, distribution agreements and
covenants not to sue (regardless of whether such agreements and covenants are
contained within an agreement that also covers other matters, such as
development or consulting) with respect to any Patent, Trademark, Copyright or
Trade Secrets and Other Proprietary Rights, whether such Grantor is a licensor
or licensee, distributor or distributee under any such agreement, together with
any and all (i) amendments, renewals, extensions, supplements and continuations
thereof, (ii) income, fees, royalties, damages, claims and payments now and
hereafter due and/or payable thereunder and with respect thereto including
damages and payments for past, present or future infringements or violations
thereof, (iii) rights to sue for past, present and future infringements,
breaches or violations thereof and (iv) other rights to use, exploit or practice
any or all Patents, Trademarks, Copyrights or Trade Secrets and Other
Proprietary Rights.
               “Intercompany Notes of Subsidiaries” means all indebtedness owing
by any of the Subsidiaries of Holdings to any Grantor, whether or not
represented by a note or agreement.
               “Intercreditor Joinder Agreement” means (a) with respect to the
provisions of this Agreement relating to the addition of additional Grantors, an
agreement substantially in the form of Exhibit A or such other form as is
acceptable to each of the other parties thereto, and (b) with respect to the
provisions of this Agreement relating to any Additional Secured Debt, an
agreement substantially in the form of Exhibit B or such other form as is
acceptable to each of the other parties.
               “Inventory” means all present and future “inventory” (as defined
in Article 9 of the UCC), and in any event, including all goods held for sale or
lease or to be furnished under contracts of service or so leased or furnished,
all raw materials, work in process, finished goods, and materials used or
consumed in the manufacture, packing, shipping, advertising, selling, leasing,
furnishing or production of such inventory or otherwise used or consumed in any
Grantor’s business; the purchaser’s interest in any goods being manufactured
pursuant to any contract or other arrangement with a supplier, all goods in
transit from suppliers (whether or not evidenced by a document of title); all
goods that are otherwise “inventory” (as defined in this definition) in which
any Grantor has an interest in mass or a joint or other interest or right of any
kind; and all goods that are otherwise “inventory” (as defined in this
definition) which are returned to or repossessed by any Grantor, all computer
programs embedded in any such goods and all accessions thereto and products
thereof (in each case, regardless of whether characterized as inventory under
the UCC).

14



--------------------------------------------------------------------------------



 



               “Italian Pledge Agreements” means (i) that certain Pledge
Agreement Over Shares to be entered into among Novelis Europe Holdings Limited,
Novelis Deutschland GmbH, Bank of America, N.A., as collateral agent, and the
custodian party thereto relating to the shares of Novelis Italian S.p.A and
(ii) that certain pledge agreement over Novelis Italia S.p.A bank account to be
entered into among Novelis Italia S.p.A, Bank of America N.A., as collateral
agent, and the relevant depository bank.
               “Korea Share Pledge Agreements” means the collective reference to
(i) the Share Kun-Pledge Agreement, dated as of December 17, 2010, among 4260848
Canada Inc., 4260856 Canada Inc., the Term Loan Collateral Agent and the
Revolving Credit Collateral Agent and (ii) the Share Kun-Pledge Agreement, dated
as of December 17, 2010, among Parent Borrower, the Term Loan Collateral Agent
and the Revolving Credit Collateral Agent.
               “Letter of Credit” means any present and future “letter of
credit” (as defined in Article 5 of the UCC).
               “Letter of Credit Rights” means any “letter-of-credit right” (as
defined in Article 9 of the UCC).
               “Lien” means, with respect to any asset, (a) any mortgage, deed
of trust, lien, pledge, encumbrance, claim, charge, assignment, hypothecation,
security interest or encumbrance of any kind or any arrangement to provide
priority or preference in respect of such property, including any easement,
right-of-way or other encumbrance on title to Real Property, in each of the
foregoing cases whether voluntary or imposed by law, and any agreement to give
any of the foregoing; (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such property; and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
               “Lien Sharing and Priority Confirmation” means:
               (1) as to any Series of Pari Passu Debt, the written agreement of
the holders of such Series of Pari Passu Debt, as set forth in the indenture,
credit agreement, note purchase agreement or other agreement governing such
Series of Pari Passu Debt, for the benefit of all holders of the Obligations
from time to time (including each Agent):
               (a) that all Pari Passu Secured Obligations will be and are
secured Equally and Ratably by all Pari Passu Liens at any time granted by any
Grantor to secure any Obligations in respect of such Pari Passu Debt, and that
all such Pari Passu Liens will be enforceable by the Authorized Pari Passu
Collateral Agent for the benefit of all holders of Pari Passu Secured
Obligations Equally and Ratably to the extent and subject to the limitations
provided for herein;
               (b) that the holders of such Series of Pari Passu Debt are bound
by the provisions of this Agreement, including the provisions relating to the
ranking of Pari

15



--------------------------------------------------------------------------------



 



Passu Liens and the order of application of proceeds from enforcement of Pari
Passu Liens; and
               (c) consenting to the terms of this Agreement and the Authorized
Pari Passu Collateral Agent’s performance of, and directing the Authorized Pari
Passu Collateral Agent to perform, its obligations under this Agreement and the
other Pari Passu Security Documents;
               (2) as to any Revolving Credit Secured Obligations, the written
agreement of the holders of Revolving Credit Secured Obligations, as set forth
in the credit agreement, indenture, note purchase agreement or other agreement
governing such Revolving Credit Secured Obligations, for the benefit of all
holders of the Obligations from time to time (including each Agent), (a) that
the holders of such Revolving Credit Secured Obligations are bound by the
provisions of this Agreement, including the provisions relating to the ranking
of the Liens securing the Revolving Credit Secured Obligations and the order of
application of proceeds from enforcement of Liens securing the Revolving Credit
Secured Obligations; and (b) consenting to the terms of this Agreement and the
Revolving Credit Collateral Agent’s performance of, and directing such Revolving
Credit Collateral Agent to perform, its obligations under this Agreement and the
other Revolving Credit Security Documents; and
               (3) as to any Series of Subordinated Lien Debt, the written
agreement of the holders of such Series of Subordinated Lien Debt, as set forth
in the indenture, credit agreement, note purchase agreement or other agreement
governing such Series of Subordinated Lien Debt, for the benefit of all holders
of the Obligations from time to time (including each Agent):
               (a) that all Subordinated Lien Secured Obligations will be and
are secured Equally and Ratably by all Subordinated Liens at any time granted by
any Grantor to secure any Obligations in respect of such Series of Subordinated
Lien Debt, and that all such Subordinated Liens will be enforceable by the
Authorized Subordinated Lien Collateral Agent for the benefit of all holders of
Subordinated Lien Secured Obligations Equally and Ratably to the extent and
subject to the limitations provided for herein;
               (b) that the holders of such Series of Subordinated Lien Debt are
bound by the provisions of this Agreement, including the provisions relating to
the ranking of Subordinated Liens and the order of application of proceeds from
the enforcement of Subordinated Liens; and
               (c) consenting to the terms of this Agreement and the Authorized
Subordinated Lien Collateral Agent’s performance of, and directing the
Authorized Subordinated Lien Collateral Agent to perform, its obligations under
this Agreement and the other Subordinated Lien Security Documents;
It being understood that no Lien Sharing and Priority Confirmation shall be
required for the credit facility governed by the Term Loan Agreement to
constitute Pari Passu Debt or for the credit facility governed by the Original
Revolving Credit Agreement to constitute Revolving Credit Secured Obligations.

16



--------------------------------------------------------------------------------



 



               “Madeira Assignment of Credits” means the Assignment of Credits
Agreement dated December 17, 2010 among Novelis Madeira, Unipessoal, Lda., the
Revolving Credit Collateral Agent and the other parties thereto,
               “Modifications” means any amendments, restatements, amendment and
restatements, supplements, modifications, waivers, consents, renewals,
replacements, increases, decreases, consolidations, severances, substitutions
and extensions of any agreement, document or instrument from time to time,
whether in whole or in part and pursuant to one or more agreements, documents,
instruments or facilities, with the same or different parties, a shorter or
longer maturity or in a smaller or greater amount of (or commitments for)
Indebtedness. “Modify” and “Modified” shall have meanings correlative thereto.
               “Mortgaged Premises” means any real property which shall now or
hereafter be subject to a Pari Passu Mortgage.
               “Net Cash Proceeds Accounts” means any segregated Deposit
Accounts or Securities Accounts established by any Borrower or any other Grantor
in accordance with the requirements of the Term Loan Agreement and any other
Pari Passu Loan Document and which solely contain proceeds of Pari Passu
Priority Collateral (and any products of such proceeds), and which have been
designated in writing to the Revolving Credit Agents as such within 45 days of
the time that the proceeds from any sale of Pari Passu Priority Collateral shall
be deposited therein, pending final application of such proceeds (and any
products of such proceeds, and interest thereon, in each case, in accordance
with the terms of the Term Loan Agreement and any other Pari Passu Loan
Document.
               “New York UCC” means the Uniform Commercial Code (or any similar
or equivalent legislation) as in effect from time to time in the State of New
York.
               “Non-Controlling Secured Parties” means, (i) with respect to any
Common Pari Passu Collateral, the Pari Passu Secured Parties which are not
Controlling Secured Parties with respect to such Common Pari Passu Collateral
and (ii) with respect to any Common Subordinated Lien Collateral, the
Subordinated Lien Secured Parties which are not Controlling Secured Parties with
respect to such Common Subordinated Lien Collateral.
               “Novelis Acquisitions” has the meaning assigned to that term in
the preamble to this Agreement.
               “Novelis Brand” has the meaning assigned to that term in the
preamble to this Agreement.
               “Novelis Corporation” has the meaning assigned to that term in
the preamble to this Agreement.
               “Novelis Holdings” has the meaning assigned to that term in the
preamble to this Agreement.
               “Novelis PAE” has the meaning assigned to that term in the
preamble to this Agreement.

17



--------------------------------------------------------------------------------



 



               “Novelis South” has the meaning assigned to that term in the
preamble to this Agreement.
               “Obligations” means all Revolving Credit Secured Obligations, all
Pari Passu Secured Obligations and, if the context requires, all Subordinated
Lien Secured Obligations.
               “Original Revolving Credit Agreement” has the meaning assigned to
such term in the Recitals to this Agreement.
               “Parent Borrower” has the meaning assigned to that term in the
preamble to this Agreement.
               “Pari Passu Collateral Agents” means the Term Loan Collateral
Agent and any Additional Pari Passu Collateral Agent.
               “Pari Passu Debt” means:
               (1) the term loans and other Pari Passu Secured Obligations
incurred under the Term Loan Agreement (including all Term Loans, Incremental
Term Loans and Other Term Loans under, and as defined, therein);
               (2) Hedging Obligations owed to any Secured Hedge Provider which
are permitted to be included as Pari Passu Secured Obligations under each Pari
Passu Loan Document; and
               (3) additional Indebtedness (including letters of credit and
reimbursement obligations with respect thereto) of any Grantor that is secured
Equally and Ratably with the Pari Passu Secured Obligations by a Pari Passu Lien
that was permitted to be incurred and so secured under the existing Pari Passu
Loan Documents, Revolving Credit Loan Documents and Subordinated Lien Documents;
provided that, in the case of any additional Indebtedness referred to in this
clause (3), that:
               (a) on or before the date on which such additional Indebtedness
is incurred by such Grantor, such additional Indebtedness is designated by the
Borrower, in an Additional Secured Debt Designation as “Pari Passu Debt” for the
purposes of this Agreement, and the other Pari Passu Loan Documents; provided
that no Series of Secured Debt may be designated as both Subordinated Lien Debt
and Pari Passu Debt and no Series of Secured Debt may be designated as or
constitute both Revolving Credit Secured Obligations and Pari Passu Debt;
               (b) the Pari Passu Representative(s) for such Indebtedness
execute and deliver an Intercreditor Joinder Agreement in accordance with
Section 7.5 hereof;
               (c) such additional Indebtedness is governed by an indenture, a
credit agreement, note purchase agreement, collateral trust agreement or other
agreement that includes a Lien Sharing and Priority Confirmation; and

18



--------------------------------------------------------------------------------



 



               (d) all other requirements set forth in Section 7.5 of this
Agreement have been satisfied.
               “Pari Passu Default” means an “Event of Default” (as defined in
any Pari Passu Loan Document), which is no longer subject to any applicable cure
or notice period and is continuing.
               “Pari Passu DIP Financing” has the meaning assigned to that term
in Section 8.1(b).
               “Pari Passu General Intangibles” means all General Intangibles
which are not Revolving Credit General Intangibles.
               “Pari Passu Intervening Creditor” has the meaning provided in
Section 6.3(a) hereof.
               “Pari Passu Lien” means a Lien granted under a Pari Passu
Security Document to a Pari Passu Collateral Agent, at any time, upon any
property of any Grantor to secure any Pari Passu Secured Obligations.
               “Pari Passu Loan Documents” means, the Term Loan Agreement, the
Pari Passu Mortgages and the other “Loan Documents” (as defined in the Term Loan
Agreement) and any additional indenture, credit agreement, note purchase
agreement or other agreement pursuant to which any Pari Passu Debt is incurred
or issued (other than Hedging Agreements and documents relating thereto and not
to any other Pari Passu Debt), the Pari Passu Security Documents and (other than
excluded above) each of the other agreements, documents and instruments
providing for or evidencing any other Pari Passu Debt, and (other than excluded
above) any other document or instrument executed or delivered at any time in
connection with any Pari Passu Debt, including any intercreditor agreement,
collateral trust agreement or joinder agreement among Pari Passu Secured Parties
to the extent such are effective at the relevant time, as each may be Modified
or Refinanced from time to time in whole or in part (whether with any Pari Passu
Representatives or other agents and lenders or otherwise), in each case in
accordance with the provisions of this Agreement.
               “Pari Passu Mortgages” means a collective reference to each
mortgage, deed of trust and other document or instrument under which any Lien on
Real Property owned or leased by any Grantor is granted to secure any Pari Passu
Secured Obligations.
               “Pari Passu Post-Petition Assets” has the meaning assigned to
that term in Section 8.1(a).
               “Pari Passu Priority Collateral” means all now owned or hereafter
acquired Collateral other than the Revolving Credit Priority Collateral,
including all: (a) Equipment; (b) Real Estate Assets; (c) Intellectual Property;
(d) Pari Passu General Intangibles; (e) documents of title related to Equipment;
(f) Records, “supporting obligations” (as defined in Article 9 of the UCC),
commercial tort claims or other claims and causes of action, in each case, to
the extent related primarily to the foregoing; (g) Stock of Subsidiaries and
Intercompany Notes of

19



--------------------------------------------------------------------------------



 



Subsidiaries; (h) Net Cash Proceeds Accounts; and (i) substitutions,
replacements, accessions, products and proceeds (including insurance proceeds,
licenses, royalties, income, payments, claims, damages and proceeds of suit) of
any or all of the foregoing.
               “Pari Passu Representative” means:
               (a) the Term Loan Agents, in the case of the term loans and other
Pari Passu Secured Obligations incurred under the Term Loan Agreement and (for
so long as the Term Loan Agreement is in effect) all Hedging Obligations owed to
a Secured Hedge Provider; or
               (b) in the case of any other Series of Pari Passu Debt, the
trustee, agent or representative of the holders of such Series of Pari Passu
Debt appointed as a representative of such Series of Pari Passu Debt pursuant to
the indenture, credit agreement, note purchase agreement, collateral trust
agreement or other agreement governing or relating to such Series of Pari Passu
Debt, and who has executed an Intercreditor Joinder Agreement.
               “Pari Passu Secured Obligations” means (a) all obligations of the
Grantors from time to time arising under or in respect of the due and punctual
payment of (i) the principal of and premium, if any, and interest (including
interest accruing (and interest that would have accrued but for such proceeding)
during the pendency of any Insolvency or Liquidation Proceeding, regardless of
whether allowed or allowable in such proceeding) on the loans and other
Indebtedness under the Term Loan Credit Agreement and the other Pari Passu Loan
Documents, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Grantors under the Term Loan Credit Agreement or any other Pari
Passu Loan Document in respect of any letter of credit (including any indemnity,
guarantee, exposure transmittal memorandum or similar form of credit support),
when and as due, including payments in respect of reimbursement obligations with
respect to drawings under letter of credit, interest thereon and obligations to
provide cash collateral with respect to letters of credit issued under the Pari
Passu Loan Documents and (iii) all other monetary obligations, including fees,
costs, expenses and indemnities, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any Insolvency or Liquidation Proceeding, regardless of whether allowed or
allowable in such proceeding), of the Grantors under the Term Loan Agreement or
any other Pari Passu Loan Document, (b) the due and punctual performance of all
covenants, agreements, obligations and liabilities of the Grantors under or
pursuant to the Term Loan Agreement and the other Pari Passu Loan Document and
(c) the due and punctual payment and performance of all obligations the Grantors
under each Hedging Agreement entered into by any Grantor with any Secured Hedge
Provider. “Pari Passu Secured Obligations” shall include all interest accrued or
accruing (or which would, absent commencement of an Insolvency or Liquidation
Proceeding, accrue) after commencement of an Insolvency or Liquidation
Proceeding in accordance with the rate specified in the relevant Pari Passu Loan
Document whether or not the claim for such interest is allowed as a claim in
such Insolvency or Liquidation Proceeding.
               “Pari Passu Secured Parties” means the holders of Pari Passu
Secured Obligations including, in any event, the Pari Passu Representatives.

20



--------------------------------------------------------------------------------



 



               “Pari Passu Security Documents” means the “Security Documents” as
defined in the Term Loan Agreement and Modifications thereof and, with respect
to any Additional Secured Debt constituting Pari Passu Debt, any security
agreement, mortgage, any security trust deed, and each other security document,
deed of trust, charge or pledge agreement delivered in accordance with
applicable local or foreign law to grant a valid, perfected security interest in
any property as Collateral for the applicable Series of Pari Passu Debt, and all
UCC, PPSA or other financing statements or financing change statements, control
agreements, bailee notification letters, or instruments of perfection required
by the applicable Pari Passu Documents or any other such security document,
charge or pledge agreement to be filed with respect to the security interests in
property and fixtures created pursuant to any security agreement or any mortgage
and any other document or instrument utilized to pledge or grant or purport to
pledge or grant a security interest or lien on any property as Collateral for
the applicable series of Pari Passu Debt; provided “Pari Passu Security
Documents” shall not include the Term Loan Agreement or any indenture, credit
agreement, note purchase agreement or other agreement governing any Series of
Pari Passu Debt.
               “Pari Passu Standstill Period” has the meaning assigned to that
term in Section 5.1(a)(1).
               “Patents” means, collectively, all patents, patent applications,
certificates of inventions, industrial designs and rights corresponding thereto
throughout the world (whether established or registered or recorded in Canada,
the United States or any other country or any political subdivision thereof),
together with any and all (i) rights and privileges arising under applicable law
with respect to any of the foregoing, (ii) inventions and improvements described
and claimed therein, (iii) reissues, divisions, continuations, renewals,
extensions and continuations-in-part thereof and amendments thereto,
(iv) income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto including damages and
payments for past, present or future infringements or other violations thereof,
(v) rights corresponding thereto throughout the world and (vi) rights to sue for
past, present or future infringements or other violations thereof.
               “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
               “Pledged Collateral” has the meaning assigned to that term in
Section 7.4(a).
               “Post-Petition Interest” means any interest or entitlement to
fees or expenses or other charges that accrues after the commencement of any
Insolvency or Liquidation Proceeding (or would accrue but for the commencement
of an Insolvency or Liquidation Proceeding), whether or not allowed or allowable
in any such Insolvency or Liquidation Proceeding.
               “Principal Jurisdiction” means (i) the United States, Canada, the
United Kingdom, Switzerland and Germany, (ii) each other country in which a
Restricted Subsidiary is organized in respect of which receivables are included
in the borrowing base for purposes of the Revolving Credit Agreement and
(iii) any state, province or other political subdivision of the foregoing.

21



--------------------------------------------------------------------------------



 



               “Real Estate Assets” means, at any time of determination, any
interest (fee, leasehold or otherwise) then owned by any Grantor in any Real
Property.
               “Real Property” means, collectively, all right, title and
interest (including any freehold, leasehold, mineral or other estate) in and to
any and all parcels of or interests in real property owned, leased or operated
by any Person, whether by lease, license or other means, together with, in each
case, all easements, hereditaments and appurtenances relating thereto, all
improvements and appurtenant fixtures, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.
               “Receivables Purchase Agreement” means each of (a) the
receivables purchase agreement and any related servicing agreements between
Novelis Deutschland GmbH, as seller and collection agent, on the one hand, and
Novelis AG, as purchaser, on the other hand, providing, inter alia, for the sale
and transfer of Accounts by Novelis Deutschland GmbH to Novelis AG, as each such
agreement may be Modified, from time to time in accordance with the terms
thereof and (b) any other receivables purchase agreement and related servicing
agreements pursuant to which Accounts are sold by a Restricted Subsidiary to a
Grantor.
               “Records” means all present and future “records” (as defined in
Article 9 of the UCC).
               “Recovery” has the meaning assigned to that term in Section 8.4.
               “Refinance” means, in respect of any Indebtedness, to refinance,
defease, repay, replace, restructure, refund or to issue other Indebtedness, in
exchange or replacement for, such Indebtedness in whole or in part, whether
pursuant to one or more agreements, documents, instruments or facilities, with
the same or different parties, a shorter or longer maturity or in a smaller or
greater amount of (or commitments for) Indebtedness. “Refinanced” and
“Refinancing” shall have meanings correlative thereto.
               “Revolving Commitments” means the “Commitments” (as such term is
defined in the Revolving Credit Agreement).
               “Revolving Credit Administrative Agent” means Bank of America,
N.A., as administrative agent under the Revolving Credit Agreement (and together
with its successors in such capacity), together with any other agent, collateral
agent or other representative of lenders or holders of Revolving Credit Secured
Obligations that becomes party to this Agreement through the execution and
delivery of an Intercreditor Joinder Agreement and complies with the other
applicable conditions contained in Section 7.5 and 7.6 of this Agreement upon
any Modification or Refinancing of the Revolving Credit Agreement, and any
successor representative acting in such capacity.
               “Revolving Credit Agents” means the Revolving Credit
Administrative Agent and the Revolving Credit Collateral Agent.
               “Revolving Credit Agreement” means that certain Credit Agreement,
dated as of December 17, 2010, by and among the Borrower, as Canadian borrower,
Guarantors party

22



--------------------------------------------------------------------------------



 



thereto from time to time as borrowers or guarantors, the financial institutions
party thereto from time to time as lenders, Bank of America, N.A., as
administrative agent, collateral agent, U.S. swingline lender, European
swingline lender and U.S./European issuing bank, and the other agents and
arrangers named therein, as Modified or Refinanced from time to time as
permitted under the Secured Debt Loan Documents (provided that each successor or
replacement Revolving Credit Agent has executed and delivered an Intercreditor
Joinder Agreement and has complied with the other applicable conditions
contained in Section 7.5 and 7.6 of this Agreement).
               “Revolving Credit Claimholders” means, at any relevant time, the
holders of Revolving Credit Secured Obligations at that time, including, in any
event, the Revolving Credit Agents, the lenders under any Revolving Credit
Agreement, the agents under the Revolving Credit Loan Documents and Secured Bank
Product Providers and any receiver under the Revolving Credit Loan Documents.
               “Revolving Credit Collateral Agent” means Bank of America, N.A.,
as collateral agent under the Revolving Credit Agreement (and together with its
successors in such capacity), together with any other agent, collateral agent,
collateral trustee or other representative of lenders or holders of Revolving
Credit Secured Obligations that becomes party to this Agreement through the
execution and delivery of an Intercreditor Joinder Agreement and complies with
the other applicable conditions contained in Section 7.5 and 7.6 of this
Agreement upon any Modification or Refinancing of the Revolving Credit
Agreement, and any successor representative acting in such capacity.
               “Revolving Credit Default” means an “Event of Default” (as
defined in the Revolving Credit Agreement), which is no longer subject to any
applicable cure or notice period and is continuing.
               “Revolving Credit DIP Financing” has the meaning assigned to that
term in Section 8.1(a).
               “Revolving Credit General Intangibles” means all General
Intangibles arising out of the other items of property included within clauses
(a), (b), (c), (e) and (f) of the definition of Revolving Credit Priority
Collateral, including all contingent rights with respect to warranties on
Inventory or Accounts which are not yet “payment intangibles” (as defined in
Article 9 of the UCC).
               “Revolving Credit Lenders” means the banks, financial
institutions and other entities from time to time party to the Revolving Credit
Agreement as lenders.
               “Revolving Credit Lien Post-Petition Assets” has the meaning
assigned to that term in Section 8.1(b).
               “Revolving Credit Loan Documents” means the Revolving Credit
Agreement, the Revolving Credit Security Documents and the other “Loan
Documents” (as defined in the Revolving Credit Agreement) and each of the other
agreements, documents and instruments providing for or evidencing any other
Revolving Credit Secured Obligation, and any other

23



--------------------------------------------------------------------------------



 



document or instrument executed or delivered at any time in connection with any
Revolving Credit Secured Obligations, including any intercreditor or joinder
agreement among holders of Revolving Credit Secured Obligations, to the extent
such are effective at the relevant time, as each may be Modified or Refinanced
from time to time in whole or in part (whether with the Revolving Credit Agents
and Revolving Credit Lenders or other agents and lenders or otherwise), in each
case in accordance with the provisions of this Agreement.
               “Revolving Credit Priority Collateral” means all now owned or
hereafter acquired: (a) Accounts, other than “payment intangibles” (as defined
in Article 9 of the UCC) which constitute identifiable proceeds of Pari Passu
Priority Collateral, (b) all Inventory or documents of title for any Inventory;
(c) Deposit Accounts (other than any Deposit Accounts that are Net Cash Proceeds
Accounts), Securities Accounts (other than any Securities Accounts that are Net
Cash Proceeds Accounts), Instruments (solely to the extent constituting or
evidencing obligations owing (i) for property that has been sold, leased,
licensed, assigned or otherwise disposed of or (ii) for services rendered or to
be rendered, and excluding Intercompany Notes of Subsidiaries) and Chattel Paper
(solely to the extent constituting or evidencing obligations owing (i) for
property that has been sold, leased, licensed, assigned or otherwise disposed of
or (ii) for services rendered or to be rendered); provided, however, that to the
extent Instruments or Chattel Paper that constitute identifiable proceeds of
Pari Passu Priority Collateral are deposited or held in any such Bank Accounts
or Securities Accounts after an Enforcement Notice, then (as provided in
Section 5.5) such Instruments, Chattel Paper or other identifiable proceeds
shall be treated as Pari Passu Priority Collateral, as the case may be;
(d) Revolving Credit General Intangibles; (e) right, title and interest in and
to any Receivables Purchase Agreement; (f) any credit insurance policy
maintained with respect to Accounts of any Loan Party; (g) Records, Letters of
Credit, Letter of Credit Rights, “supporting obligations” (as defined in
Article 9 of the UCC), commercial tort claims or other claims and causes of
action, in each case, to the extent related primarily to any of the foregoing;
and (h) substitutions, replacements, accessions, products and proceeds
(including insurance proceeds, licenses, royalties, income, payments, claims,
damages and proceeds of suit) of any or all of the foregoing.
               “Revolving Credit Secured Obligations” means (a) all obligations
of the Borrowers and the other Grantors from time to time arising under or in
respect of the due and punctual payment of (i) the principal of and premium, if
any, and interest (including interest accruing (and interest that would have
accrued but for such proceeding) during the pendency of any Insolvency or
Liquidation Proceeding, regardless of whether allowed or allowable in such
proceeding) on the loans under the Revolving Credit Agreement, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, (ii) each payment required to be made by the Borrowers and the
other Grantors under the Revolving Credit Loan Documents in respect of any
letter of credit (including any indemnity, guarantee, exposure transmittal
memorandum or similar form of credit support), when and as due, including
payments in respect of reimbursement obligations with respect to drawings under
letters of credit, interest thereon and obligations to provide cash collateral
with respect to letters of credit issued under the Revolving Credit Loan
Documents and (iii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
Insolvency or Liquidation Proceeding, regardless of whether allowed or allowable
in such

24



--------------------------------------------------------------------------------



 



proceeding), of the Borrowers and the other Grantors under the Revolving Credit
Loan Documents, (b) the due and punctual performance of all covenants,
agreements, obligations and liabilities of the Borrowers and the other Grantors
under or pursuant to the Revolving Credit Loan Documents and (c) the due and
punctual payment and performance of all Secured Bank Product obligations owing
to any Secured Bank Product Provider. “Revolving Credit Secured Obligations”
shall include all interest accrued or accruing (or which would, absent
commencement of an Insolvency or Liquidation Proceeding, accrue) after
commencement of an Insolvency or Liquidation Proceeding in accordance with the
rate specified in the relevant Revolving Credit Loan Document whether or not the
claim for such interest is allowed as a claim in such Insolvency or Liquidation
Proceeding.
               “Revolving Credit Security Documents” means the “Security
Documents” (as defined in the Revolving Credit Agreement) and any other
agreement, document or instrument (other than the Revolving Credit Loan
Agreement) pursuant to which a Lien is granted securing any Revolving Credit
Secured Obligations or under which rights or remedies with respect to such Liens
are governed, provided that “Revolving Credit Security Documents” shall not
include the Revolving Credit Agreement.
               “Revolving Credit Standstill Period” has the meaning assigned to
that term in Section 5.2(a)(1).
               “Secured Bank Product Provider” means (a) any Revolving Credit
Agent or any of its Affiliates and (b) any lender under the Revolving Credit
Agreement or Affiliate of a lender under the Revolving Credit Agreement that is
providing a Bank Product (or that was a Revolving Credit Agent, a lender under
the Revolving Credit Agreement or an Affiliate thereof, at the time an agreement
to provide Bank Products by such Person was entered into), provided the provider
complies with the requirements of the Revolving Credit Agreement to become a
Secured Bank Product Provider.
               “Secured Bank Product Obligations” means Bank Product Debt owing
to a Secured Bank Product Provider, up to the maximum amount (in the case of any
Secured Bank Product Provider other than any Revolving Credit Agent and its
Affiliates) specified by such provider in writing to the Revolving Credit
Administrative Agent in accordance with the terms of the Revolving Credit
Agreement.
               “Secured Debt Loan Documents” has the meaning assigned to that
term in Section 7.5(a).
               “Secured Debt Representative” means each Pari Passu
Representative and each Subordinated Lien Representative.
               “Secured Hedge Provider” means, with respect to any Hedging
Agreement, a Person that (i) is party to such Hedging Agreement with a Grantor,
(ii) either (A) at the time such Hedging Agreement was entered into or as of the
date hereof in the case of Hedging Agreements entered into prior to the date
hereof which remain in effect on the date hereof, was a lender under the Term
Loan Agreement or other applicable Pari Passu Loan Document, a Pari Passu
Representative or an arranger, syndication agent, documentation agent or
bookrunner under the

25



--------------------------------------------------------------------------------



 



Term Loan Agreement or other Pari Passu Document, or an Affiliate of any such
lender, a Revolving Credit Agent, Pari Passu Representative, arranger,
syndication agent, documentation agent or bookrunner, (B) is a counterparty to a
Hedging Agreement with any Grantor entered into after the date hereof if, at or
prior to the time such Hedging Agreement is entered into, the Borrower shall
designate such person as a “Secured Hedge Provider” in a notice to the Term Loan
Agents (or if the Discharge of Term Loan Secured Obligations has occurred, to
any other Pari Passu Representative), or (C) is a counterparty to a Hedge
Agreement with any Grantor existing on the Closing Date if (1) such Person is
listed as a “Secured Hedge Provider” on Schedule 1.01(d) to the Term Loan
Agreement, which Person shall become a Secured Hedge Provider on the day
following the Closing Date but shall cease to be a Secured Hedge Provider if
such Person fails to execute a Secured Hedge Provider Joinder under the Term
Loan Agreement on or prior to the ninetieth (90th) day after the Closing Date
and (2) such Secured Hedge Provider shared in the collateral granted in
connection with the existing term loan facility of the Parent Borrower and
Novelis Corporation (and which is further identified on a Schedule to the Term
Loan Agreement).
               “Secured Obligations” means the Revolving Credit Secured
Obligations, the Pari Passu Secured Obligations and the Subordinated Lien
Secured Obligations.
               “Securities Accounts” means all present and future “securities
accounts” (as defined in Article 8 of the UCC), including all cash, funds,
“uncertificated securities” and “securities entitlements” (in each case, as
defined in Article 8 of the UCC) from time to time held therein or on deposit
therein.
               “Security Documents” means the collective reference to the
Revolving Credit Security Documents, the Pari Passu Security Documents and the
Subordinated Lien Security Documents.
               “Security Transfer Agreement” means the Security Transfer
Agreement between Novelis Switzerland SA and the Term Loan Collateral Agent
relating to the transfer for security purposes of six mortgage notes,
               “Senior Secured Obligations” has the meaning assigned to such
term in Section 2.1(c).
               “Series” means a Series of Pari Passu Debt or a Series of
Subordinated Lien Debt, as the context requires.
               “Series of Pari Passu Debt” means, severally, (i) the term loans
and other Pari Passu Secured Obligations incurred under the Term Loan Agreement
(including all Term Loans, Incremental Term Loans and Other Term Loans under,
and as defined, therein), and (ii) any other Indebtedness that constitutes Pari
Passu Debt for which a single collateral trustee (or equivalent), whether under
a collateral trust agreement or otherwise, acts, or for which an administrative
agent, collateral agent, indenture trustee, collateral trustee, registrar or
other Person acting in a similar capacity maintains a single list of holders of
such Indebtedness.

26



--------------------------------------------------------------------------------



 



               “Series of Secured Debt” means each Series of Subordinated Lien
Debt and each Series of Pari Passu Debt.
               “Series of Subordinated Lien Debt” means, severally, each issue
or series of Subordinated Lien Debt for which a single collateral trustee (or
equivalent), whether under a collateral trust agreement or otherwise, acts, or
for which a collateral trustee (or equivalent), whether under a collateral trust
agreement or otherwise, acts, or for which an administrative agent, collateral
agent, indenture trustee, collateral trustee, registrar or other Person acting
in a similar capacity maintains a single list of holders of such Indebtedness.
               “Stock of Subsidiaries” means all Equity Interests in
Subsidiaries of Holdings and Subsidiaries of Parent Borrower.
               “Subordinated Lien” means a Lien granted under a Subordinated
Lien Security Document to a Subordinated Lien Collateral Agent, at any time,
upon any Collateral of any Grantor to secure any Subordinated Lien Secured
Obligations.
               “Subordinated Lien Collateral Agent” means the collateral agent,
collateral trustee or a similar representative for the holders of any Series of
Subordinated Lien Debt incurred or issued after the date hereof.
               “Subordinated Lien Debt” means any Indebtedness of any Grantor
that is secured on a subordinated basis to the Pari Passu Debt and the Revolving
Credit Secured Obligations by a Subordinated Lien that was permitted to be
incurred and so secured under the Pari Passu Loan Documents and the Revolving
Credit Loan Documents; provided that:
               (1) on or before the date on which such Indebtedness is incurred
by such Grantor, such Indebtedness is designated by the Borrower in an
Additional Secured Debt Designation as “Subordinated Lien Debt” for the purposes
of this Agreement and the other Subordinated Lien Loan Documents; provided that
no Series of Secured Debt may be designated as both Subordinated Lien Debt and
Pari Passu Debt;
               (2) the Subordinated Lien Representative(s) for such Indebtedness
execute and deliver an Intercreditor Joinder in accordance with Section 7.5
hereof;
               (3) such Indebtedness is governed by an indenture, credit
agreement, note purchase agreement, collateral trust agreement or other
agreement that includes a Lien Sharing and Priority Confirmation; and
               (4) all other requirements set forth in Section 7.5 of this
Agreement have been complied with.
               “Subordinated Lien Default” means an “Event of Default” (as
defined in any Subordinated Lien Document) which is no longer subject to any
applicable cure or notice period.
               “Subordinated Lien Intervening Creditor” has the meaning provided
in Section 6.3(b) hereof.

27



--------------------------------------------------------------------------------



 



               “Subordinated Lien Loan Documents” means, collectively, any
indenture, credit agreement, note purchase agreement or other agreement
governing any Series of Subordinated Lien Debt and the Security Documents
related thereto (other than any Security Documents that do not secure
Subordinated Lien Secured Obligations), and each of the other agreements,
documents or instruments providing for or evidencing any other Subordinated Lien
Debt, and any other document or instrument executed or delivered at any time in
connection with Subordinated Lien Debt, including any intercreditor agreement,
collateral trust agreement or joinder agreement among Subordinated Lien Secured
Parties to the extent such are effective at the relevant time, as each may be
Modified or Refinanced from time to time in whole or in part (whether with any
Subordinated Lien Representative or other agents and lenders or otherwise) in
each case in accordance with the provisions of this Agreement.
               “Subordinated Lien Representative” means, in the case of any
other Series of Subordinated Lien Debt, the trustee, agent or representative of
the holders of such Series of Subordinated Lien Debt which is appointed as a
representative of such Series of Series of Subordinated Lien Debt pursuant to
the indenture, credit agreement, note purchase agreement, collateral trust
agreement or other agreement governing or relating to such Series of Series of
Subordinated Lien Debt, and who has executed an Intercreditor Joinder Agreement.
               “Subordinated Lien Secured Obligations” means (a) all obligations
of the Grantors from time to time arising under or in respect of the due and
punctual payment of (i) the principal of and premium, if any, and interest
(including interest accruing (and interest that would have accrued but for such
proceeding) during the pendency of any Insolvency or Liquidation Proceeding,
regardless of whether allowed or allowable in such proceeding) on Subordinated
Lien Debt, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise and (ii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any Insolvency or Liquidation
Proceeding, regardless of whether allowed or allowable in such proceeding), of
the Grantors under any Subordinated Lien Loan Document, and (b) the due and
punctual performance of all covenants, agreements, obligations and liabilities
of the Grantors under or pursuant to the Subordinated Lien Loan Documents.
“Subordinated Lien Secured Obligations” shall include all interest accrued or
accruing (or which would, absent commencement of an Insolvency or Liquidation
Proceeding, accrue) after commencement of an Insolvency or Liquidation
Proceeding in accordance with the rate specified in the relevant Subordinated
Lien Loan Document whether or not the claim for such interest is allowed as a
claim in such Insolvency or Liquidation Proceeding.
               “Subordinated Lien Secured Parties” means the holders of
Subordinated Lien Secured Obligations and including, in any event, the
Subordinated Lien Representatives.
               “Subordinated Lien Security Documents” means the “Security
Documents” as defined in any other agreement, document or instrument pursuant to
which a Lien is granted securing any Subordinated Lien Debt Obligations or under
which rights or remedies with respect to such Liens are governed, provided that
“Subordinated Lien Security Documents” shall not include any indenture, credit
agreement, note purchase agreement or similar agreement

28



--------------------------------------------------------------------------------



 



governing any Series of Subordinated Lien Debt unless one of the primary
purposes thereof is to provide for the granting of Liens in the Collateral.
               “Subsidiary” means, with respect to any Person (the “parent”) at
any date, (i) any corporation, limited liability company, association or other
business entity of which securities or other ownership interests representing
more than 50% of the voting power of all Equity Interests entitled (without
regard to the occurrence of any contingency) to vote in the election of the
Board of Directors thereof are, as of such date, owned, controlled or held by
the parent and/or one or more subsidiaries of the parent, (ii) any partnership
(a) the sole general partner or the managing general partner of which is the
parent and/or one or more subsidiaries of the parent or (b) the only general
partners of which are the parent and/or one or more subsidiaries of the parent
and (iii) any other Person that is otherwise Controlled by the parent and/or one
or more subsidiaries of the parent. Unless the context requires otherwise
“Subsidiary” refers to a Subsidiary of Holdings. Notwithstanding the foregoing,
Logan Aluminum Inc. shall not be treated as a Subsidiary hereunder unless it
qualifies as a Subsidiary under clause (i) of this definition.
               “Subsidiary Guarantors” has the meaning assigned to that term in
the preamble of this Agreement.
               “Subsidiary Stock” means all present and future equity securities
of Subsidiaries of Holdings or, after a Qualified Parent IPO (as defined in the
Term Loan Agreement), the Parent Borrower.
               “Swiss Borrower” has the meaning assigned to that term in the
preamble to this Agreement.
               “Swiss Security Agreement” means the Agreement between Novelis AG
and the Revolving Credit Collateral Agent relating to trade receivables,
intercompany receivables and bank accounts, the Agreement between Novelis
Switzerland SA and the Revolving Credit Collateral Agent relating to trade
receivables, intercompany receivables and bank accounts and the Agreement
between Novelis Technology AG and the Revolving Credit Collateral Agent relating
to trade receivables, intercompany receivables and bank accounts.
               “Swiss Stock and IP Security Agreement” means the Share Pledge
Agreement between Novelis Europe Holdings Limited and the Term Loan Collateral
Agent relating to the shares of Novelis AG, the Share Pledge Agreement between
Novelis AG and the Term Loan Collateral Agent relating to the shares of Novelis
Switzerland SA, the Share Pledge Agreement between Novelis AG and the Term Loan
Collateral Agent relating to the shares of Novelis Technology AG and the
Intellectual Property Pledge Agreement between Novelis Switzerland SA and the
Term Loan Collateral Agent.
               “Term Loan Administrative Agent” has the meaning set forth in the
preamble.
               “Term Loan Agents” means the Term Loan Administrative Agent and
the Term Loan Collateral Agent.

29



--------------------------------------------------------------------------------



 



               “Term Loan Agreement” has the meaning assigned to that term in
the recitals to this Agreement.
               “Term Loan Collateral Agent” has the meaning set forth in the
preamble.
               “Term Loan Secured Obligations” means the “Secured Obligations”
as defined in the Term Loan Agreement.
               “Term Loan Secured Parties” means the holders of any Pari Passu
Secured Obligations under the Term Loan Agreement and the other “Loan Documents”
(as defined therein), the Term Loan Agents and, until a Discharge of Term Loan
Secured Obligations has occurred, each Secured Hedge Provider.
               “Trademarks” means, collectively, all trademarks (including
service marks and certification marks), slogans, logos, certification marks,
trade dress, internet domain names, corporate names and trade names, whether
registered or unregistered (whether statutory or common law and whether
established or registered in Canada, the United States or any other country or
any political subdivision thereof), together with any and all (i) registrations
and applications for any of the foregoing, (ii) goodwill connected with the use
thereof and symbolized thereby, (iii) rights and privileges arising under
applicable law with respect to the use of any of the foregoing, (iv) reissues,
continuations, extensions and renewals thereof and amendments thereto,
(v) income, fees, royalties, damages and payments now and hereafter due and/or
payable thereunder and with respect thereto, including damages, claims and
payments for past, present or future infringements, dilutions or other
violations thereof, (vi) rights corresponding thereto throughout the world and
(vii) rights to sue for past, present and future infringements, dilutions or
other violations thereof.
               “Trade Secrets and Other Proprietary Rights” means, collectively,
all trade secrets, proprietary information and data and databases, know-how and
processes, designs, inventions, technology and software and any other intangible
rights to the extent not covered by the definitions of Patents, Trademarks and
Copyrights; whether registered or unregistered, whether statutory or common law,
and whether established or registered in Canada, the United States or any other
country or any political subdivision thereof, together with any and all
(i) registrations and applications for the foregoing, (ii) rights and privileges
arising under applicable law with respect to the use of any of the foregoing,
(iii) reissues, continuations, extensions, renewals and divisions thereof and
amendments thereto, (iv) income, fees, royalties, damages and payments now and
hereafter due and/or payable thereunder and with respect thereto, including
damages, claims and payments for past, present or future infringements or other
violations thereof, (v) rights corresponding thereto throughout the world and
(vi) rights to sue for past, present and future infringements and other
violations thereof.
               “UCC” means the Uniform Commercial Code (or any similar or
equivalent legislation) as in effect from time to time in the State of New York;
provided that if perfection or the effect of perfection or non-perfection or the
priority of any security interest in any Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of New York,
“UCC” shall mean the Uniform Commercial Code (or any similar or equivalent

30



--------------------------------------------------------------------------------



 



legislation) as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.
               “U.K. Borrower” has the meaning assigned to that term in the
preamble to this Agreement.
               “U.S. Borrowers” has the meaning assigned to that term in the
preamble to this Agreement.
     1.2 Terms Generally. The definitions of terms in this Agreement shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise:
               (a) any definition of or reference to any agreement, instrument
or other document herein shall be construed as referring to such agreement,
instrument or other document as Modified from time to time;
               (b) any reference herein to any Person shall be construed to
include such Person’s permitted successors and assigns;
               (c) any reference to a Subsidiary of a Person shall mean any
direct or indirect Subsidiary of such Person;
               (d) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof;
               (e) all references herein to “Sections,” “clauses,” “recitals”
and the “preamble” will be to Sections, clauses, recitals and the preamble,
respectively, of this Agreement unless otherwise specifically provided and all
references to “Exhibits” will be to Exhibits to this Agreement unless otherwise
specifically provided;
               (f) any reference to any law or regulation shall refer to such
law or regulation as amended, modified or supplemented from time to time;
               (g) all references to terms defined in the New York UCC shall
have the meaning ascribed to them therein (unless otherwise specifically defined
herein);
               (h) the use in this Agreement of the word “include” or
“including,” when following any general statement, term or matter, will not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not nonlimiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but will be deemed to refer to all other items or matters that fall within the
broadest possible scope of such general statement, term or matter;

31



--------------------------------------------------------------------------------



 



               (i) all references to (i) any Pari Passu Collateral Agent or Pari
Passu Representative acting on behalf of any other Pari Passu Secured Party
shall be limited to such Person acting on behalf of the Pari Passu Secured
Parties under the Series of Pari Passu Debt for which such Person serves as an
agent, trustee or in a similar capacity and (ii) any Subordinated Lien
Collateral Agent or Subordinated Lien Representative acting on behalf of any
other Subordinated Lien Secured Party shall be limited to such Person acting on
behalf of the Subordinated Secured Parties under the Series of Subordinated Lien
Debt for which such Person serves as an agent, trustee or in a similar capacity;
and
               (j) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
          This Agreement will be construed without regard to the identity of the
party who drafted it and as though the parties participated equally in drafting
it. Consequently, each of the parties acknowledges and agrees that any rule of
construction that a document is to be construed against the drafting party will
not be applicable to this Agreement.
     1.3 Impairment.
               (a) It is the intention of the Pari Passu Secured Parties of each
Series of Pari Passu Debt that, solely as between such Series of Pari Passu Debt
and any other Series of Pari Passu Debt, the holders of Pari Passu Secured
Obligations of such Series (and not the Pari Passu Secured Parties of any other
Series) bear the risk of Impairment with respect to any Series of Pari Passu
Debt. In the event of any Impairment with respect to any Series of Pari Passu
Debt, the results of such Impairment shall be borne solely by the holders of
such Series of Pari Passu Debt, and the rights of the holders of such Series of
Pari Passu Debt (including, without limitation, the right to receive
distributions in respect of such Pari Passu Debt pursuant to Section 6.3(a)) set
forth herein shall be modified to the extent necessary so that the effects of
such Impairment are borne solely by the holders of the Series of such Pari Passu
Debt subject to such Impairment. Additionally, in the event the Pari Passu
Secured Obligations of any Series are modified pursuant to applicable law
(including, without limitation, pursuant to Section 1129 of the Bankruptcy
Code), any reference to such Pari Passu Secured Obligations or the Pari Passu
Documents governing such Pari Passu Secured Obligations shall refer to such
obligations or such documents as so modified.
               (b) It is the intention of the Subordinated Lien Secured Parties
of each Series of Subordinated Lien Debt that, solely as between such Series of
Subordinated Lien Debt and any other Series of Subordinated Lien Debt, the
holder of Subordinated Lien Secured Obligations of such Series (and not the
Subordinated Lien Secured Parties of any other Series) bear the risk of
Impairment with respect to any Series of Subordinated Lien Debt. In the event of
any Impairment with respect to any Series Subordinated Lien Debt, the results of
such Impairment shall be borne solely by the holders of such Series of
Subordinated Lien Debt, and the rights of the holders of such Series of
Subordinated Lien Debt (including, without limitation, the right to receive
distributions in respect of such Subordinated Lien Debt pursuant to
Section 6.3(b)) set forth herein shall be modified to the extent necessary so
that the effects of such Impairment are borne solely by the

32



--------------------------------------------------------------------------------



 



holders of the Series of such Subordinated Lien Debt subject to such Impairment.
Additionally, in the event the Subordinated Lien Secured Obligations of any
Series are modified pursuant to applicable law (including, without limitation,
pursuant to Section 1129 of the Bankruptcy Code), any reference to such
Subordinated Lien Secured Obligations or the Subordinated Lien Documents
governing such Subordinated Lien Secured Obligations shall refer to such
obligations or such documents as so modified.
          This Agreement will be construed without regard to the identity of the
party who drafted it and as though the parties participated equally in drafting
it. Consequently, each of the parties acknowledges and agrees that any rule of
construction that a document is to be construed against the drafting party will
not be applicable to this Agreement.

II.   LIEN PRIORITIES BETWEEN REVOLVING CREDIT SECURED OBLIGATIONS, PARI PASSU
SECURED OBLIGATIONS AND SUBORDINATED LIEN SECURED OBLIGATIONS.

     2.1 Relative Priorities. Notwithstanding the date, time, method, manner or
order of grant, attachment or perfection of any Liens securing the Revolving
Credit Secured Obligations granted on the Collateral, of any Liens securing Pari
Passu Secured Obligations granted on the Collateral or of any Liens securing the
Subordinated Lien Secured Obligations granted on the Collateral, and
notwithstanding any provision of any UCC, the PPSA or any other applicable law
or the Revolving Credit Loan Documents, the Pari Passu Loan Documents or the
Subordinated Lien Loan Documents or any defect or deficiencies in, or failure to
perfect, the Liens securing the Revolving Credit Secured Obligations, the Pari
Passu Secured Obligations, the Subordinated Lien Secured Obligations or any
other circumstance whatsoever, each Revolving Credit Agent, on behalf of itself
and the other Revolving Credit Claimholders, each Pari Passu Representative, on
behalf of itself and the other Pari Passu Secured Parties, and each Subordinated
Lien Representative, on behalf of itself and the other Subordinated Lien Secured
Parties, hereby agrees that:
               (a) any Liens on the Revolving Credit Priority Collateral
securing any Revolving Credit Secured Obligations, whether now or hereafter held
by or on behalf of any Revolving Credit Agent or any other Revolving Credit
Claimholder or any agent or trustee therefor, regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be senior in right, priority, operation, effect and all other
respects to any Liens on the Revolving Credit Priority Collateral securing any
Pari Passu Secured Obligations or any Subordinated Lien Secured Obligations;
               (b) any Liens on the Pari Passu Priority Collateral securing any
Pari Passu Secured Obligations, whether now or hereafter held by or on behalf of
any Pari Passu Collateral Agent, any Pari Passu Secured Party or any agent or
trustee therefor regardless of how acquired, whether by grant, possession,
statute, operation of law, subrogation or otherwise, shall be senior in right,
priority, operation, effect and all other respects to any Liens on the Pari
Passu Priority Collateral which may secure any Revolving Credit Secured
Obligations or any Subordinated Lien Secured Obligations;

33



--------------------------------------------------------------------------------



 



               (c) any Liens on the Collateral securing any Revolving Credit
Secured Obligations and the Liens on the Collateral securing any Pari Passu
Secured Obligations (together with the Revolving Credit Secured Obligations,
collectively, the “Senior Secured Obligations"), whether now or hereafter held
by or on behalf of any Revolving Credit Agent or any other Revolving Credit
Claimholder, or any Pari Passu Collateral Agent or any other Pari Passu Secured
Party or any agent or trustee therefor, regardless of how acquired, whether by
grant, possession, statute, operation of law, subrogation or otherwise, shall be
senior in right, priority, operation, effect and all other respects to any Liens
on the Collateral securing any Subordinated Loan Secured Obligations; and
               (d) the priority of the Liens among each Series of Pari Passu
Secured Obligations and each Series of the Subordinated Lien Secured Obligations
are set forth in Article III and Article IV hereof, respectively.
     2.2 Prohibition on Contesting Liens. Each Revolving Credit Agent, on behalf
of itself and the other Revolving Credit Claimholders, each Pari Passu
Representative, on behalf of itself and the other Pari Passu Secured Parties,
and each Subordinated Lien Representative, on behalf of itself and the other
Subordinated Lien Secured Parties, agrees that it will not (and hereby waives
any right to) contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), the perfection,
priority, validity or enforceability of a Lien held by or on behalf of any
Revolving Credit Claimholder, Pari Passu Secured Party or any Subordinated Lien
Secured Party in all or any part of the Collateral, as the case may be, or the
provisions of this Agreement; provided that nothing in this Agreement shall be
construed to prevent or impair the rights of any Revolving Credit Agent or any
other Revolving Credit Claimholder, any Pari Passu Secured Party or any
Subordinated Lien Secured Party to enforce this Agreement, including the
provisions of this Agreement relating to the priority of the Liens securing the
Obligations as provided in Sections 2.1, 3.1 and 4.1.
     2.3 No New Liens. So long as the Discharge of Revolving Credit Secured
Obligations and the Discharge of Pari Passu Secured Obligations have not
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against any Borrower or any other Grantor, each Revolving Credit
Agent, on behalf of itself and the other Revolving Credit Claimholders, each
Pari Passu Representative, on behalf of itself and the other Pari Passu Secured
Parties, and each Subordinated Lien Representative, on behalf of itself and the
other Subordinated Lien Secured Parties, and each Grantor, agrees that each
Grantor shall not, and shall not permit any other Grantor to:
               (a) grant or permit any additional Liens on any asset or property
to secure any Pari Passu Secured Obligation unless it has granted or
concurrently grants a Lien on such asset or property to secure the Revolving
Credit Secured Obligations and each other Series of Pari Passu Secured
Obligations (subject to any agreement to the contrary permitted under
Section 2.4(b));
               (b) grant or permit any additional Liens on any asset or property
to secure any Revolving Credit Secured Obligations unless it has granted or
concurrently grants a Lien on such asset or property to secure the Pari Passu
Secured Obligations (subject to any agreement to the contrary permitted under
Section 2.4(b)), or

34



--------------------------------------------------------------------------------



 



               (c) grant or permit any additional Liens on any asset or property
to secure any Subordinated Lien Secured Obligations unless it has granted or
concurrently grants a Lien on such asset or property to secure the Revolving
Credit Secured Obligations and the Pari Passu Secured Obligations and each other
Series of Subordinated Lien Secured Obligations.
To the extent any additional Liens are granted on any asset or property in
accordance with this Section 2.3, the priority of such additional Liens as
between the Revolving Credit Secured Obligations, the Pari Passu Secured
Obligations and the Subordinated Lien Secured Obligations shall be determined in
accordance with Section 2.1. In addition, to the extent that the foregoing
provisions are not complied with for any reason, without limiting any other
rights and remedies available hereunder, each Revolving Credit Agent, on behalf
of itself and the other Revolving Credit Claimholders, each Pari Passu
Representative, on behalf of itself and the other Pari Passu Secured Parties,
and each Subordinated Lien Representative, on behalf of itself and the other
Subordinated Lien Secured Parties, agrees that any amounts received by or
distributed to any of them pursuant to or as a result of Liens granted in
contravention of this Section 2.3 shall be subject to Section 6.2.
     2.4 Similar Liens and Agreements. The parties hereto agree that, except as
set forth in Section 2.4(b), it is their intention that the Collateral securing
the Revolving Credit Secured Obligations and the Collateral securing the Pari
Passu Secured Obligations be identical. In furtherance of the foregoing, the
parties hereto agree, subject to the other provisions of this Agreement:
               (a) upon request by any Revolving Credit Agent or any Pari Passu
Representative, to cooperate in good faith (and to direct their counsel to
cooperate in good faith) from time to time in order to determine the specific
items included in the Collateral and the steps taken to perfect their respective
Liens thereon and the identity of the respective parties obligated under the
Revolving Credit Loan Documents and the Pari Passu Loan Documents; and
               (b) that the documents and agreements creating or evidencing the
Collateral for the Revolving Credit Secured Obligations and the Pari Passu
Secured Obligations shall (subject to any deviations therefrom as may be
approved by both the Revolving Credit Agents and the Pari Passu Representatives
such approval not to be unreasonably withheld or delayed) be in all material
respects substantially the same forms of documents and agreements other than
with respect to the nature of the Obligations secured thereunder and, to the
extent relevant, the priority of the Liens granted thereunder except (i) to the
extent that the creditors who have the direct benefit of such agreements or
documents agree that such documents and agreements may grant Liens in less than
all the Collateral and/or are less restrictive on the Grantors (or provide fewer
rights or remedies to the secured party) than the forms of documents and
agreements on the date hereof (and the satisfaction of such requirement will be
conclusively established if the Borrower delivers to the Pari Passu
Representatives and the Revolving Credit Agents an officers’ certificate
certifying that the Borrower has determined in good faith that such Pari Passu
Security Documents satisfy the foregoing requirements unless any Pari Passu
Representative or any Revolving Credit Agent notifies the Borrower within five
Business Days that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees)), (ii) the representations and
covenants relating to Revolving Credit Priority Collateral contained in the
Revolving Credit Loan Documents may be more restrictive that those contained in
the Pari Passu Loan Documents and (iii)

35



--------------------------------------------------------------------------------



 



the representations and covenants relating to Pari Passu Secured Obligations
contained in the Pari Passu Loan Documents may be more restrictive that those
contained in the Revolving Credit Loan Documents.
     2.5 German Real Estate. Any amounts realized by any Pari Passu Collateral
Agent, any Pari Passu Secured Parties or Revolving Credit Claimholders with
respect to, or allocable to, real property interests (including fixtures and
equipment attached thereto) of any German Guarantor following an Enforcement or
during an Enforcement Period, shall, notwithstanding anything to the contrary
contained herein for purposes of this Agreement, constitute Pari Passu Priority
Collateral, and be payable to the Authorized Pari Passu Collateral Agent on
behalf of the Pari Passu Secured Parties.

  III.   PRIORITIES AND AGREEMENTS OF PARI PASSU SECURED PARTIES WITH RESPECT TO
COMMON PARI PASSU COLLATERAL

     3.1 Priority of Claims.
               (a) The Authorized Pari Passu Collateral Agent will distribute
proceeds of Collateral received by it among the Pari Passu Secured Parties as
provided in Sections 6.1 and 6.3.
               (b) The Pari Passu Secured Parties hereby acknowledge that the
Pari Passu Secured Obligations of any Series may, subject to the limitations set
forth in the then extant Pari Passu Loan Documents, be Modified or Refinanced
from time to time, all without affecting the priorities set forth in
Section 6.3(a) or the provisions of this Agreement defining the relative rights
of the Pari Passu Secured Parties of any Series.
               (c) Notwithstanding the date, time, method, manner or order of
grant, attachment or perfection of any Liens securing any Series of Pari Passu
Secured Obligations granted on the Common Pari Passu Collateral, regardless of
how acquired, whether by grant, possession, statute, operation of law,
subrogation or otherwise, and notwithstanding any provision of the Uniform
Commercial Code of any jurisdiction, the PPSA or any other applicable law or the
Pari Passu Security Documents, but subject to any defect or deficiencies in, or
failure to perfect, the Liens securing the Pari Passu Secured Obligations of any
Series or other Impairment (and in each case, subject to Section 1.3(a)), each
Pari Passu Secured Party hereby agrees that the Liens securing each Series of
Pari Passu Secured Obligations on any Common Pari Passu Secured Collateral shall
be of equal priority.
     3.2 Actions with Respect to Common Pari Passu Collateral.
               With respect to any Common Pari Passu Collateral,
(i) notwithstanding any other provision hereof or of any other Pari Passu Loan
Document, only the Authorized Pari Passu Collateral Agent shall act or refrain
from acting with respect to the Common Pari Passu Collateral (except that the
Authorized Pari Passu Collateral Agent may permit other Pari Passu
Representatives to act with respect to the Pari Passu Collateral) and (ii) no
other Pari Passu Collateral Agent with respect to Pari Passu Secured Obligations
or any other Pari Passu Representative or other Pari Passu Secured Party (other
than the Authorized Pari Passu Collateral Agent) shall or shall instruct the
Authorized Pari Passu Collateral Agent to

36



--------------------------------------------------------------------------------



 



commence any judicial or nonjudicial foreclosure proceedings with respect to,
seek to have a trustee, receiver, liquidator or similar official appointed for
or over, attempt any action to take possession of, exercise any right, remedy or
power with respect to, or otherwise take any action to enforce its security
interest in or realize upon, or take any other action available to it in respect
of, any Common Pari Passu Collateral, whether under any Pari Passu Security
Document, applicable law or otherwise (unless the Authorized Pari Passu
Collateral Agent otherwise consents to such action), it being agreed that only
the Authorized Pari Passu Collateral Agent shall be entitled to take any such
actions or exercise any such remedies with respect to Common Pari Passu
Collateral (subject to the right of any such Pari Passu Collateral Agent with
respect to Pari Passu Secured Obligations, any other Pari Passu Representative
or other Pari Passu Secured Party to take limited protective measures with
respect to the Liens securing Pari Passu Secured Obligations and to take certain
actions that would be permitted to be taken by unsecured creditors).
Notwithstanding the equal priority of the Liens securing each Series of Pari
Passu Secured Obligations, the Authorized Pari Passu Collateral Agent may deal
with the Common Pari Passu Collateral as if such Authorized Pari Passu
Collateral Agent had a senior Lien on such Common Pari Passu Collateral. No Pari
Passu Authorized Representative or Pari Passu Secured Party will contest,
protest or object to any foreclosure proceeding or action brought by the
Authorized Pari Passu Collateral Agent or the Controlling Secured Parties or any
other exercise by the Authorized Pari Passu Collateral Agent or the Controlling
Pari Passu Secured Parties of any rights and remedies relating to the Common
Pari Passu Collateral, or to cause any other Pari Passu Collateral Agent to do
so. The foregoing shall not be construed to limit the rights and priorities of
any Pari Passu Secured Party or any Pari Passu Representative with respect to
any Collateral not constituting Common Collateral.
     3.3 No Interference; Payment Over.
               (a) Each of the Pari Passu Secured Parties and each of the Pari
Passu Collateral Agents agrees that (i) it will not (and hereby waives any right
to) contest or support any other Person in contesting, in any proceeding
(including any Insolvency or Liquidation Proceeding), the validity or
enforceability of any Pari Passu Secured Obligations of any Series or any Pari
Passu Security Document or the validity or enforceability of the priorities,
rights or duties established by or other provisions of this Agreement; provided
that nothing in this Agreement shall be construed to prevent or impair (x) the
rights of any of the Pari Passu Collateral Agents or any Pari Passu
Representative to enforce this Agreement or (y) the rights of any of the Pari
Passu Collateral Agents or any Pari Passu Secured Party to contest, or support
any other Person in contesting, the enforceability of any Pari Passu Secured
Obligations constituting unmatured interest or the validity of any Lien relating
thereto pursuant to Section 502(b)(2) of the Bankruptcy Code, (ii) it will not
take or cause to be taken any action the purpose or intent of which is, or could
be, to interfere, hinder or delay, in any manner, whether by judicial
proceedings or otherwise, any sale, transfer or other disposition of the Common
Pari Passu Collateral by the Authorized Pari Passu Collateral Agent,
(iii) except as provided in Section 3.2, it shall have no right to (A) direct
the Authorized Pari Passu Collateral Agent or any other Pari Passu Secured Party
to exercise any right, remedy or power with respect to any Common Pari Passu
Collateral or (B) consent to the exercise by the Authorized Pari Passu
Collateral Agent or any other Pari Passu Secured Party of any right, remedy or
power with respect to any Common Pari Passu Collateral, (iv) it will not
institute any suit or assert in any suit, bankruptcy, insolvency or other
proceeding any claim against the Authorized Pari

37



--------------------------------------------------------------------------------



 



Passu Collateral Agent or any other Pari Passu Secured Party seeking damages
from or other relief by way of specific performance, instructions or otherwise
with respect to any Common Pari Passu Collateral, and none of the Pari Passu
Collateral Agents, any Authorized Pari Passu Collateral Agent or any other Pari
Passu Secured Party shall be liable for any action taken or omitted to be taken
by the Authorized Pari Passu Collateral Agent or other Pari Passu Secured Party
with respect to any Common Pari Passu Collateral in accordance with the
provisions of this Agreement, (v) it will not seek, and hereby waives any right,
to have any Common Pari Passu Collateral or any part thereof marshaled upon any
foreclosure or other disposition of such Collateral and (vi) it will not
attempt, directly or indirectly, whether by judicial proceedings or otherwise,
to challenge the enforceability of any provision of this Agreement; provided
that nothing in this Agreement shall be construed to prevent or impair the
rights of any of the Pari Passu Collateral Agents or any other Pari Passu
Secured Party to enforce this Agreement.
               (b) Each Pari Passu Secured Party hereby agrees that if it shall
obtain possession of any Common Pari Passu Collateral or shall realize any
proceeds or payment in respect of any such Common Pari Passu Collateral,
pursuant to any Pari Passu Security Document or by the exercise of any rights
available to it under applicable law or in any Insolvency or Liquidation
Proceeding or through any other exercise of remedies, at any time prior to the
Discharge of Pari Passu Secured Obligations, then it shall hold such Common Pari
Passu Collateral, proceeds or payment in trust for the other Pari Passu Secured
Parties and promptly transfer such Common Pari Passu Collateral, proceeds or
payment, as the case may be, to the Authorized Pari Passu Collateral Agent
(unless it shall have an obligation, to the extent such Common Pari Passu
Collateral constitutes Revolving Loan Priority Collateral, to transfer such
Common Pari Passu Collateral to the Revolving Credit Agents under this
Agreement, in which case it will hold such proceeds in trust for the Revolving
Credit Collateral Agent and transfer such proceeds to the Revolving Credit
Collateral Agent as required under Article VI) to be distributed by the
Authorized Pari Passu Collateral Agent in accordance with the provisions of
Section 6.3(a).
     3.4 Automatic Release of Liens; Amendments to Pari Passu Security
Documents.
               (a) If, at any time the Authorized Pari Passu Collateral Agent
forecloses upon or otherwise exercises remedies against any Common Pari Passu
Collateral, then (whether or not any Insolvency or Liquidation Proceeding is
pending at the time) the Liens in favor of the Pari Passu Collateral Agents for
the benefit of each Series of Pari Passu Secured Debt upon such Common Pari
Passu Collateral will automatically be released and discharged; provided that
any proceeds of any Common Pari Passu Collateral realized therefrom shall be
applied pursuant to Article VI.
               (b) Each Pari Passu Representative agrees to execute and deliver
(at the sole cost and expense of the Grantors) all such authorizations and other
instruments as shall reasonably be requested by the Authorized Pari Passu
Collateral Agent to evidence and confirm any release of Common Pari Passu
Collateral or amendment to any Pari Passu Security Documents provided for in
this Section.
     3.5 Insurance. As between the Pari Passu Secured Parties, the Authorized
Pari Passu Collateral Agent shall have the right to adjust or settle any
insurance policy or claim covering or constituting Common Pari Passu Collateral
in the event of any loss thereunder and to approve

38



--------------------------------------------------------------------------------



 



any award granted in any condemnation or similar proceeding affecting the Common
Pari Passu Collateral.
     3.6 Benefit of the Article. Except as expressly provided in this
Article III, the provisions of this Article III are solely for the benefit of
the Authorized Pari Passu Collateral Agent, the other Pari Passu Representatives
and the other Pari Passu Secured Parties, and nothing contained in this
Article III shall confer any benefits on any other Person or are to affect the
construction of, or be taken into consideration in interpreting, the other
provision of this Agreement except that the provisions of Sections 3.3 and 3.4
shall be for the benefit of, and enforceable by, the Revolving Credit Agents to
the extent such Sections allocate proceeds of Common Pari Passu Collateral to
the Revolving Credit Agents.

  IV.   PRIORITIES AND AGREEMENTS WITH RESPECT TO COMMON SUBORDINATED LIEN
COLLATERAL

     4.1 Priority of Claims.
               (a) The Authorized Subordinated Lien Collateral Agent will
distribute proceeds of Collateral received by it among the Subordinated Lien
Secured Parties as provided in Sections 6.1 and 6.3.
               (b) The Subordinated Lien Secured Parties hereby acknowledge that
the Subordinated Lien Secured Obligations of any Series may, subject to the
limitations set forth in the then extant Subordinated Lien Documents, be
Modified or Refinanced from time to time, all without affecting the priorities
set forth in Section 6.3(b) or the provisions of this Agreement defining the
relative rights of the Subordinated Lien Secured Parties of any Series.
               (c) Notwithstanding the date, time, method, manner or order of
grant, attachment or perfection of any Liens securing any Series of Subordinated
Lien Secured Obligations granted on the Common Subordinated Lien Collateral,
regardless of how acquired, whether by grant, possession, statute, operation of
law, subrogation or otherwise, and notwithstanding any provision of the Uniform
Commercial Code of any jurisdiction, the PPSA or any other applicable law or the
Subordinated Lien Security Documents, but subject to any defect or deficiencies
in, or failure to perfect, the Liens securing the Subordinated Lien Secured
Obligations of any Series or other Impairment (and in each case, subject to
Section 1.3(b)), each Subordinated Lien Secured Party hereby agrees that the
Liens securing each Series of Subordinated Lien Secured Obligations on any
Common Subordinated Lien Secured Collateral shall be of equal priority.
     4.2 Actions with Respect to Common Subordinated Lien Collateral.
               (a) With respect to any Common Subordinated Lien Collateral,
(i) notwithstanding any other provision of this Agreement or of any other
Subordinated Lien Loan Document, only the Authorized Subordinated Lien
Collateral Agent shall act or refrain from acting with respect to the Common
Subordinated Lien Collateral (except that the Authorized Subordinated Lien
Collateral Agent may permit other Subordinated Lien Representatives to act with
respect to the Pari Passu Collateral) and (ii) no other Subordinated Lien
Collateral Agent with respect to Subordinated Lien Secured Obligations or any
other Subordinated Lien Representative or other

39



--------------------------------------------------------------------------------



 



Subordinated Lien Secured Party (other than the Authorized Subordinated Lien
Collateral Agent) shall or shall instruct the Authorized Subordinated Lien
Collateral Agent to, commence any judicial or nonjudicial foreclosure
proceedings with respect to, seek to have a trustee, receiver, liquidator or
similar official appointed for or over, attempt any action to take possession
of, exercise any right, remedy or power with respect to, or otherwise take any
action to enforce its security interest in or realize upon, or take any other
action available to it in respect of, any Common Subordinated Lien Collateral,
whether under any Subordinated Lien Security Document, applicable law or
otherwise (unless the Authorized Subordinated Lien Collateral Agent otherwise
consents to such action), it being agreed that only the Authorized Subordinated
Lien Collateral Agent shall be entitled to take any such actions or exercise any
such remedies with respect to Common Subordinated Lien Collateral (subject to
the right of any such Subordinated Lien Collateral Agent with respect to
Subordinated Lien Secured Obligations, any other Subordinated Lien
Representative or other Subordinated Lien Secured Party to take limited
protective measures with respect to the Liens securing Subordinated Lien Secured
Obligations and to take certain actions that would be permitted to be taken by
unsecured creditors). Notwithstanding the equal priority of the Liens securing
each Series of Subordinated Lien Secured Obligations, the Authorized
Subordinated Lien Collateral Agent may deal with the Common Subordinated Lien
Collateral as if such Authorized Subordinated Lien Collateral Agent had a senior
Lien on such Common Subordinated Lien Collateral. No Subordinated Lien
Authorized Representative or Subordinated Lien Secured Party will contest,
protest or object to any foreclosure proceeding or action brought by the
Authorized Subordinated Lien Collateral Agent or the Controlling Secured Parties
or any other exercise by the Authorized Subordinated Lien Collateral Agent or
the Controlling Subordinated Lien Secured Parties of any rights and remedies
relating to the Common Subordinated Lien Collateral, or to cause any other
Subordinated Lien Collateral Agent to do so. The foregoing shall not be
construed to limit the rights and priorities of any Subordinated Lien Secured
Party or any Subordinated Lien Representative with respect to any Collateral not
constituting Common Collateral.
     4.3 No Interference; Payment Over.
               (a) Each of the Subordinated Lien Secured Parties and each of the
Subordinated Lien Collateral Agents agrees that (i) it will not (and hereby
waives any right to) contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), the validity or
enforceability of any Subordinated Lien Secured Obligations of any Series or any
Subordinated Lien Security Document or the validity or enforceability of the
priorities, rights or duties established by or other provisions of this
Agreement; provided that nothing in this Agreement shall be construed to prevent
or impair (x) the rights of any of the Subordinated Lien Collateral Agents or
any Subordinated Lien Representative to enforce this Agreement or (y) the rights
of any of the Subordinated Lien Collateral Agents or any Subordinated Lien
Secured Party to contest, or support any other Person in contesting, any
Subordinated Lien Secured Obligations constituting unmatured interest or the
validity of any Lien relating thereto pursuant to Section 502(b)(2) of the
Bankruptcy Code, (ii) it will not take or cause to be taken any action the
purpose or intent of which is, or could be, to interfere, hinder or delay, in
any manner, whether by judicial proceedings or otherwise, any sale, transfer or
other disposition of the Common Subordinated Lien Collateral by the Authorized
Subordinated Lien Collateral Agent, (iii) except as provided in Section 4.2, it
shall have no right to (A) direct the Authorized Subordinated Lien Collateral
Agent or any other Subordinated Lien Secured Party to exercise any right, remedy
or

40



--------------------------------------------------------------------------------



 



power with respect to any Common Subordinated Lien Collateral or (B) consent to
the exercise by the Authorized Subordinated Lien Collateral Agent or any other
Subordinated Lien Secured Party of any right, remedy or power with respect to
any Common Subordinated Lien Collateral, (iv) it will not institute any suit or
assert in any suit, bankruptcy, insolvency or other proceeding any claim against
the Authorized Subordinated Lien Collateral Agent or any other Subordinated Lien
Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise with respect to any Common Subordinated
Lien Collateral, and none of the Subordinated Lien Collateral Agents, any
Authorized Subordinated Lien Collateral Agent or any other Subordinated Lien
Secured Party shall be liable for any action taken or omitted to be taken by the
Authorized Subordinated Lien Collateral Agent or other Subordinated Lien Secured
Party with respect to any Common Subordinated Lien Collateral in accordance with
the provisions of this Agreement, (v) it will not seek, and hereby waives any
right, to have any Common Subordinated Lien Collateral or any part thereof
marshaled upon any foreclosure or other disposition of such Collateral and
(vi) it will not attempt, directly or indirectly, whether by judicial
proceedings or otherwise, to challenge the enforceability of any provision of
this Agreement; provided that nothing in this Agreement shall be construed to
prevent or impair the rights of any of the Subordinated Lien Collateral Agents
or any other Subordinated Lien Secured Party to enforce this Agreement.
               (b) Each Subordinated Lien Secured Party hereby agrees that if it
shall obtain possession of any Common Subordinated Lien Collateral or shall
realize any proceeds or payment in respect of any such Common Subordinated Lien
Collateral, pursuant to any Subordinated Lien Security Document or by the
exercise of any rights available to it under applicable law or in any Insolvency
or Liquidation Proceeding or through any other exercise of remedies, at any time
prior to the Discharge of Subordinated Lien Secured Obligations, then it shall
hold such Common Subordinated Lien Collateral, proceeds or payment in trust for
the other Subordinated Lien Secured Parties and promptly transfer such Common
Subordinated Lien Collateral, proceeds or payment, as the case may be, to the
Authorized Subordinated Lien Collateral Agent (unless it shall have an
obligation, (i) to the extent such Common Subordinated Lien Collateral
constitutes Revolving Loan Priority Collateral, to transfer such Common
Subordinated Lien Collateral to the Revolving Credit Agents under this Agreement
, in which case it will hold such proceeds in trust for the Revolving Credit
Collateral Agent and transfer such proceeds to the Revolving Credit Collateral
Agent as required under Article VI or (ii) to the extent such Common
Subordinated Lien Collateral constitutes Pari Passu Priority Collateral, to
transfer such Common Pari Passu Collateral to the Authorized Pari Passu
Collateral Agent under this Agreement, in which case it will hold such proceeds
in trust for the Authorized Pari Passu Collateral Agent and transfer such
proceeds to the Authorized Pari Passu Collateral Agent as required under
Article VI) to be distributed by the Authorized Subordinated Lien Collateral
Agent in accordance with the provisions of Section 6.3(b).
     4.4 Automatic Release of Liens; Amendments to Subordinated Lien Security
Documents.
               (a) If, at any time the Authorized Subordinated Lien Collateral
Agent forecloses upon or otherwise exercises remedies against any Common
Subordinated Lien Collateral in compliance with the terms of this Agreement,
then (whether or not any Insolvency or Liquidation Proceeding is pending at the
time) the Liens in favor of the Subordinated Lien Collateral Agents for the
benefit of each Series of Subordinated Lien Secured Debt upon such Common
Subordinated

41



--------------------------------------------------------------------------------



 



Lien Collateral will automatically be released and discharged; provided that any
proceeds of any Common Subordinated Lien Collateral realized therefrom shall be
applied pursuant to Article VI.
               (b) Each Subordinated Lien Representative agrees to execute and
deliver (at the sole cost and expense of the Grantors) all such authorizations
and other instruments as shall reasonably be requested by the Authorized
Subordinated Lien Collateral Agent to evidence and confirm any release of Common
Subordinated Lien Collateral or amendment to any Subordinated Lien Security
Documents provided for in this Section.
     4.5 Insurance. As between the Subordinated Lien Secured Parties, the
Authorized Subordinated Lien Collateral Agent shall have the right to adjust or
settle any insurance policy or claim covering or constituting Common
Subordinated Lien Collateral in the event of any loss thereunder and to approve
any award granted in any condemnation or similar proceeding affecting the Common
Subordinated Lien Collateral.
     4.6 Benefit of the Article. Except as expressly provided in this
Article IV, the provision of the Article IV are solely for the benefit of the
Authorized Subordinated Lien Collateral Agent, the other Subordinated Lien
Representatives and the other Subordinated Lien Secured Parties, and nothing
contained in this Article IV shall confer any benefits on any other Person or
are to affect the construction of, or be taken into consideration in
interpreting, the other provision of this Agreement except that the provisions
of Sections 4.3 and 4.4 shall be for the benefit of, and enforceable by, the
Revolving Credit Agents and the Pari Passu Representatives to the extent such
Sections allocate proceeds of Common Subordinated Lien Collateral to the
Revolving Credit Agents.

  V.   ENFORCEMENT

     5.1 Exercise of Remedies — Restrictions on Pari Passu Secured Parties and
Subordinated Lien Secured Parties.
               (a) Unless the Pari Passu Representatives, the Subordinated Lien
Representatives and the Revolving Credit Agents agree in writing otherwise,
until the Discharge of Revolving Credit Secured Obligations has occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against any Borrower or any other Grantor, each Pari Passu Representative, each
Subordinated Lien Representative and the other Pari Passu Secured Parties and
Subordinated Lien Secured Parties:
               (1) will not seek to have a trustee, receiver, liquidator or
similar official appointed for or over, attempt any action to take possession
of, or otherwise exercise or seek to exercise any rights or remedies with
respect to, any Revolving Credit Priority Collateral (including the exercise of
any right of set-off or any right under any Account Agreement (other than
Account Agreements with respect to Net Cash Proceeds Accounts), landlord waiver
or bailee’s letter or similar agreement or arrangement to which any Pari Passu
Collateral Agent or Subordinated Lien Collateral Agent is a party, to the extent
relating to Revolving Credit Priority Collateral), or institute any action or
proceeding with respect to such rights or remedies (including any action of
foreclosure); provided, however, that:

42



--------------------------------------------------------------------------------



 



               (x) the Authorized Pari Passu Collateral Agent may exercise any
or all such rights or remedies after the passage of a period of at least
180 days has elapsed since the later of: (i) the date on which any Pari Passu
Representative first declared the existence of a Pari Passu Default and demanded
the repayment of all the principal amount of any Pari Passu Secured Obligations;
and (ii) the date on which any Revolving Credit Agent received notice from any
Pari Passu Representative of such declarations of a Pari Passu Default and of
such demand for payment (the “Pari Passu Standstill Period”); provided, further,
however, that notwithstanding anything herein to the contrary, in no event shall
any Authorized Pari Passu Collateral Agent or any other Pari Passu Secured Party
exercise any rights or remedies with respect to the Revolving Credit Priority
Collateral if, notwithstanding the expiration of the Pari Passu Standstill
Period, any of the Revolving Credit Agents or any of the other Revolving Credit
Claimholders shall have commenced and be diligently pursuing the exercise of
their rights or remedies with respect to all or any material portion of such
Revolving Credit Priority Collateral (prompt notice of such exercise to be given
to the Authorized Pari Passu Collateral Agent and each Pari Passu
Representative); and
               (y) the Authorized Subordinated Lien Collateral Agent may
exercise any or all of such rights or remedies against the Collateral after the
passage of a period of at least 360 days has elapsed since the later of: (i) the
date on which any Subordinated Lien Representative first declared the existence
of a Subordinated Lien Default, and demanded the repayment of all the principal
amount of the related Subordinated Lien Secured Obligations; and (ii) the date
on which each Pari Passu Representative and each Revolving Credit Agent received
notice from any Subordinated Lien Representative of such declarations of a
Subordinated Lien Default and of such demand for payment (the “Subordinated Lien
Standstill Period”); provided, further, however, that notwithstanding anything
herein to the contrary, in no event shall the Authorized Subordinated Lien
Collateral Agent or any other Subordinated Lien Secured Party exercise any
rights or remedies with respect to any of the Collateral if, notwithstanding the
expiration of the Subordinated Lien Standstill Period, either (A) any of the
Revolving Credit Agents or any of the other Revolving Credit Claimholders or
(B) the Authorized Pari Passu Collateral Agent or any other Pari Passu Secured
Party shall have commenced and be diligently pursuing the exercise of their
rights or remedies with respect to all or any material portion of the Collateral
(prompt notice of such exercise to be given to the Subordinated Lien
Representatives);
               (2) will not contest, protest or object to any foreclosure
proceeding or action brought by any Revolving Credit Agent or any other
Revolving Credit Claimholder or any other exercise by any Revolving Credit Agent
or any other Revolving Credit Claimholder of any rights and remedies relating to
the Revolving Credit Priority Collateral, whether under the Revolving Credit
Loan Documents or otherwise; and
               (3) subject to their rights under clause (a)(1) above and except
as may be permitted in Section 5.1(c), will not object to the forbearance by any
of the Revolving

43



--------------------------------------------------------------------------------



 



Credit Agents or any of the other Revolving Credit Claimholders from bringing or
pursuing any Enforcement;
provided that, in the case of each of the foregoing clauses (1), (2) and
(3) above, the Liens (if any) granted to secure the Pari Passu Secured
Obligations and the Subordinated Lien Secured Obligations shall attach to any
proceeds resulting from actions taken by any Revolving Credit Agent or any other
Revolving Credit Claimholder in accordance with this Agreement after giving
effect to any application of such proceeds to the Revolving Credit Secured
Obligations.
               (b) Until the Discharge of Revolving Credit Secured Obligations
has occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against any Borrower or any other Grantor, the Revolving Credit
Agents and the other Revolving Credit Claimholders shall have the right to
enforce rights, exercise remedies (including set-off and the right of the
Revolving Credit Agents to credit bid the debt under the Revolving Credit Loan
Documents) and, in connection therewith, make determinations regarding the
release, disposition, or restrictions with respect to the Revolving Credit
Priority Collateral without any consultation with or the consent of any Pari
Passu Collateral Agent or any Subordinated Lien Collateral Agent or any Pari
Passu Secured Party or any Subordinated Lien Secured Party; provided, however,
that the Lien (if any) securing the Pari Passu Secured Obligations and the
Subordinated Lien Secured Obligations shall remain on the proceeds (other than
those properly applied to the Revolving Credit Secured Obligations) of such
Collateral released or disposed of subject to the relative priorities described
in Section 2. In exercising rights and remedies with respect to the Revolving
Credit Priority Collateral, the Revolving Credit Agents and the other Revolving
Credit Claimholders may enforce the provisions of the Revolving Credit Loan
Documents and exercise remedies thereunder, all in such order and in such manner
as they may determine in the exercise of their sole discretion. Such exercise
and enforcement shall include the rights of an agent appointed by them to sell
or otherwise dispose of the Revolving Credit Priority Collateral upon
foreclosure, to incur expenses in connection with such sale or disposition, and
to exercise all the rights and remedies of a secured creditor under the UCC or
the PPSA (or any similar or equivalent legislation of any other applicable
jurisdiction outside the United States) and of a secured creditor under the
Bankruptcy Laws of any applicable jurisdiction.
               (c) Notwithstanding the foregoing, any Pari Passu Secured Party
or any Subordinated Lien Secured Party may:
               (1) file a claim or statement of interest with respect to the
Pari Passu Secured Obligations or the Subordinated Lien Secured Obligations, as
the case may be; provided that an Insolvency or Liquidation Proceeding has been
commenced by or against any Borrower or any other Grantor;
               (2) take any action (not adverse to the priority status of the
Liens on the Revolving Credit Priority Collateral securing the Revolving Credit
Secured Obligations (giving effect to this Agreement), or the rights of any of
the Revolving Credit Agents or any of the other Revolving Credit Claimholders to
exercise rights or remedies in respect thereof, it being understood that any
objection to a sale of Revolving Credit Priority Collateral by any Grantor that
is not objected to by any Revolving Credit Agent,

44



--------------------------------------------------------------------------------



 



or any objection to any related sale process (including any sale or bidding
procedures motion), shall be deemed to be adverse to the priority status of the
Liens on the Revolving Credit Priority Collateral) in order to create, perfect,
preserve or protect its Lien on any of the Collateral, including, in the case of
the Pari Passu Secured Parties, exercising rights solely with respect to Pari
Passu Priority Collateral pursuant to rights provided under landlord waivers or
bailee’s letters or similar agreements or arrangements;
          (3) file any necessary responsive or defensive pleadings in opposition
to any motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of the Pari
Passu Secured Parties or the Subordinated Lien Secured Parties, as the case may
be, including any claims secured by the Revolving Credit Priority Collateral, if
any, in each case in accordance with the terms of this Agreement;
          (4) file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under any Pari Passu Loan Document or Subordinated Lien Loan Document,
Insolvency or Liquidation Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with the terms of this Agreement;
          (5) vote on any plan of reorganization, file any proof of claim, make
other filings and make any arguments and motions that are, in each case, in
accordance with the terms of this Agreement, with respect to the Pari Passu
Secured Obligations, the Subordinated Lien Secured Obligations and/or, in the
case of the Pari Passu Secured Parties, the Pari Passu Priority Collateral;
          (6) exercise any of its rights or remedies with respect to any of the
Revolving Credit Priority Collateral after the termination of the Pari Passu
Standstill Period or the Subordinated Lien Standstill Period, as applicable, to
the extent permitted by Section 5.1(a)(1); and
          (7) make a cash bid on all or any portion of the Revolving Credit
Priority Collateral in any foreclosure proceeding or action.
Each Pari Passu Representative and each Subordinated Lien Representative, on
behalf of itself and the other Pari Passu Secured Parties and Subordinated Lien
Secured Parties, respectively agrees that it will not (i) take or receive any
Revolving Credit Priority Collateral or any proceeds of such Revolving Credit
Priority Collateral in connection with the exercise of any right or remedy
(including set-off) with respect to any such Revolving Credit Priority
Collateral in its capacity as a creditor in violation of this Agreement or
(ii) in or in connection with any Insolvency or Liquidation Proceeding, take any
action with respect to the Revolving Credit Priority Collateral or the validity
or enforceability of any of the Revolving Credit Loan Documents or any of the
Revolving Credit Secured Obligations thereunder, including by filing any
pleadings or motions or taking any position at any hearing or proceeding of any
nature, that in each case (x) violates, or is prohibited by, Article VIII (or,
in the absence of an Insolvency or Liquidations Proceeding, otherwise would
violate or be prohibited by this Agreement), (y)

45



--------------------------------------------------------------------------------



 



asserts any right, benefit or privilege that arises in favor of any Pari Passu
Collateral Agent or Subordinated Lien Collateral Agent or any Pari Passu Secured
Party or Subordinated Lien Secured Party, in whole or in part, as a result of
their interest in the Revolving Credit Priority Collateral or in their
respective Liens on the Revolving Credit Priority Collateral (unless the
assertion of such right is expressly permitted by this Agreement, it being
understood that this clause (y) shall not restrict the right of any Pari Passu
Secured Party or Subordinated Lien Secured Party to seek the payment of
post-petition interest in any Insolvency or Liquidation Proceeding) or
(z) relates in any way to the determination of any Liens or claims held by any
Revolving Credit Agent (including the validity and enforceability thereof) or
any other Revolving Credit Claimholder or the value of any claims of such
parties under Section 506(a) of the Bankruptcy Code or otherwise. Without
limiting the generality of the foregoing, unless and until the Discharge of
Revolving Credit Secured Obligations has occurred, except as expressly provided
in Sections 5.1(a), 8.3(c)(1) and this Section 5.1(c), the sole right of the
Pari Passu Secured Parties and the Subordinated Lien Secured Parties with
respect to the Revolving Credit Priority Collateral is to hold a Lien (if any)
on such Revolving Credit Priority Collateral pursuant to the respective Pari
Passu Loan Documents and Subordinated Lien Loan Documents for the period and to
the extent granted therein and to receive a share of the proceeds thereof, if
any, after the Discharge of Revolving Credit Secured Obligations has occurred.
               (d) Subject to Sections 5.1(a), 5.1(c) and 8.3(c)(1):
               (1) each Pari Passu Representative, on behalf of itself and the
other Pari Passu Secured Parties, and each Subordinated Lien Representative, on
behalf of itself and the other Subordinated Lien Secured Parties, agrees that it
will not take any action that would hinder any exercise of remedies under the
Revolving Credit Loan Documents (other than with respect to Pari Passu Priority
Collateral) or under the Revolving Credit Loan Documents with respect to the
Revolving Credit Priority Collateral or that is otherwise prohibited hereunder,
including any sale, lease, exchange, transfer or other disposition of the
Revolving Credit Priority Collateral, whether by foreclosure or otherwise;
               (2) each Pari Passu Representative, on behalf of itself and the
other Secured Parties, and each Subordinated Lien Representative, on behalf of
itself and the other Subordinated Lien Secured Parties, hereby waives any and
all rights the Pari Passu Secured Parties and Subordinated Lien Secured Parties,
as applicable, may at any time have as a junior lien creditor or otherwise to
object to the manner in which any Revolving Credit Agent or any other Revolving
Credit Claimholders seek to enforce or collect the Revolving Credit Secured
Obligations or the Liens securing the Revolving Credit Priority Collateral if
such enforcement or collection is undertaken in accordance with this Agreement,
regardless of whether any action or failure to act by or on behalf of any
Revolving Credit Agent or any other Revolving Credit Claimholders is adverse to
the interest of the Pari Passu Secured Parties on the Subordinated Lien Secured
Parties; and
               (3) each Pari Passu Representative and each Subordinated Lien
Representative hereby acknowledges and agrees that no covenant, agreement or
restriction contained in any Pari Passu Loan Document or Subordinated Loan
Document relating to its Series shall be deemed to restrict in any way the
rights and remedies of any

46



--------------------------------------------------------------------------------



 



Revolving Credit Agent or any other Revolving Credit Claimholder with respect to
the enforcement of the Liens on the Revolving Credit Priority Collateral as set
forth in this Agreement and the Revolving Credit Loan Documents.
               (e) Except as otherwise specifically set forth in
Sections 5.1(a), 5.1(d), 5.5 and Article VIII, the Pari Passu Secured Parties
and the Subordinated Lien Secured Parties may exercise rights and remedies as
unsecured creditors against any Borrower or any other Grantor that has
guaranteed or granted Liens to secure the Pari Passu Secured Obligations and the
Subordinated Lien Secured Obligations, and the Pari Passu Secured Parties and
the Subordinated Lien Secured Parties may exercise rights and remedies with
respect to the Collateral, in each case, in accordance with the terms of this
Agreement, the Pari Passu Loan Documents or Subordinated Loan Documents, as the
case may be, and applicable law; provided, however, that in the event that any
Pari Passu Secured Party or any Subordinated Lien Secured Party becomes a
judgment Lien creditor in respect of Revolving Credit Priority Collateral as a
result of its enforcement of its rights as an unsecured creditor with respect to
the Pari Passu Secured Obligations or the Subordinated Lien Secured Obligations,
such judgment Lien shall be subject to the terms of this Agreement for all
purposes (including in relation to the Revolving Credit Priority Collateral) as
the other Liens securing the Pari Passu Secured Obligations or the Subordinated
Lien Secured Obligations are subject to this Agreement.
               (f) Nothing in this Agreement shall prohibit the receipt by any
Pari Passu Secured Party or any Subordinated Lien Secured Party of the required
payments of interest, principal and other amounts owed in respect of its Pari
Passu Secured Obligations or Subordinated Lien Secured Obligations, as the case
may be, so long as such receipt is not the direct or indirect result of the
exercise or enforcement by any Pari Passu Secured Party or any Subordinated Lien
Secured Party, as the case may be, of rights or remedies as a secured creditor
in respect of the Revolving Credit Priority Collateral (including set-off) or
enforcement in contravention of this Agreement of any Lien held by any of them.
Nothing in this Agreement impairs or otherwise adversely affects, as between the
Grantors on the one hand, and the Pari Passu Secured Parties or Subordinated
Lien Secured Parties, on the other hand, any rights or remedies the Pari Passu
Secured Parties or Subordinated Lien Secured Parties may have against the
Grantors under the Pari Passu Loan Documents or the Subordinated Loan Documents,
as the case may be.
     5.2 Exercise of Remedies — Restrictions on Revolving Credit Claimholders
and Subordinated Lien Secured Parties.
               (a) Unless the Pari Passu Representatives, the Subordinated Lien
Representatives and the Revolving Credit Agents agree in writing otherwise,
until the Discharge of Pari Passu Secured Obligations has occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
any Borrower or any other Grantor, the Revolving Credit Agents, the Revolving
Credit Claimholders, the Subordinated Lien Representatives and the Subordinated
Lien Secured Parties:
               (1) will not seek to have a trustee, receiver, liquidator or
similar official appointed for or over, attempt any action to take possession
of, or otherwise exercise or seek to exercise any rights or remedies with
respect to, any Pari Passu Priority Collateral (including the exercise of any
right of set-off or any right under any Account

47



--------------------------------------------------------------------------------



 



Agreement with respect to Net Cash Proceeds Accounts, landlord waiver or
bailee’s letter or similar agreement or arrangement to which any Revolving
Credit Agent or any other Revolving Credit Claimholder is a party, to the extent
relating to Pari Passu Priority Collateral), or institute any action or
proceeding with respect to such rights or remedies (including any action of
foreclosure); provided, however, that
                    (x) any of the Revolving Credit Agents may exercise the
rights provided for in Section 5.3 (with respect to any Access Period) and
Section 5.4 and may exercise any or all such rights or remedies after the
passage of a period of at least 180 days has elapsed since the later of: (i) the
date on which any Revolving Credit Agent first declared the existence of any
Revolving Credit Default and demanded the repayment of all the principal amount
of any Revolving Credit Secured Obligations; and (ii) the date on which each
Pari Passu Representative received notice from any Revolving Credit Agent of
such declarations of a Revolving Credit Default and of such demand for payment
(the “Revolving Credit Standstill Period”); provided, further, however, that
notwithstanding anything herein to the contrary, in no event shall any Revolving
Credit Agent or any other Revolving Credit Claimholder exercise any rights or
remedies (other than those under Section 5.3) with respect to the Pari Passu
Priority Collateral if, notwithstanding the expiration of the Revolving Credit
Standstill Period, any Pari Passu Secured Party shall have commenced and be
diligently pursuing the exercise of their rights or remedies with respect to all
or any material portion of such Pari Passu Priority Collateral (prompt notice of
such exercise to be given to the Revolving Credit Agents); and
                    (y) the Authorized Subordinated Lien Collateral Agent may
exercise any or all of such rights or remedies against the Collateral after the
passage of a period of at least 360 days has elapsed since the later of: (i) the
date on which any Subordinated Lien Representative first declared the existence
of a Subordinated Lien Default, and demanded the repayment of all the principal
amount of the related Subordinated Lien Secured Obligations; and (ii) the date
on which each Pari Passu Representative and each Revolving Credit Agent received
notice from any Subordinated Lien Representative of such declaration of a
Subordinated Lien Default and of such demand for payment (the “Subordinated Lien
Standstill Period”); provided, further, however, that notwithstanding anything
herein to the contrary, in no event shall the Authorized Subordinated Lien
Collateral Agent or any other Subordinated Lien Secured Party exercise any
rights or remedies with respect to any of the Collateral if, notwithstanding the
expiration of the Subordinated Lien Standstill Period, either (A) the Authorized
Pari Passu Collateral Agent or any other Pari Passu Secured Party or (B) the
Revolving Credit Collateral Agent or any other Revolving Credit Claimholders
shall have commenced and be diligently pursuing the exercise of their rights or
remedies with respect to all or any material portion of the Collateral (prompt
notice of such exercise to be given to the Subordinated Lien Representatives);
                    (2) will not contest, protest or object to any foreclosure
proceeding or action brought by any Pari Passu Secured Party or any other
exercise by any Pari Passu

48



--------------------------------------------------------------------------------



 



Secured Party of any rights and remedies relating to the Pari Passu Priority
Collateral, whether under the Pari Passu Loan Documents or otherwise; and
               (3) subject to their rights under clause (a)(1) above and except
as may be permitted in Section 5.2(c), will not object to the forbearance by the
Pari Passu Secured Parties from bringing or pursuing any Enforcement;
provided that in the case of each of the foregoing clauses (1), (2) and
(3) above, the Liens (if any) granted to secure the Revolving Credit Secured
Obligations and the Subordinated Lien Secured Obligations shall attach to any
proceeds resulting from actions taken by any Pari Passu Secured Party in
accordance with this Agreement after giving effect to any application of such
proceeds to the Pari Passu Secured Obligations.
               (b) Until the Discharge of Pari Passu Secured Obligations has
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against any Borrower or any other Grantor, the Pari Passu
Secured Parties shall have the right to enforce rights, exercise remedies
(including set-off and the right of the Pari Passu Representatives to credit bid
the debt under the related Series of Pari Passu Debt) and make determinations
regarding the release, disposition, or restrictions with respect to the Pari
Passu Priority Collateral without any consultation with or the consent of any
Revolving Credit Agent or any other Revolving Credit Claimholder or any
Subordinated Lien Representative or any other Subordinated Lien Secured Party;
provided, however, that the Lien (if any) securing the Revolving Credit Secured
Obligations and the Subordinated Lien Secured Obligations shall remain on the
proceeds (other than those properly applied to the Pari Passu Secured
Obligations) of such Collateral released or disposed of subject to the relative
priorities described in Section 2. In exercising rights and remedies with
respect to the Pari Passu Priority Collateral, the Authorized Pari Passu
Collateral Agent and the other Pari Passu Secured Parties may enforce the
provisions of the Pari Passu Loan Documents and exercise remedies thereunder,
all in such order and in such manner as they may determine in the exercise of
their sole discretion. Such exercise and enforcement shall include the rights of
an agent appointed by them to sell or otherwise dispose of the Pari Passu
Priority Collateral upon foreclosure, to incur expenses in connection with such
sale or disposition, and to exercise all the rights and remedies of a secured
creditor under the UCC or the PPSA (or any similar or equivalent legislation of
any other applicable jurisdiction outside the United States) and of a secured
creditor under the Bankruptcy Laws of any applicable jurisdiction.
               (c) Notwithstanding the foregoing, any of the Revolving Credit
Secured Parties and the other Subordinated Lien Secured Parties may:
          (1) file a claim or statement of interest with respect to the
Revolving Credit Secured Obligations or the Subordinated Lien Secured
Obligations, as the case may be, provided that an Insolvency or Liquidation
Proceeding has been commenced by or against any Borrower or any other Grantor;
          (2) take any action (not adverse to the priority status of the Liens
on the Pari Passu Priority Collateral securing the Pari Passu Secured
Obligations (giving effect to this Agreement), or the rights of any of the Pari
Passu Secured Parties to exercise rights or remedies in respect thereof (it
being understood that any objection to a

49



--------------------------------------------------------------------------------



 



sale of Pari Passu Priority Collateral by any Grantor that is not objected to by
any Pari Passu Representative, or any objection to any related sale process
(including any sale or bidding procedures motion), shall be deemed to be adverse
to the priority status of the Liens on Pari Passu Priority Collateral) in order
to create, perfect, preserve or protect its Lien on any of the Collateral,
including, in the case of the Revolving Credit Claimholders, exercising rights
solely with respect to Revolving Credit Priority Collateral pursuant to rights
provided under landlord waivers or bailee’s letters or similar agreements or
arrangements;
          (3) file any necessary responsive or defensive pleadings in opposition
to any motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of the
Revolving Credit Claimholders or the Subordinated Lien Secured Parties, as the
case may be, including any claims secured by the Pari Passu Priority Collateral,
if any, in each case in accordance with the terms of this Agreement;
          (4) file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under any Revolving Credit Loan Document, any Subordinated Lien Loan Document,
Insolvency or Liquidation Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with the terms of this Agreement;
          (5) vote on any plan of reorganization, file any proof of claim, make
other filings and make any arguments and motions that are, in each case, in
accordance with the terms of this Agreement, with respect to the Revolving
Credit Secured Obligations, the Subordinated Lien Secured Obligations and/or in
the case of the Revolving Credit Secured Parties, the Revolving Credit Priority
Collateral;
          (6) exercise any of its rights or remedies with respect to any of the
Collateral after the termination of the Revolving Credit Standstill Period or
the Subordinated Lien Standstill Period, as applicable, to the extent permitted
by Section 5.2(a)(1); and
          (7) make a cash bid on all or any portion of the Pari Passu Priority
Collateral in any foreclosure proceeding or action.
Each Revolving Credit Agent, on behalf of itself and the other Revolving Credit
Claimholders, and each Subordinated Lien Representative, on behalf of itself and
the other Subordinated Lien Secured Parties, agrees that it will not (i) take or
receive any Pari Passu Priority Collateral or any proceeds of such Pari Passu
Priority Collateral in connection with the exercise of any right or remedy
(including set-off) with respect to any such Pari Passu Priority Collateral in
its capacity as a creditor in violation of this Agreement or (ii) in or in
connection with any Insolvency or Liquidation Proceeding, take any action with
respect to the Pari Passu Priority Collateral or the validity or enforceability
of any of the Pari Passu Loan Documents or any of the Pari Passu Secured
Obligations thereunder, including by filing any pleadings or motions or taking
any position at any hearing or proceeding of any nature, that in each case
(x) violates, or is prohibited by, Article VIII (or, in the absence of an
Insolvency or Liquidations Proceeding, otherwise

50



--------------------------------------------------------------------------------



 



would violate or be prohibited by this Agreement), (y) asserts any right,
benefit or privilege that arises in favor of the Revolving Credit Agents, any
Revolving Credit Claimholder, any Subordinated Lien Representative or any
Subordinated Lien Secured Party, in whole or in part, as a result of their
interest in the Pari Passu Priority Collateral or in their respective Liens on
the Pari Passu Priority Collateral (unless the assertion of such right is
expressly permitted by this Agreement, it being understood that this clause
(y) shall not restrict the right of any Pari Passu Secured Party or Subordinated
Lien Secured Party to seek the payment of post-petition interest in any
Insolvency or Liquidation Proceeding) or (z) relates in any way to the
determination of any Liens or claims held by the Pari Passu Representative or
any other Pari Passu Secured Party (including the validity and enforceability
thereof) or the value of any claims of such parties under Section 506(a) of the
Bankruptcy Code or otherwise. Without limiting the generality of the foregoing,
unless and until the Discharge of Pari Passu Secured Obligations has occurred,
except as expressly provided in Sections 5.2(a), 5.3, 8.3(c)(2) and this Section
5.2(c), the sole right of the Revolving Credit Agents, the other Revolving
Credit Claimholders, the Subordinated Lien Representatives and the other
Subordinated Lien Secured Parties with respect to the Pari Passu Priority
Collateral is to hold a Lien (if any) on such Pari Passu Priority Collateral
pursuant to the respective Revolving Credit Loan Documents and Subordinated Lien
Loan Documents for the period and to the extent granted therein and to receive a
share of the proceeds thereof, if any, after the Discharge of Pari Passu Secured
Obligations has occurred.
               (d) Subject to Sections 5.2(a), 5.2(c), 5.3 and 8.3(c)(2):
          (1) each Revolving Credit Agent, on behalf of itself and the other
Revolving Credit Claimholders, and each Subordinated Lien Representative, on
behalf of itself and the other Subordinated Lien Secured Parties, agrees that it
will not take any action that would hinder any exercise of remedies under the
Pari Passu Loan Documents (other than, in the case of the Revolving Credit
Claimholders, with respect to Revolving Credit Priority Collateral) or under the
Pari Passu Loan Documents with respect to the Pari Passu Priority Collateral or
that is otherwise prohibited hereunder, including any sale, lease, exchange,
transfer or other disposition of the Pari Passu Priority Collateral, whether by
foreclosure or otherwise;
          (2) each Revolving Credit Agent, on behalf of itself and the other
Revolving Credit Claimholders, and each Subordinated Lien Representative, on
behalf of itself and the other Subordinated Lien Secured Parties, hereby waives
any and all rights such Revolving Credit Agent, the respective other Revolving
Credit Claimholders, the Subordinated Lien Representatives, and the respective
Subordinated Lien Secured Parties, as applicable, may at any time have as a
junior lien creditor or otherwise to object to the manner in which any Pari
Passu Secured Party seeks to enforce or collect the Pari Passu Secured
Obligations or the Liens securing the Pari Passu Priority Collateral if such
enforcement or collection is undertaken in accordance with this Agreement,
regardless of whether any action or failure to act by or on behalf of any Pari
Passu Secured Party is adverse to the interest of the Revolving Credit
Claimholders or the Subordinated Lien Secured Parties; and
          (3) each Revolving Credit Agent and Subordinated Lien Representative
hereby acknowledges and agrees that no covenant, agreement or

51



--------------------------------------------------------------------------------



 



restriction contained in any Revolving Credit Loan Document or Subordinated Lien
Loan Document relating to its Series shall be deemed to restrict in any way the
rights and remedies of any Pari Passu Secured Party with respect to the
enforcement of its Liens on the Pari Passu Priority Collateral as set forth in
this Agreement and the Pari Passu Loan Documents.
               (e) Except as otherwise specifically set forth in
Sections 5.2(a), 5.2(d) and 5.5 and Article VIII, the Revolving Credit Agents,
the other Revolving Credit Claimholders, the Subordinated Lien Representatives,
and the other Subordinated Lien Secured Parties, may exercise rights and
remedies as unsecured creditors against any Borrower or any other Grantor that
has guaranteed or granted Liens to secure the Revolving Credit Secured
Obligations and the Subordinated Lien Secured Obligations, respectively and the
Revolving Credit Agents, the other Revolving Credit Claimholders, the
Subordinated Lien Representatives, and the other Subordinated Lien Secured
Parties, may exercise rights and remedies with respect to the Collateral, in
each case, in accordance with the terms of this Agreement, the Revolving Credit
Loan Documents or the Subordinated Loan Documents (as the case may be) and
applicable law; provided, however, that in the event that any Revolving Credit
Agent, any other Revolving Credit Claimholder, any Subordinated Lien
Representative or any other Subordinated Lien Secured Party, becomes a judgment
Lien creditor in respect of Pari Passu Priority Collateral as a result of its
enforcement of its rights as an unsecured creditor with respect to the Revolving
Credit Secured Obligations or the Subordinated Lien Secured Obligations, as the
case may be, such judgment Lien shall be subject to the terms of this Agreement
for all purposes (including in relation to the Pari Passu Priority Collateral)
as the other Liens securing the Revolving Credit Secured Obligations or the
Subordinated Lien Secured Obligations, as the case may be, are subject to this
Agreement.
          (f) Nothing in this Agreement shall prohibit the receipt by any
Revolving Credit Agent, any other Revolving Credit Claimholder, any Subordinated
Lien Representative or any other Subordinated Lien Secured Party, of the
required payments of interest, principal and other amounts owed in respect of
the Revolving Credit Secured Obligations or the Subordinated Lien Secured
Obligations, as the case may be, so long as such receipt is not the direct or
indirect result of the exercise by any Revolving Credit Agent, any other
Revolving Credit Claimholder, any Subordinated Lien Representative, or any other
Subordinated Lien Secured Party of rights or remedies as a secured creditor in
respect of the Pari Passu Priority Collateral (including set-off) or enforcement
in contravention of this Agreement of any Lien held by any of them. Nothing in
this Agreement impairs or otherwise adversely affects, as between the Grantors,
on the one hand, and the Revolving Credit Claimholders and Subordinated Lien
Secured Parties, on the other hand, any rights or remedies the Revolving Credit
Claimholders and Subordinated Lien Secured Parties may have against the Grantors
under the Revolving Credit Loan Documents and the Subordinated Lien Loan
Documents, as the case may be.
          5.3 Exercise of Remedies — Collateral Access Rights.
               (a) The Revolving Credit Agents and Pari Passu Representatives
agree not to commence Enforcement until the earlier of (i) the date on which an
Enforcement Notice has been given to each Pari Passu Representative by any
Revolving Credit Agent or to any Revolving Credit Agent by the Authorized Pari
Passu Collateral Agent, as the case may be, and (ii) the date on which any
Insolvency or Liquidation Proceeding is commenced by or against any Grantor.
Subject to the

52



--------------------------------------------------------------------------------



 



provisions of Sections 5.1 and 5.2 above, any of the Revolving Credit Agents,
any of the Pari Passu Secured Parties and any of the Subordinated Lien Secured
Parties may, to the extent permitted by applicable law, join in any judicial
proceedings commenced by the other Person to enforce Liens on the Collateral,
provided that no such Revolving Credit Claimholder, Pari Passu Secured Party or
Subordinated Lien Secured Party shall interfere with the Enforcement actions of
the other with respect to Collateral in which such party or its agent or
representative has the benefit of the priority Lien in accordance herewith.
               (b) If any of the Pari Passu Secured Parties or Subordinated Lien
Secured Parties or any of their respective agents or representatives, or any
third party pursuant to any Enforcement undertaken by any Pari Passu Secured
Parties or Subordinated Lien Secured Parties, as applicable, or any receiver,
shall obtain possession or physical control of any of the Mortgaged Premises,
the Authorized Pari Passu Collateral Agent or Authorized Subordinated Lien
Collateral Agent shall promptly notify the Revolving Credit Agents of that fact
and the Revolving Credit Agents shall, within 10 Business Days thereafter,
notify the Authorized Pari Passu Collateral Agent or the Authorized Subordinated
Lien Collateral Agent, as the case may be, and, if applicable, any such third
party (at such address to be provided by the Authorized Pari Passu Collateral
Agent or Authorized Subordinated Lien Collateral Agent, as applicable, in
connection with the applicable Enforcement), as to whether the Revolving Credit
Agents desire to exercise access rights under this Agreement, at which time the
parties shall confer in good faith to coordinate with respect to the Revolving
Credit Agents’ exercise of such access rights. Access rights may apply to
differing parcels of Mortgaged Premises at differing times (i.e., the Revolving
Credit Agents may obtain possession of one plant at a different time than it
obtains possession of other properties), in which case, a differing Access
Period may apply to each such property.
               (c) Upon delivery of notice to the Authorized Pari Passu
Collateral Agent and Authorized Subordinated Lien Collateral Agent, as the case
may be, as provided in Section 5.3(b), the Access Period shall commence for the
subject parcel of Mortgaged Premises. During the Access Period, the Revolving
Credit Agents and their respective agents, representatives and designees shall
have a non-exclusive right to have access to, and a rent free right to use, Pari
Passu Priority Collateral for the purpose of arranging for and effecting the
sale or disposition of Revolving Credit Priority Collateral, including the
production, completion, packaging and other preparation of such Revolving Credit
Priority Collateral for sale or disposition. During any such Access Period, the
Revolving Credit Agents and their respective agents, representatives and
designees, may continue to operate, service, maintain, process and sell the
Revolving Credit Priority Collateral, as well as to engage in bulk sales of
Revolving Credit Priority Collateral. Each Revolving Credit Agent shall take
proper care of any Pari Passu Priority Collateral that is used by it during the
Access Period and repair and replace any damage (ordinary wear-and-tear
excepted) caused by it or its agents, representatives or designees and comply
with all applicable laws in connection with its use or occupancy of the Pari
Passu Priority Collateral. The Revolving Credit Agents and the other Revolving
Credit Claimholders shall indemnify and hold harmless the Pari Passu Secured
Parties and the Subordinated Lien Secured Parties for any injury or damage to
Persons or property caused by the acts or omissions of Persons under the control
of, or retained by, any of the Revolving Credit Agents or any other Revolving
Credit Claimholders. The Revolving Credit Agents, the Pari Passu Representatives
and the Subordinated Lien Representatives shall cooperate and use reasonable
efforts to ensure that their activities during the Access Period as

53



--------------------------------------------------------------------------------



 



described above do not interfere materially with the activities of the other as
described above, including the right of the Authorized Pari Passu Collateral
Agent to commence foreclosure of the Pari Passu Mortgages or to show the Pari
Passu Priority Collateral to prospective purchasers and to ready the Pari Passu
Priority Collateral for sale.
               (d) If any order or injunction is issued or stay is granted or
otherwise comes into force which prohibits the Revolving Credit Agents from
exercising any of their rights hereunder, then at the Revolving Credit Agents’
option, the Access Period granted under this Section 5.3 shall be stayed during
the period of such prohibition and shall continue thereafter for the number of
days remaining as required under this Section 5.3. If the Authorized Pari Passu
Collateral Agent shall foreclose or otherwise sell any of the Pari Passu
Priority Collateral, such Person will notify the buyer thereof of the existence
of this Agreement and that the buyer is acquiring such Pari Passu Priority
Collateral subject to the terms of this Agreement.
               (e) The Grantors hereby agree with the Authorized Pari Passu
Collateral Agent and any Authorized Subordinated Lien Collateral Agent that the
Revolving Credit Agents shall have access, during the Access Period, as
described herein and each such Grantor that owns any of the Mortgaged Premises
grants a non-exclusive easement in gross over its property to permit the uses by
Revolving Credit Agents, contemplated by this Section 5.3. Each Pari Passu
Representative consents to such easement.
     5.4 Exercise of Remedies — Intellectual Property Rights/Access to
Information/Use of Equipment.
               (a) Each Pari Passu Representative and each Subordinated Lien
Representative hereby grants (to the full extent of its rights and interests) to
each Revolving Credit Agent and its agents, representatives and designees a
royalty free, rent free license and lease to use all of the Pari Passu Priority
Collateral (exclusive of Intellectual Property but including any computer or
other data processing Equipment), to collect all Accounts or amounts owing under
Instruments or Chattel Paper, to copy, use or preserve any and all information
relating to any of the Collateral, and to complete the manufacture, packaging
and sale of Inventory; provided, however, that the royalty free, rent free
license and lease granted in clause (a) with respect to Equipment shall
immediately expire upon the sale, lease, transfer or other disposition of such
Equipment; provided, further, that the Authorized Pari Passu Collateral Agent
shall provide the Revolving Credit Agent with at least ten (10) days’ notice
prior to such sale, lease, transfer or disposition.
               (b) Each Pari Passu Representative and each Subordinated Lien
Representative hereby grants (to the full extent of its rights and interests)
each Revolving Credit Agent and its agents, representatives and designees,
solely during the Enforcement Period, (i) a nonexclusive, royalty free,
worldwide license or sublicense (subject to the terms of the underlying license)
(which will be binding on any successor or assignee of the Intellectual
Property) to use all of the Pari Passu Priority Collateral constituting
Intellectual Property solely to the extent necessary to collect all Accounts or
amounts owing under Instruments or Chattel Paper and to complete the
manufacture, packaging and sale of Inventory and (ii) a nonexclusive, royalty
free, worldwide license or sublicense (subject to the terms of the underlying
license) (which will be binding on any successor or assignee of the Intellectual
Property) to use any and all Pari Passu Priority Collateral constituting
Intellectual Property in connection with its Enforcement; provided, however,
that each Revolving

54



--------------------------------------------------------------------------------



 



Credit Agent, during the term of the above licenses, shall use any Trademarks of
such licensed Intellectual Property solely in connection with (x) goods or
services which the Revolving Credit Agents in good faith reasonably believe to
be in all material respects of at least the same level of quality offered by,
and in a manner in which the Revolving Credit Agents in good faith reasonably
believe to be in all material respects consistent with the practices of, the
relevant Grantors as of the date of the Enforcement Notice or (y) the
disposition of damaged, obsolete or second-quality goods which dispositions the
Revolving Credit Agents in good faith reasonably believe will not materially
diminish the distinctiveness and quality characteristics associated with such
Intellectual Property or the validity thereof (it being understood and agreed
that each Revolving Credit Agent and its agents, representatives and designees
shall comply in all material respects with all laws pertaining to its use of
Intellectual Property described hereunder, including notice requirements).
     5.5 Exercise of Remedies — Set Off and Tracing of and Priorities in
Proceeds. Each Pari Passu Representative, for itself and on behalf of the other
Pari Passu Secured Parties, and each Subordinated Lien Representative, on behalf
of itself and the other Subordinated Lien Secured Parties, acknowledges and
agrees that, to the extent any such Person exercises its rights of set-off
against any Grantors’ Deposit Accounts, Securities Accounts or other assets, the
amount of such set-off shall be deemed to be the Revolving Credit Priority
Collateral to be held and distributed pursuant to Section 6.1; provided that the
foregoing shall not apply to any set-off by any such Person against any Pari
Passu Priority Collateral (including proceeds thereof and amounts in any Net
Cash Proceeds Accounts) to the extent applied to payment of the Pari Passu
Secured Obligations. Each Pari Passu Representative, for itself and on behalf of
the other Pari Passu Secured Parties and each Subordinated Lien Representative,
on behalf of itself and the other Subordinated Lien Secured Parties, agrees that
prior to an issuance of an Enforcement Notice all funds deposited under Account
Agreements (excluding funds in Net Cash Proceeds Accounts) and then applied to
the Revolving Credit Secured Obligations shall be treated as Revolving Credit
Priority Collateral and, unless any Revolving Credit Agent has actual knowledge
to the contrary, any claim that payments made to any Revolving Credit Agent
through the bank accounts that are subject to Account Agreements (other than
Account Agreements with respect to Net Cash Proceeds Accounts) are proceeds of
or otherwise constitute Pari Passu Priority Collateral, are waived. Prior to an
issuance of an Enforcement Notice, any proceeds of Collateral, whether or not
deposited under Account Agreements, which are used by any Grantor to acquire
other property (excluding property held pursuant to an Account Agreement) that
is Collateral shall not (as among the Pari Passu Secured Parties and the
Revolving Credit Claimholders) be treated as proceeds of Collateral for purposes
of determining the relative priorities in the Collateral which was so acquired.
After an issuance of an Enforcement Notice, the Pari Passu Secured Parties and
the Revolving Credit Claimholders shall cooperate in good faith to identify the
proceeds of the Revolving Credit Priority Collateral and the Pari Passu Priority
Collateral, as the case may be (it being agreed that after an issuance of an
Enforcement Notice, unless any Revolving Credit Agent has actual knowledge to
the contrary, all funds deposited under Account Agreements (other than funds
deposited in Net Cash Proceeds Accounts) and then applied to the Revolving
Credit Secured Obligations shall be presumed to be Revolving Credit Priority
Collateral (a presumption that can be rebutted by the Pari Passu Secured
Parties); provided, however, that no Pari Passu Secured Party, Revolving Credit
Claimholder or Subordinated Lien Secured Party shall be liable or in any way
responsible for any claims or damages from conversion of the Revolving Credit
Priority Collateral or Pari Passu

55



--------------------------------------------------------------------------------



 



Priority Collateral, as the case may be (it being understood and agreed that
(i) the only obligation of any Revolving Credit Agent or other Revolving Credit
Claimholder is to pay over to the Authorized Pari Passu Collateral Agent or the
Authorized Subordinated Lien Collateral Agent, as the case may be, in the same
form as received, with any necessary endorsements, all proceeds that such
Revolving Credit Agent or other Revolving Credit Claimholder received that have
been identified as proceeds of the Pari Passu Priority Collateral and, until
such time, such proceeds will be held in trust for the Pari Passu Secured
Parties or the Subordinated Lien Secured parties, as the case may be, (ii) the
only obligation of any Pari Passu Secured Party is to pay over to the Revolving
Credit Agents or the Authorized Subordinated Lien Collateral Agent, as the case
may be, in the same form as received, with any necessary endorsements, all
proceeds that such Pari Passu Secured Party received that have been identified
as proceeds of the Revolving Credit Priority Collateral and (iii) the only
obligation of any Subordinated Lien Secured Party is to pay over to the
Revolving Credit Agents or the Authorized Pari Passu Collateral Agent, as the
case may be, in the same form as received, with any necessary endorsements, all
proceeds that such Subordinated Lien Secured Party received that have been
identified as proceeds of the Revolving Credit Priority Collateral or the Pari
Passu Priority Collateral, as the case may be, and, in each case in (i),
(ii) and (iii), after both the Discharge of the Revolving Credit Secured
Obligations has occurred and the Discharge of Pari Passu Secured Obligations has
occurred, then as provided in Section 6.1(d)). Any Revolving Credit Agent, the
Authorized Pari Passu Collateral Agent or the Subordinated Lien Collateral
Agent, as the case may be, may request from the other an accounting of the
identification of the proceeds of Collateral (and the Revolving Credit Agents,
the Authorized Pari Passu Collateral Agent or the Subordinated Lien Collateral
Agent, as the case may be, upon which such request is made shall deliver such
accounting reasonably promptly after such request is made) and, until such time,
such proceeds will be held in trust for the Revolving Credit Agents, the
Authorized Pari Passu Collateral Agent or the Subordinated Lien Collateral
Agent, as applicable.
     VI. PAYMENTS.
          6.1 Application of Proceeds.
          (a) So long as the Discharge of Revolving Credit Secured Obligations
has not occurred, whether or not any Insolvency or Liquidation Proceeding has
been commenced by or against any Borrower or any other Grantor, all Revolving
Credit Priority Collateral or proceeds thereof received in connection with the
sale or other disposition of, or collection on, such Revolving Credit Priority
Collateral upon the exercise of remedies by (x) any of the Revolving Credit
Agents or any other Revolving Credit Claimholders, shall be applied by the
Revolving Credit Agents to the Revolving Credit Secured Obligations in such
order as specified in the relevant Revolving Credit Loan Documents or (y) any of
the Pari Passu Representatives, the other Pari Passu Secured Parties, the
Subordinated Lien Representatives or the other Subordinated Lien Secured Parties
shall be segregated and held in trust for and on behalf of and forthwith paid
over to the Revolving Credit Agents for the benefit of the Revolving Credit
Claimholders in the same form as received, with any necessary endorsements. Upon
the Discharge of Revolving Credit Secured Obligations, the Revolving Credit
Agents shall deliver to the Authorized Pari Passu Collateral Agent any
Collateral and proceeds of Collateral held by any Revolving Credit Agents in the
same form as received, with any necessary endorsements, to be applied by the
Authorized Pari Passu Collateral Agent in such order as specified in
Section 6.3(a)

56



--------------------------------------------------------------------------------



 



(subject to the terms of any Pari Passu Loan Documents which may provide for
other allocations, with respect to the proportionate share of Collateral
applicable to such Series), then pursuant to Section 6.1(d) or as a court of
competent jurisdiction may otherwise direct.
          (b) So long as the Discharge of Pari Passu Secured Obligations has not
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against any Borrower or any other Grantor, all Pari Passu
Priority Collateral or proceeds thereof received in connection with the sale or
other disposition of, or collection on, such Pari Passu Priority Collateral upon
the exercise of remedies by (x) the Authorized Pari Passu Collateral Agent or
any of the Pari Passu Secured Parties, shall be applied by the Authorized Pari
Passu Collateral Agent to the Pari Passu Secured Obligations in such order as
specified in Section 6.3(a) (subject to the terms of any Pari Passu Loan
Documents which may provide for other allocations, with respect to the
proportionate share of Collateral applicable to such Series), or (y) any of the
Revolving Credit Agents, the other Revolving Credit Claimholders, the
Subordinated Lien Representatives or the other Subordinated Lien Secured Parties
in accordance with this Agreement shall be segregated and held in trust for and
on behalf of and forthwith paid over to the Authorized Pari Passu Collateral
Agent for the benefit of the Pari Passu Secured Parties in the same form as
received, with any necessary endorsements. Upon the Discharge of Pari Passu
Secured Obligations, the Authorized Pari Passu Collateral Agent shall deliver to
the Revolving Credit Agents any Collateral and proceeds of Collateral held by
the Authorized Pari Passu Collateral Agent in the same form as received, with
any necessary endorsements to be applied by the Revolving Credit Agents in such
order as specified in the relevant Revolving Credit Loan Documents, then
pursuant to Section 6.1(d) or as a court of competent jurisdiction may otherwise
direct.
          (c) Any amounts realized by the Revolving Credit Claimholders from
real property interests of German Subsidiaries as provided in Section 2.5 shall
be held in trust for and on behalf of and forthwith paid over to the Authorized
Pari Passu Collateral Agent in the same form as received, with any necessary
endorsements.
          (d) Upon the Discharge of Pari Passu Secured Obligations and the
Discharge of Revolving Credit Secured Obligations, proceeds of Collateral held
by the Authorized Pari Passu Collateral Agent or the Revolving Credit Agents
shall be (i) delivered to the Authorized Subordinated Lien Collateral Agent to
the extent that the Authorized Subordinated Lien Collateral Agent has notified
such Person in writing that (x) Subordinated Lien Secured Obligations are then
due and payable or (y) the Subordinated Lien Loan Documents require that such
proceeds be delivered to the Authorized Subordinated Lien Collateral Agent. If
the Authorized Pari Passu Collateral Agent or the Revolving Credit Agents, as
the case may be, have not received such notice from the Authorized Subordinated
Lien Collateral Agent, such proceeds shall be turned over to the relevant
Grantor or as a court of competent jurisdiction may otherwise direct.
     6.2 Payments Over in Violation of Agreement. Unless and until both the
Discharge of Revolving Credit Secured Obligations and the Discharge of Pari
Passu Secured Obligations have occurred, whether or not any Insolvency or
Liquidation Proceeding has been commenced by or against any Borrower or any
other Grantor, any Collateral or proceeds thereof (including assets or proceeds
subject to Liens referred to in the final sentence of Section 2.3) received by

57



--------------------------------------------------------------------------------



 



any Revolving Credit Agent, the Authorized Pari Passu Collateral Agent, the
Authorized Subordinated Lien Collateral Agent or any other Claimholder in
connection with the exercise of any right or remedy (including set-off) relating
to the Collateral in contravention of this Agreement shall be segregated and
held in trust for and on behalf of and forthwith paid over to the Revolving
Credit Agents or the Authorized Pari Passu Collateral Agent, as appropriate, in
the same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct. Each of the Revolving Credit Agents
is hereby authorized to make any such endorsements as agent for the Authorized
Pari Passu Collateral Agent and the Authorized Subordinated Lien Collateral
Agent, and the Authorized Pari Passu Collateral Agent is hereby authorized to
make any such endorsements as agent for the Revolving Credit Agents and the
Authorized Subordinated Lien Collateral Agent. Each of the foregoing
authorizations is coupled with an interest and is irrevocable until both the
Discharge of Revolving Credit Secured Obligations and Discharge of Pari Passu
Secured Obligations have occurred.
     6.3 Application of Pari Passu Payments Among Pari Passu Secured Parties;
Application of Subordinated Lien Payments Among Subordinated Lien Secured
Parties.
               (a) Anything contained herein or in any of the Pari Passu Loan
Documents to the contrary notwithstanding (but subject to Section 1.3(a) of this
Agreement), if a Pari Passu Event of Default has occurred and is continuing, and
the Authorized Pari Passu Collateral Agent is taking action to enforce rights in
respect of any Common Pari Passu Collateral, or the Authorized Pari Passu
Collateral Agent receives any proceeds of any Common Pari Passu Collateral from
any Revolving Credit Claimholder or any Subordinated Lien Secured Party, or any
distribution is made in respect of any Common Pari Passu Collateral in any
Insolvency or Liquidation Proceeding of any Grantor, or any Pari Passu Secured
Party receives any payment with respect to any Common Pari Passu Collateral, in
each case to the extent the Pari Passu Secured Parties are entitled to retain
such proceeds, distribution or payment under the terms of this Agreement, then
the proceeds of any sale, collection or other liquidation of any such Collateral
by any Pari Passu Secured Party or received by any Pari Passu Secured Party with
respect to such Common Pari Passu Collateral and proceeds of any such
distribution (subject, in the case of any such distribution, to the sentence
immediately following) to which the Pari Passu Secured Obligations are entitled
under any agreement (other than this Agreement) (all proceeds of any sale,
collection or other liquidation of any Collateral and all proceeds of any such
distribution being collectively referred to as “Pari Passu Collateral
Proceeds”), shall be applied as follows:
          FIRST, to the payment of all reasonable costs and expenses incurred by
the Pari Passu Collateral Agents or any other Pari Passu Representative in
connection with such collection or sale or otherwise in connection with this
Agreement, or any other Pari Passu Security Document or any of the Pari Passu
Secured Obligations, including all court costs and the reasonable fees and
expenses of their agents and legal counsel, the repayment of all advances made
by the Pari Passu Collateral Agents or any other Pari Passu Representative, as
applicable, hereunder or under any other Pari Passu Security Document on behalf
of Grantors and any other reasonable costs or expenses incurred in connection
with the exercise of any right or remedy hereunder or under any other Pari Passu
Security Document;

58



--------------------------------------------------------------------------------



 



          SECOND, subject to Section 1.3(a), to the payment of all other Pari
Passu Secured Obligations (the amounts so applied to be distributed pro rata
among the Pari Passu Secured Parties in accordance with the amounts of the Pari
Passu Secured Obligations owed to them on the date of any such distribution);
and
          THIRD, after payment in full of all Pari Passu Secured Obligations,
(i) if the Discharge of Revolving Credit Secured Obligations has not then
occurred, to the Revolving Credit Collateral Agent, (ii) if the Discharge of
Revolving Credit Secured Obligations has then occurred but the Discharge of
Subordinated Lien Secured Obligations has not then occurred, to the Authorized
Subordinated Lien Collateral Agent and (iii) if the Discharge of Revolving
Credit Secured Obligations and the Discharge of Subordinated Lien Secured
Obligations has each occurred, to the Grantors or their successors or assigns,
or as a court of competent jurisdiction may otherwise direct.
Notwithstanding the foregoing, with respect to any Common Pari Passu Collateral
for which a third party (other than a Pari Passu Secured Party) has a lien or
security interest that is junior in priority to the security interest of any
Series of Pari Passu Secured Obligations but senior (as determined by
appropriate legal proceedings in the case of any dispute) to the security
interest of any other Series of Pari Passu Secured Obligations (such third party
a “Pari Passu Intervening Creditor”), the value of any Common Collateral or Pari
Passu Collateral Proceeds which are allocated to such Intervening Creditor shall
be deducted on a ratable basis solely from the Pari Passu Collateral Proceeds to
be distributed in respect of the Series of Pari Passu Secured Obligations with
respect to which such Impairment exists.
All amounts received by the Authorized Pari Passu Collateral Agent from proceeds
of Collateral that do not constitute Common Pari Passu Collateral (and which the
Pari Passu Secured Creditors are entitled to retain) will be applied (after
deduction of amounts payable under clause FIRST, above) pro rata among the Pari
Passu Secured Parties with Pari Passu Secured Obligations secured by a Lien on
such Collateral in accordance with the amounts of the Pari Passu Secured
Obligations owed to them on the date of any such distribution (subject to
adjustments for Pari Passu Intervening Creditor payments as provided above).
          (b) Anything contained herein or in any of the Subordinated Lien Loan
Documents to the contrary notwithstanding (but subject to Section 1.3(b) of this
Agreement), if a Subordinated Lien Event of Default has occurred and is
continuing, and the Authorized Subordinated Lien Collateral Agent is taking
action to enforce rights in respect of any Common Subordinated Lien Collateral,
or the Authorized Subordinated Lien Collateral Agent receives any proceeds of
any Common Pari Passu Collateral from any Revolving Credit Claimholder or any
Pari Passu Secured Party or any distribution is made in respect of any Common
Subordinated Lien Collateral in any Insolvency or Liquidation Proceeding of any
Grantor, or any Subordinated Lien Secured Party receives any payment with
respect to any Common Subordinated Lien Collateral, in each case to the extent
the Subordinated Lien Secured Parties are entitled to retain such proceeds,
distribution or payment under the terms of this Agreement, then the proceeds of
any sale, collection or other liquidation of any such Collateral by any
Subordinated Lien Secured Party or received by any Subordinated Lien
Representative or any other Subordinated Lien Secured Party with respect to such
Common Subordinated Lien Collateral and proceeds of any

59



--------------------------------------------------------------------------------



 



such distribution (subject, in the case of any such distribution, to the
sentence immediately following) to which the Subordinated Lien Secured
Obligations are entitled under any agreement (other than this Agreement) (all
proceeds of any sale, collection or other liquidation of any Collateral and all
proceeds of any such distribution being collectively referred to as
"Subordinated Lien Collateral Proceeds”), shall be applied as follows:
     FIRST, to the payment of all reasonable costs and expenses incurred by the
Subordinated Lien Collateral Agents or any other Subordinated Lien
Representative in connection with such collection or sale or otherwise in
connection with this Agreement, or any other Subordinated Lien Security Document
or any of the Subordinated Lien Secured Obligations, including all court costs
and the reasonable fees and expenses of their agents and legal counsel, the
repayment of all advances made by the Subordinated Lien Collateral Agents or any
other Subordinated Lien Representative, as applicable, hereunder or under any
other Subordinated Lien Security Document on behalf of Grantors and any other
reasonable costs or expenses incurred in connection with the exercise of any
right or remedy hereunder or under any other Subordinated Lien Security
Document;
     SECOND, subject to Section 1.3(b), to the payment of all other Subordinated
Lien Secured Obligations (the amounts so applied to be distributed pro rata
among the Subordinated Lien Secured Parties in accordance with the amounts of
the Subordinated Lien Secured Obligations owed to them on the date of any such
distribution); and
     THIRD, after payment in full of all Subordinated Lien Secured Obligations:
     (i) if such proceeds constitute proceeds of Revolving Credit Priority
Collateral, and (A) if the Discharge of Revolving Credit Secured Obligations has
not then occurred, to Revolving Credit Collateral Agent, (B) if the Discharge of
Revolving Credit Secured Obligations has then occurred but the Discharge of Pari
Passu Secured Obligations has not then occurred, to the Authorized Pari Passu
Lien Collateral Agent and (C) if the Discharge of Revolving Credit Secured
Obligations and the Discharge of Pari Passu Secured Obligations has each
occurred, to the Grantors or their successors or assigns, or as a court of
competent jurisdiction may otherwise direct; and
     (ii) if such proceeds constitute proceeds of Pari Passu Priority
Collateral, and (A) if the Discharge of Pari Passu Secured Obligations has not
then occurred, to Authorized Pari Passu Collateral Agent, (B) if the Discharge
of Pari Passu Secured Obligations has then occurred but the Discharge of
Revolving Credit Secured Obligations has not then occurred, to the Revolving
Credit Collateral Agent and (C) if the Discharge of Pari Passu Secured
Obligations and the Discharge of Revolving Credit Secured Obligations has each
occurred, to the Grantors or their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.

60



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, with respect to any Common Subordinated Lien
Collateral for which a third party (other than a Subordinated Lien Secured
Party) has a lien or security interest that is junior in priority to the
security interest of any Series of Subordinated Lien Secured Obligations but
senior (as determined by appropriate legal proceedings in the case of any
dispute) to the security interest of any other Series of Subordinated Lien
Secured Obligations (such third party a “Subordinated Lien Intervening
Creditor”), the value of any Common Collateral or Subordinated Lien Collateral
Proceeds which are allocated to such Intervening Creditor shall be deducted on a
ratable basis solely from the Subordinated Lien Collateral Proceeds to be
distributed in respect of the Series of Subordinated Lien Secured Obligations
with respect to which such Impairment exists.
All amounts received by the Authorized Subordinated Lien Collateral Agent from
proceeds of Collateral that do not constitute Common Subordinated Lien
Collateral (and which the Subordinated Lien Creditors are entitled to retain)
will be applied (after deduction of amounts payable under clause FIRST, above),
pro rata among the Subordinated Lien Secured Parties with Subordinated Lien
Secured Obligations secured by a Lien on such Collateral in accordance with the
amounts of the Subordinated Lien Secured Obligations owed to them on the date of
any such distribution (subject to adjustments for Subordinated Lien Intervening
Creditor payments as provided above).
               (c) Subject to the other terms of this Agreement (i) all payments
received by any Revolving Credit Agent or any other Revolving Credit Claimholder
may be applied, reversed and reapplied, in whole or in part, to the Revolving
Credit Secured Obligations to the extent provided for herein and in the
Revolving Credit Loan Documents; and (ii) all payments received by the
Authorized Pari Passu Collateral Agent or any Pari Passu Secured Party may be
applied, reversed and reapplied, in whole or in part, to the Pari Passu Secured
Obligations to the extent provided for herein and in the Pari Passu Loan
Documents.
     VII. OTHER AGREEMENTS.
          7.1 Releases.
               (a) (i) If in connection with the exercise by any Revolving
Credit Agent of remedies in respect of any Revolving Credit Priority Collateral,
any Revolving Credit Agent, for itself and/or on behalf of any of the other
Revolving Credit Claimholders, releases its Liens on any part of the Revolving
Credit Priority Collateral, then the Liens, if any, of the Pari Passu Secured
Parties and the Subordinated Lien Secured Parties on the Revolving Credit
Primary Collateral sold or disposed of in connection with such exercise, shall
be automatically, unconditionally and simultaneously released. The Pari Passu
Representatives and the Subordinated Lien Representatives shall promptly execute
and deliver to the Revolving Credit Agents such termination statements, releases
and other documents as the Revolving Credit Agents may request to effectively
confirm such release.
               (ii) If in connection with the exercise by the Authorized Pari
Passu Collateral Agent of remedies in respect of any Pari Passu Priority
Collateral, the Authorized Pari Passu Collateral Agent, for itself and/or on
behalf of any of the other Pari Passu Secured Parties, releases its Liens on any
part of the Pari Passu Priority Collateral, then the Liens, if any, of the

61



--------------------------------------------------------------------------------



 



Revolving Credit Agents, the Subordinated Lien Representatives, and the other
Revolving Credit Claimholders, and the Subordinated Lien Secured Parties, on the
Pari Passu Priority Collateral sold or disposed of in connection with such
exercise, shall be automatically, unconditionally and simultaneously released.
Each Revolving Credit Agent and each Subordinated Lien Representative shall
promptly execute and deliver to the Authorized Pari Passu Collateral Agent such
termination statements, releases and other documents as the Authorized Pari
Passu Collateral Agent may request to effectively confirm such release.
               (b) If in connection with any sale, lease, exchange, transfer or
other disposition of any Collateral or all of the Equity Interests of any
Grantor (collectively, a “Disposition”) permitted under the terms of the
Revolving Credit Loan Documents, the Pari Passu Loan Documents and the
Subordinated Lien Loan Documents, (i) any Revolving Credit Agent, for itself
and/or on behalf of any of the other Revolving Credit Claimholders, releases its
Liens on any part of the Revolving Credit Priority Collateral subject to such
Disposition other than (A) in connection with the Discharge of Revolving Credit
Secured Obligations or (B) after the occurrence and during the continuance of a
Pari Passu Default, then the Liens, if any, of the Pari Passu Representatives,
the Subordinated Lien Collateral Agent, the Pari Passu Secured Parties and the
Subordinated Lien Secured Parties on such Collateral subject to Disposition
shall be automatically, unconditionally and simultaneously released, and
(ii) the Authorized Pari Passu Collateral Agent, for itself and/or on behalf of
any of the other Pari Passu Secured Parties, releases its Liens on any part of
the Pari Passu Priority Collateral subject to such Disposition other than (A) in
connection with the Discharge of Pari Passu Secured Obligations or (B) after the
occurrence and during the continuance of a Revolving Credit Default, then the
Liens, if any, of the Revolving Credit Agents, the Subordinated Lien
Representatives and the other Revolving Credit Claimholders and Subordinated
Lien Secured Parties on such Collateral shall be automatically, unconditionally
and simultaneously released. Each of the Revolving Credit Agents, for itself
and/or on behalf of the other Revolving Credit Claimholders, each Authorized
Pari Passu Collateral Agent, for itself and/or on behalf of the Pari Passu
Secured Parties, and each Subordinated Lien Representative, for itself and/or on
behalf of the Subordinated Lien Secured Parties, as the case may be, shall
promptly execute and deliver to the Authorized Pari Passu Collateral Agent or
the Revolving Credit Agents, as the case may be, such termination statements,
releases and other documents as the Authorized Pari Passu Collateral Agent or
the Revolving Credit Agents may request to effectively confirm such release.
               (c) Until the Discharge of Revolving Credit Secured Obligations
shall occur, each Pari Passu Representative, for itself and on behalf of the
other Pari Passu Secured Parties, and each Subordinated Lien Representative, for
itself and on behalf of the Subordinated Lien Secured Parties, hereby
irrevocably constitutes and appoints each Revolving Credit Agent and any of its
officers or agents, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of each Pari Passu Representative, each Subordinated Lien Representative
or each such Pari Passu Secured Party or Subordinated Lien Secured Party,
whether in such Revolving Credit Agent’s name or, at the option of such
Revolving Credit Agent, in each such Pari Passu Representative’s, such
Subordinated Lien Representative’s, any Pari Passu Secured Party’s, or any
Subordinated Lien Secured Party’s own name, from time to time in such Revolving
Credit Agent’s discretion, for the purpose of carrying out the terms of this
Section 7.1, to take any and all appropriate action and to execute any and all
documents and

62



--------------------------------------------------------------------------------



 



instruments which may be necessary to accomplish the purposes of this
Section 7.1, including any endorsements or other instruments of transfer or
release.
               (d) Until the Discharge of Pari Passu Secured Obligations shall
occur, each Revolving Credit Agent, for itself and on behalf of the other
Revolving Credit Claimholders, and the Subordinated Lien Representative, for
itself and on behalf of the Subordinated Lien Secured Parties, hereby
irrevocably constitutes and appoints the Authorized Pari Passu Collateral Agent
and any of its officers or agents, with full power of substitution, as its true
and lawful attorney-in-fact with full irrevocable power and authority in the
place and stead of such Revolving Credit Agent, the Subordinated Lien
Representative or such other Revolving Credit Claimholder or Subordinated Lien
Secured Party, whether in the Authorized Pari Passu Collateral Agent’s name or,
at the option of the Authorized Pari Passu Collateral Agent, in any Revolving
Credit Agent’s, the Subordinated Lien Collateral Agent’s, any other Revolving
Credit Claimholder’s or any Subordinated Lien Secured Party’s own name, from
time to time in the Authorized Pari Passu Collateral Agent’s discretion, for the
purpose of carrying out the terms of this Section 7.1, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary to accomplish the purposes of this Section 7.1, including any
endorsements or other instruments of transfer or release.

63



--------------------------------------------------------------------------------



 



          7.2 Insurance.
               (a) Unless and until the Discharge of Revolving Credit Secured
Obligations has occurred, subject to the terms of, and the rights of the
Grantors under, the Revolving Credit Loan Documents, (i) the Revolving Credit
Agents and the other Revolving Credit Claimholders shall have the sole and
exclusive right to adjust settlement for any insurance policy covering the
Revolving Credit Priority Collateral or the Liens with respect thereto in the
event of any loss thereunder or with respect thereto and to approve any award
granted in any condemnation or similar proceeding (or any deed in lieu of
condemnation) affecting such Revolving Credit Priority Collateral, (ii) all
proceeds of any such policy and any such award (or any payments with respect to
a deed in lieu of condemnation) if in respect of the Revolving Credit Priority
Collateral shall be paid to the Revolving Credit Agents for the benefit of the
Revolving Credit Claimholders or as the Revolving Credit Agents may direct
pursuant to the terms of the Revolving Credit Loan Documents (including for
purposes of cash collateralization of letters of credit and including allowing
the Grantors to receive and retain such proceeds) and thereafter, subject to the
terms of, and the rights of the Grantors under, the Pari Passu Loan Documents,
to the Authorized Pari Passu Collateral Agent for the benefit of the Pari Passu
Secured Parties (including for purposes of cash collateralization of letters of
credit and including allowing the Grantors to receive and retain such proceeds)
and thereafter, to the extent no Pari Passu Secured Obligations are outstanding,
and subject to the terms of, and the rights of the Grantors under, the
Subordinated Lien Loan Documents, to the Authorized Subordinated Lien Collateral
Agent for the benefit of the Subordinated Lien Secured Parties to the extent
required under the Subordinated Lien Loan Documents and then, to the extent no
Subordinated Lien Secured Obligations which were secured by such Collateral are
outstanding, to the owner of the subject property, such other Person as may be
entitled thereto or as a court of competent jurisdiction may otherwise direct
and (iii) if any Pari Passu Secured Party or Subordinated Lien Secured Party
shall, at any time, receive any proceeds of any such insurance policy or any
such award or payment in contravention of this Agreement, it shall segregate and
hold in trust and forthwith pay such proceeds over to the Revolving Credit
Agents in accordance with the terms of Article VI.
               (b) Unless and until the Discharge of Pari Passu Secured
Obligations has occurred, subject to the terms of, and the rights of the
Grantors under, the Pari Passu Loan Documents, (i) the Pari Passu Secured
Parties shall have the sole and exclusive right to adjust settlement for any
insurance policy covering the Pari Passu Priority Collateral or the Liens with
respect thereto in the event of any loss thereunder or with respect thereto and
to approve any award granted in any condemnation or similar proceeding (or any
deed in lieu of condemnation) affecting such Pari Passu Priority Collateral,
(ii) all proceeds of any such policy and any such award (or any payments with
respect to a deed in lieu of condemnation) if in respect of the Pari Passu
Priority Collateral shall be paid to the Authorized Pari Passu Collateral Agent
for the benefit of the Pari Passu Secured Parties (including for purposes of
cash collateralization of letters of credit and including allowing the Grantors
to receive and retain such proceeds) and thereafter, subject to the terms of,
and the rights of the Grantors under, the Revolving Credit Loan Documents, to
the Revolving Credit Agents for the benefit of the Revolving Credit Claimholders
or as the Revolving Credit Agents may direct pursuant to the terms of the
Revolving Credit Loan Documents (including for purposes of cash
collateralization of letters of credit and including allowing the Grantors to
receive and retain such proceeds) and thereafter, to the extent no Revolving
Credit Secured

64



--------------------------------------------------------------------------------



 



Obligations are outstanding, and subject to the terms of, and the rights of the
Grantors under, the Authorized Subordinated Lien Loan Documents, to the
Subordinated Lien Collateral Agent for the benefit of the Subordinated Lien
Secured Parties to the extent required under the Subordinated Lien Loan
Documents and then, to the extent no Subordinated Lien Secured Obligations which
were secured by such Collateral are outstanding, to the owner of the subject
property, such other Person as may be entitled thereto or as a court of
competent jurisdiction may otherwise direct and (iii) if any Revolving Credit
Claimholder or any Subordinated Lien Secured Party shall, at any time, receive
any proceeds of any such insurance policy or any such award or payment in
contravention of this Agreement, it shall segregate and hold in trust and
forthwith pay such proceeds over to the Authorized Pari Passu Collateral Agent
in accordance with the terms of Article VI.
               (c) To effectuate the foregoing, the applicable Revolving Credit
Agents, each Pari Passu Collateral Agent and each Subordinated Lien Collateral
Agent shall each receive separate lender’s loss payable endorsements naming
themselves as loss payee and additional insured, as their interests may appear,
with respect to policies which insure Collateral hereunder. To the extent any
proceeds are received for business interruption and those proceeds are not
compensation for a casualty loss with respect to the Pari Passu Priority
Collateral, such proceeds shall first be applied to the payment of the Revolving
Credit Secured Obligations, then be applied, to the extent required by the Pari
Passu Loan Documents, to the payment of the Pari Passu Secured Obligations and
then be applied, to the extent required under the Subordinated Lien Loan
Documents, to the payment of the Subordinated Lien Secured Obligations. To the
extent any proceeds are received for liability or indemnification and those
proceeds are not compensation for a casualty loss with respect to the Pari Passu
Priority Collateral, such proceeds shall be applied to compensate or reimburse
the Pari Passu Secured Parties, Revolving Credit Claimholders and the
Subordinated Lien Secured Parties in accordance with such liability or
indemnification claims.
     7.3 Amendments to Revolving Credit Loan Documents and Pari Passu Loan
Documents; Refinancings; Legending Provisions.
               (a) The Revolving Credit Security Documents, the Pari Passu
Security Documents and the Subordinated Lien Security Documents, as applicable,
may be Modified in accordance with the terms of the Revolving Credit Loan
Documents, the Pari Passu Loan Documents and the Subordinated Lien Loan
Documents, as applicable. in each case, without notice to, or the consent
(except to the extent a consent is required to permit such Modification under
any Revolving Credit Loan Document, any Pari Passu Loan Document or any
Subordinated Lien Loan Document, as applicable) of any Revolving Credit Agent or
any other Revolving Credit Claimholder, any Pari Passu Representative or any
Pari Passu Secured Party or any Subordinated Lien Representative or any
Subordinated Lien Secured Party, as the case may be, all without affecting the
lien priorities provided for herein or the other provisions of this Agreement.
               (b) (i) In the event each Revolving Credit Agent enters into (or
otherwise agrees or consents to) any Modification in respect of any of the
Revolving Credit Security Documents for the purpose of adding to, or deleting
from, or waiving or consenting to any departures from any provisions of, any
Revolving Credit Security Document or changing in any manner the rights of any
parties thereunder, in each case solely with respect to any Revolving Credit
Priority Collateral, then such Modification shall apply automatically to any
comparable provision of the Comparable Pari Passu Security Document and the
Comparable Subordinated Lien Security Document without the

65



--------------------------------------------------------------------------------



 



consent of or action by any Pari Passu Representative or any Pari Passu Secured
Party or any Subordinated Lien Representative or any Subordinated Lien Secured
Party, as the case may be (with all such Modifications subject to the terms
hereof); provided that, (A) no such Modification shall have the effect of
removing assets subject to the Lien of any Pari Passu Security Document or
Subordinated Lien Security Document, except to the extent that a release of such
Lien is permitted by Section 7.1, (B) any such Modification that materially and
adversely affects the rights of any of the Pari Passu Secured Parties or the
Subordinated Lien Secured Parties and does not affect the Revolving Credit
Claimholders in a like or similar manner shall not apply to the Pari Passu
Security Documents or Subordinated Lien Security Documents, as the case may be,
without the consent of the Pari Passu Representatives or the Subordinated Lien
Representatives, as the case may be, (C) no such Modification with respect to
any provision applicable to the Pari Passu Representative under any Pari Passu
Loan Documents shall be made without the prior written consent of such Pari
Passu Representative, (D) no such Modification with respect to any provision
applicable to any Subordinated Lien Representative under any Subordinated Lien
Loan Documents shall be made without the prior written consent of such
Subordinated Lien Representative and (E) notice of such Modification shall be
given to each Pari Passu Representative and each Subordinated Lien
Representative no later than 30 days after its effectiveness (provided that the
failure to give such notice shall not affect the effectiveness and validity
thereof)
               (ii) In the event each Pari Passu Representative enters into (or
otherwise agrees or consents to) any Modification in respect of any of the Pari
Passu Security Documents for the purpose of adding to, or deleting from, or
waiving or consenting to any departures from any provisions of, any Pari Passu
Security Document or changing in any manner the rights of any parties
thereunder, in each case solely with respect to any Pari Passu Priority
Collateral, then such Modification shall apply automatically to any comparable
provision of the Comparable Revolving Credit Security Document and the
Comparable Subordinated Lien Security Document without the consent of or action
by any Revolving Credit Agent or any other Revolving Credit Claimholder or the
Subordinated Lien Representative or any Subordinated Lien Secured Party, as the
case may be (with all such Modifications subject to the terms hereof); provided
that, (A) no such a Modification shall have the effect of removing assets
subject to the Lien of any Revolving Credit Security Document or any
Subordinated lien Security Document, except to the extent that a release of such
Lien is permitted by Section 7.1, (B) any such Modification that materially and
adversely affects the rights of any of the Revolving Credit Claimholders or the
Subordinated Lien Secured Parties and does not affect the Pari Passu Secured
Parties in a like or similar manner shall not apply to the Revolving Credit
Security Documents or Subordinated Lien Security Documents, as the case may be,
without the consent of the Revolving Credit Agents or the Subordinated Lien
Representatives, as the case may be, (C) no such Modification with respect to
any provision applicable to any Revolving Credit Agent under any Revolving
Credit Documents shall be made without the prior written consent of such
Revolving Credit Agent and (D) no such Modification with respect to any
provision applicable to any Subordinated Lien Representative under any
Subordinated Lien Loan Documents shall be made without the prior written consent
of such Subordinated Lien Representative and (E) notice of such Modification
shall be given to the Revolving Credit Agents and each Subordinated Lien
Representative no later than 30 days after its effectiveness (provided that the
failure to give such notice shall not affect the effectiveness and validity
thereof)

66



--------------------------------------------------------------------------------



 



               (c) The Revolving Credit Secured Obligations, the Pari Passu
Secured Obligations and the Subordinated Lien Secured Obligations may be
Refinanced, in whole or in part, in each case, without notice to, or the consent
(except to the extent a consent is required to permit such Refinancing
transaction under any Revolving Credit Loan Document, any Pari Passu Loan
Document or the Subordinated Lien Loan Documents) of any Revolving Credit
Claimholder, Pari Passu Secured Party or any Subordinated Lien Secured Party, as
the case may be, all without affecting the lien priorities provided for herein
or the other provisions of this Agreement; provided, however, that the holders
of such Refinancing indebtedness (or an authorized agent or trustee on their
behalf which shall be a Secured Debt Representative in the case of any such
Refinancing Indebtedness which constitutes Pari Passu Debt or Subordinated Lien
Debt and a Revolving Credit Agent (if applicable) in the case of any Refinancing
Indebtedness which constitutes Revolving Credit Secured Obligations) and each
relevant Grantor bind themselves to this Agreement through the execution and
delivery of an Intercreditor Joinder Agreement and such other documents or
agreements (including amendments or supplements to this Agreement) as the
Revolving Credit Agents or any Pari Passu Representative, as the case may be,
shall reasonably request and in form and substance reasonably acceptable to the
Revolving Credit Agents and its Pari Passu Representatives, as the case may be,
and any such Refinancing transaction shall be in accordance with the provisions
of the Revolving Credit Loan Documents, the Pari Passu Loan Documents and the
Subordinated Lien Loan Documents.
               (d) Each Revolving Credit Security Document, Pari Passu Security
Document and Subordinated Lien Security Document shall include the following
language (or language to similar effect approved by each of the Revolving Credit
Agents and each Pari Passu Representative, such approval not to be unreasonably
withheld or delayed):
“NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST
GRANTED TO [COLLATERAL AGENT OR OTHER PERSON, AS APPLICABLE] FOR THE BENEFIT OF
THE SECURED PARTIES, PURSUANT TO THIS AGREEMENT AND THE EXERCISE OF ANY RIGHT OR
REMEDY BY [COLLATERAL AGENT OR OTHER PERSON, AS APPLICABLE] HEREUNDER ARE
SUBJECT TO THAT CERTAIN INTERCREDITOR AGREEMENT, DATED AS OF DECEMBER 17, 2010
(AS AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED
FROM TIME TO TIME, THE “INTERCREDITOR AGREEMENT”), AMONG NOVELIS INC., NOVELIS
CORPORATION, NOVELIS CAST HOUSE TECHNOLOGY LTD., 4260848 CANADA INC., 4260856
CANADA INC., NOVELIS NO. 1 LIMITED PARTNERSHIP, NOVELIS CORPORATION, NOVELIS PAE
CORPORATION, NOVELIS BRAND LLC, NOVELIS SOUTH AMERICA HOLDINGS LLC, ALUMINUM
UPSTREAM HOLDINGS LLC, NOVELIS EUROPE HOLDINGS LIMITED, NOVELIS UK LTD., NOVELIS
SERVICES LIMITED., NOVELIS DEUTSCHLAND GMBH, NOVELIS AG, NOVELIS SWITZERLAND SA,
NOVELIS TECHNOLOGY AG, NOVELIS ALUMINUM HOLDING

67



--------------------------------------------------------------------------------



 



COMPANY, NOVELIS DO BRASIL LTDA., NOVELIS LUXEMBOURG S.A., NOVELIS PAE, NOVELIS
MADEIRA UNIPESSOAL, LDA, AV METALS INC. (“HOLDINGS”), THE OTHER SUBSIDIARIES OF
HOLDINGS FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT FOR THE REVOLVING CREDIT LENDERS (AS DEFINED IN THE
INTERCREDITOR AGREEMENT), BANK OF AMERICA, N.A., AS COLLATERAL AGENT FOR THE
REVOLVING CREDIT CLAIMHOLDERS (AS DEFINED IN THE INTERCREDITOR AGREEMENT), BANK
OF AMERICA, N.A., AS ADMINISTRATIVE AGENT FOR THE TERM LOAN LENDERS (AS DEFINED
IN THE INTERCREDITOR AGREEMENT), BANK OF AMERICA, N.A., AS COLLATERAL AGENT FOR
THE TERM LOAN SECURED PARTIES (AS DEFINED IN THE INTERCREDITOR AGREEMENT), AND
CERTAIN OTHER PERSONS WHICH MAY BE OR BECOME PARTIES THERETO OR BECOME BOUND
THERETO FROM TIME TO TIME. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN
THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THIS AGREEMENT, THE PROVISIONS
OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.
          In addition, each of the Revolving Credit Agents and the Pari Passu
Representatives agree that the foregoing language shall be modified as necessary
or advisable or reasonably requested by the Borrower (subject to the consent of
the Revolving Credit Agents and the Pari Passu Representatives not to be
unreasonably withheld or delayed), the Pari Passu Representatives (subject to
the consent of the Revolving Credit Agents not to be unreasonably withheld or
delayed) or the Revolving Credit Agents (subject to the consent of the Pari
Passu Representatives not to be unreasonably withheld or delayed)to conform to
the requirements of any applicable jurisdiction.
          7.4 Bailee or Agency for Perfection.
               (a) Each Revolving Credit Agent and the Authorized Pari Passu
Collateral Agent, respectively, agrees to hold that part of the Collateral that
is in its possession or control (or in the possession or control of its agents
or bailees), to the extent that possession or control thereof is taken to
perfect a Lien thereon under the UCC or the PPSA or under the law of any other
applicable jurisdiction outside of the United States (such Collateral being the
“Pledged Collateral”), as sub-agent and as bailee for the Authorized Pari Passu
Collateral Agent and the other Pari Passu Collateral Agents (for the benefit of
the Pari Passu Secured Parties) and the Revolving Credit Agents (for the benefit
of the Revolving Credit Claimholders), respectively, and for the Authorized
Subordinated Lien Collateral Agent and the other Subordinated Lien Collateral
Agents (for the benefit of the Subordinated Lien Secured Parties) (such bailment
being intended, among other things, to satisfy the requirements of
Sections 8-301(a)(2) and 9-313(c) of the UCC) and any of their respective
assignees, solely for the purpose of perfecting the security interest granted
under the Pari Passu Loan Documents and the Revolving Credit Loan Documents,

68



--------------------------------------------------------------------------------



 



respectively, and the Subordinated Lien Loan Documents, respectively, subject to
the terms and conditions of this Section 7.4. To the extent a junior pledge of
or junior lien on any Pari Passu Priority Collateral is prohibited or
unenforceable under the law of any applicable jurisdiction outside of the United
States, the Authorized Pari Passu Collateral Agent may, in its sole discretion,
elect to hold any such Pari Passu Priority Collateral, as sub-agent for the
Revolving Credit Agents, for the benefit of the Revolving Lien Claimholders, and
for the Subordinated Lien Collateral Agents (for the benefit of the Subordinated
Lien Secured Parties), solely for the purpose of the creation and/or perfection
of Liens in such Pari Passu Priority Collateral to secure the Revolving Credit
Secured Obligations and the Subordinated Lien Secured Obligations, and subject
to the terms and conditions of this Section 7.4, it being expressly understood
and agreed that the claims of the Revolving Credit Claimholders and the
Subordinated Lien Secured Parties in respect of such Pari Passu Priority
Collateral shall be subordinated to the claims of the Senior Secured Parties in
respect of such Pari Passu Priority Collateral on the same basis as the Liens on
the other Pari Passu Priority Collateral securing any Revolving Credit Secured
Obligations or Subordinated Lien Secured Obligations, respectively, are
subordinated to the Liens on such other Pari Passu Priority Collateral securing
any Pari Passu Secured Obligations, and nothing in this Section 7.4 shall affect
the status of such Collateral as Pari Passu Priority Collateral.
               In addition, the Authorized Pari Passu Collateral Agent is hereby
appointed by the Revolving Credit Agent and by the Subordinated Lien
Representatives as agent for the benefit of the Revolving Credit Claimholders
and the Subordinated Lien Secured Parties, respectively, for the purpose of
holding the Collateral subject to the Italian Pledge Agreements, the Korea Share
Pledge Agreements, Swiss Stock and IP Agreements, the Security Transfer
Agreement, the German Pari Passu Non-Accessory Security Documents and any other
Security Document that grants a Lien on Pari Passu Primary Collateral in favor
of a Pari Passu Collateral Agent to secure any Revolving Credit Secured
Obligations or Subordinated Lien Secured Obligations, on behalf of the Pari
Passu Secured Parties, the Revolving Credit Claimholders and the Subordinated
Lien Secured Parties (but only, in case of the Revolving Credit Secured Parties
and the Subordinated Lien Secured Parties, to the extent the grant in such
Collateral secures the related Revolving Credit Secured Obligations or
Subordinated Lien Secured Obligations, as the case may be), it being understood
that the Collateral subject to the Italian Pledge Agreements, the Korea Share
Pledge Agreements, the Swiss Stock and IP Agreements, the Security Transfer
Agreement and the German Pari Passu Non-Accessory Security Documents constitutes
Pari Passu Priority Collateral.
               In the event the Authorized Pari Passu Collateral Agent becomes
subject to liability, or suffers any costs, damages or expenses as a result of
acting in any such capacity for the Revolving Credit Agents or Revolving Credit
Claimholders or for the Subordinated Lien Representatives or the Subordinated
Lien Secured Parties, (i) the Grantors shall pay, reimburse, indemnify and hold
harmless the Authorized Pari Passu Collateral Agent for any such liabilities,
costs, damages or expenses subject to any limitations contained in the Pari
Passu Security Document to the extent applicable and (ii) in the event the
Grantors fail to so pay, reimburse, indemnify and hold harmless the Authorized
Pari Passu Collateral Agent, the Revolving Credit Claimholders or the
Subordinated Lien Secured Parties, as the case may be, shall pay, reimburse,
indemnify and hold harmless the Authorized Pari Passu Collateral Agent for any
such liabilities,

69



--------------------------------------------------------------------------------



 



costs, damages or expenses suffered by the Authorized Pari Passu Collateral
Agent as a result of acting in such capacity for the benefit of such Persons.
               To the extent a junior pledge of or junior lien on any Revolving
Credit Priority Collateral is prohibited or unenforceable under the law of any
applicable jurisdiction outside of the United States, any applicable Revolving
Credit Agent may, in its sole discretion, hold any such Revolving Credit
Priority Collateral, as sub-agent for the Pari Passu Secured Parties and the
Subordinated Lien Secured Parties solely for the purpose of the creation and/or
perfection of Liens in such Revolving Credit Priority Collateral to secure the
Pari Passu Secured Obligations and the Subordinated Lien Secured Obligations,
and subject to the terms and conditions of this Section 7.4, it being expressly
understood and agreed that the claims of the Pari Passu Secured Parties and the
Subordinated Lien Secured Parties in respect of such Pledged Collateral shall be
subordinated to the claims of the Revolving Credit Claimholders in respect of
such Revolving Credit Priority Collateral on the same basis as the Liens on the
other Revolving Credit Priority Collateral securing any Pari Passu Secured
Obligations or any Subordinated Lien Secured Obligations, as the case may be,
are subordinated to the Liens on such other Revolving Credit Priority Collateral
securing any Revolving Obligations, and nothing in this Section 7.4 shall affect
the status of such Collateral as Revolving Credit Priority Collateral.
               In addition, the Revolving Credit Collateral Agent is hereby
appointed by the Pari Passu Representatives and the Subordinated Lien
Representatives as agent for the benefit of the Pari Passu Secured Parties and
the Subordinated Lien Secured Parties, respectively, for the purpose of holding
the Collateral subject to the Swiss Security Agreement, the German Revolving
Credit Non-Accessory Security Documents, the Madeira Assignment of Credits
Agreement and any other Security Document that grants, in favor of the Revolving
Credit Collateral Agent to secure any Pari Passu Secured Obligations or
Subordinated Lien Secured Obligations on behalf of the Revolving Credit
Claimholders, the Pari Passu Secured Parties and the Subordinated Lien Secured
Parties (but only, in case of the Pari Passu Secured Parties and the
Subordinated Lien Secured Parties, to the extent the grant in such Collateral
secures the related Pari Passu Secured Obligations or Subordinated Lien Secured
Obligations, as the case may be), it being understood that the Collateral
subject to the Swiss Security Agreement, the German Revolving Credit
Non-Accessory Security Documents and the Madeira Assignment of Credits
constitutes Revolving Credit Priority Collateral.
               In the event any Revolving Credit Agent becomes subject to
liability, or suffers any costs, damages or expenses as a result of acting in
any such capacity for the Pari Passu Secured Parties or for the Subordinated
Lien Secured Parties, (i) the Grantors shall pay, reimburse, indemnify and hold
harmless the Revolving Credit Agents for any such liabilities, costs, damages or
expenses subject to the limitations set forth in the Revolving Credit Agreement
to the extent applicable and (ii) in the event the Grantors fail to so pay,
reimburse, indemnify and hold harmless the Revolving Credit Agents, the Pari
Passu Secured Parties and the Subordinated Lien Secured Parties, as the case may
be, shall pay, reimburse, indemnify and hold harmless the Revolving Credit
Agents for any such liabilities, costs, damages or expenses suffered by any
Revolving Credit Agent as a result of acting in such capacity for the benefit of
such Persons.
               (b) No Person shall have any obligation whatsoever to any other
Person to ensure that the Pledged Collateral (or any other Collateral held by
any Pari Passu Collateral

70



--------------------------------------------------------------------------------



 



Agent for the Revolving Credit Secured Parties or the Subordinated Lien Secured
Parties, or by the Revolving Credit Agents for the Pari Passu Lien Secured
Parties or the Subordinated Lien Secured Parties) is genuine or owned by any of
the Grantors or to preserve rights or benefits of any Person except as expressly
set forth in this Section 7.4. The duties or responsibilities under this
Section 7.4 shall be limited solely to holding the Pledged Collateral (or such
other Collateral held as provided in clause (a) above) as sub-agent and/or
bailee, as applicable, in accordance with this Section 7.4 and delivering the
Pledged Collateral upon a Discharge of Revolving Credit Secured Obligations or
Discharge of Pari Passu Collateral Secured Obligations, as the case may be, as
provided in paragraph (d) below.
               (c) No Person acting pursuant to this Section 7.4 shall have by
reason of the Revolving Credit Loan Documents, the Pari Passu Loan Documents,
the Subordinated Lien Loan Documents, this Agreement or any other document, a
fiduciary relationship with any other Person with respect to such acts.
               (d) Upon the Discharge of Revolving Credit Secured Obligations
the Revolving Credit Agents shall deliver the remaining Pledged Collateral (if
any) in their possession or control (or in the possession or control of their
agents), together with any necessary endorsements, first, to the Authorized Pari
Passu Collateral Agent to the extent the Pari Passu Secured Obligations which
are secured by such Pledged Collateral remain outstanding, second to the
Authorized Subordinated Lien Collateral Agent to the extent the Subordinated
Lien Secured Obligations which are secured by such Pledged Collateral remain
outstanding and third, to the applicable Grantor (in each case, so as to allow
such Person to obtain possession or control of such Pledged Collateral). Each
Revolving Credit Agent further agrees to take all other action reasonably
requested by the Authorized Pari Passu Collateral Agent or Authorized
Subordinated Lien Collateral Agent, as the case may be, in connection with the
Authorized Pari Passu Collateral Agent or Authorized Subordinated Lien
Collateral Agent obtaining a first-priority interest in the Collateral or as a
court of competent jurisdiction may otherwise direct.
               (e) Upon the Discharge of the Pari Passu Secured Obligations, the
Authorized Pari Passu Collateral Agent shall deliver the remaining Pledged
Collateral (if any) in its possession or control (or in the possession or
control of its agents), together with any necessary endorsements, first, to the
Revolving Credit Agents to the extent any Revolving Credit Secured Obligations
which are secured by such Pledged Collateral remain outstanding, second to the
Authorized Subordinated Lien Collateral Agent to the extent the Subordinated
Lien Secured Obligations which are secured by such Pledged Collateral remain
outstanding and third, to the applicable Grantor (in each case, so as to allow
such Person to obtain possession or control of such Pledged Collateral). The
Authorized Pari Passu Collateral Agent further agrees to take all other action
reasonably requested by any Revolving Credit Agent or Authorized Subordinated
Lien Collateral Agent, as the case may be, in connection with such Revolving
Credit Agent or Subordinated Lien Collateral Agent obtaining a first-priority
interest in the Collateral or as a court of competent jurisdiction may otherwise
direct.
          (f) Subject to the terms of this Agreement, (i) so long as the
Discharge of Revolving Credit Secured Obligations has not occurred, each
Revolving Credit Agent shall be entitled to deal with any Pledged Collateral and
any other Collateral within its “control” (within the meaning of the UCC) in
accordance with the terms of this Agreement and the Revolving

71



--------------------------------------------------------------------------------



 



Credit Loan Documents, but only to the extent that such Collateral constitutes
Revolving Credit Priority Collateral, as if the Liens (if any) of the Pari Passu
Representatives and Subordinated Lien Representatives did not exist and (ii) so
long as the Discharge of Pari Passu Secured Obligations has not occurred, the
Authorized Pari Passu Collateral Agent shall be entitled to deal with any
Pledged Collateral and any other Collateral within its “control” (within the
meaning of the UCC) in accordance with the terms of this Agreement and the Pari
Passu Loan Documents, but only to the extent that such Collateral constitutes
Pari Passu Priority Collateral, as if the Liens of the Revolving Credit Agents
and Subordinated Lien Representatives did not exist.
          7.5 Additional Secured Debt.
               (a) The Parent Borrower will be permitted to designate additional
Revolving Credit Secured Obligations, Pari Passu Secured Obligations or
Subordinated Lien Secured Obligations, as the case may be, incurred by any
Grantor after the date of this Agreement permitted by the terms of all
applicable Revolving Credit Loan Documents, Pari Passu Loan Documents or
Subordinated Lien Loan Documents (collectively, the “Secured Debt Loan
Documents”). The Borrower may effect such designation by delivering to each
Revolving Credit Agent, each Pari Passu Representative and each Subordinated
Lien Representative an Additional Secured Debt Designation stating that:
               (i) such Grantor intends to incur additional secured debt
(“Additional Secured Debt”) which will be one of the following: (x) Revolving
Credit Secured Obligations permitted by each applicable Secured Debt Loan
Document to be secured by the Collateral, including Liens on the Revolving
Credit Priority Collateral entitled to priority over the Liens securing the Pari
Passu Secured Obligations and the Subordinated Lien Secured Obligations
(provided, there may only be one series of Revolving Credit Secured Obligations
outstanding at any time), (y) Pari Passu Debt permitted by each applicable
Secured Debt Loan Document to be secured by the Collateral (to the extent
provided in the documentation for such Additional Secured Debt), including a
Lien on the Pari Passu Priority Collateral (to the extent provided in the
documentation for such Additional Secured Debt) entitled to priority over the
Liens securing the Revolving Credit Secured Obligations and the Subordinated
Lien Secured Obligations (Equally and Ratably with all previously existing and
future Pari Passu Debt); it being acknowledged that Revolving Credit Secured
Obligations may be Refinanced as Pari Passu Secured Obligations if so designated
pursuant to this Section 7.5, and (z) Subordinated Lien Debt permitted by each
applicable Secured Debt Loan Document to be secured by the Collateral (to the
extent provided in the documentation for such Additional Secured Debt), subject
to the senior Liens securing the Revolving Credit Secured Obligations and the
Pari Passu Secured Obligations (Equally and Ratably with all previously existing
and future Subordinated Lien Debt);
               (ii) specifying the name and address of the Revolving Credit
Agent or Secured Debt Representative for such series of Additional Secured Debt
for purposes of Section 11.9; and
               (iii) attaching complete copies (or substantially final drafts)
of the material operative agreements constituting Revolving Credit Loan
Documents, Pari Passu

72



--------------------------------------------------------------------------------



 



Loan Documents or Subordinated Lien Loan Documents, as the case may be, relating
to such Additional Secured Debt.
Although the Parent Borrower shall be required to deliver a copy of each
Additional Secured Debt Designation to each then existing Revolving Credit Agent
and Secured Debt Representative, the failure to so deliver a copy of the
Additional Secured Debt Designation to any then existing Revolving Credit Agents
and Secured Debt Representatives shall not affect the status of such debt as
Additional Secured Debt if the other requirements of this Section 7.5 are
complied with. Each Revolving Credit Agent and Secured Debt Representative shall
have the right to request that the Parent Borrower provide a legal opinion (in
form and substance customary in the jurisdiction(s) covered by such opinions at
such time, and subject to customary qualifications and assumptions, which
opinion may be a copy of a legal opinion of counsel provided to the holders of
Additional Secured Debt or their Secured Debt Representatives) as to the
Additional Secured Debt being secured by a valid and perfected security interest
(which legal opinion may be provided by internal counsel to the extent the
holders of Additional Secured Debt or their Secured Debt Representatives relied
on an opinion of internal counsel on such matters); provided, however, that such
legal opinion or opinions need not address any collateral of a type or located
in a jurisdiction not previously covered by any legal opinion delivered by or on
behalf of the Parent Borrower. Notwithstanding the foregoing, nothing in this
Agreement will be construed to allow any Grantor to incur additional
Indebtedness or Liens if prohibited by the terms of any applicable Secured Debt
Loan Documents or the Revolving Credit Loan Documents.
Each Revolving Credit Agent and Secured Debt Representative shall have the right
to request that the Grantors (i) reaffirm, amend and/or re-execute any of the
then-existing Security Documents (and do all acts and execute all documents
required or advisable in connection therewith) to the extent such reaffirmation,
amendment and/or re-execution is required or advisable to maintain the validity,
enforceability, perfection and, to the extent possible, priority of the Liens
granted thereunder and/or (ii) to the extent required or advisable, execute any
additional Security Document (and do all acts and execute all documents required
or advisable in connection therewith) to establish the validity, enforceability,
perfection and, to the extent possible, priority of new Lien(s) over the
Collateral.
The Security Documents creating or evidencing the Liens securing the Revolving
Credit Secured Obligations, the Pari Passu Secured Obligations and the
Subordinated Lien Secured Obligations shall comply with Sections 2.4 and 7.5(d).
               (b) No Revolving Credit Claimholder under any Additional Secured
Debt shall be entitled to the benefits of this Intercreditor Agreement unless
the Revolving Credit Agent, acting on its behalf and pursuant to the authority
provided in the Revolving Credit Loan Documents governing the terms of the
related Revolving Credit Secured Obligations signs an Intercreditor Joinder
Agreement and delivers the same to each Secured Debt Representative existing at
the time such Additional Secured Debt is incurred.
               (c) No Pari Passu Secured Party shall be entitled to the benefits
of this Intercreditor Agreement unless the Pari Passu Representative, acting on
its behalf and pursuant to the authority provided in the Loan Documents
governing the terms of the related Pari Passu

73



--------------------------------------------------------------------------------



 



Secured Obligations signs an Intercreditor Joinder Agreement and delivers the
same to each Revolving Credit Agent and each Secured Debt Representative
existing at the time such Additional Secured Debt is incurred.
               (d) The Security Documents creating or evidencing the Liens
securing the Revolving Credit Secured Obligations, the Pari Passu Secured
Obligation and the Subordinated Lien Secured Obligations in relation to any
Additional Secured Debt shall be in all material respects substantially the same
forms of documents other than with respect to the first lien, second lien or
third lien nature of the Obligations thereunder and except (i) to the extent
that the creditors who have the direct benefit of such agreements or documents
agree that such documents and agreements may grant Liens in less than all the
Collateral and/or are less restrictive on the Grantors (or provide fewer rights
or remedies to the secured party) than the forms of documents and agreements on
the date hereof (and the satisfaction of such requirement will be conclusively
established if the Parent Borrower delivers to each Secured Debt Representative
and the Revolving Credit Agents an officers’ certificate certifying that the
Parent Borrower has determined in good faith that such Pari Passu Documents
satisfy the foregoing requirements unless any Senior Secured Debt Representative
or any Revolving Credit Agent notifies the Borrower within five Business Days
that it disagrees with such determination (including a reasonable description of
the basis upon which it disagrees)), (ii) the representations and covenants
relating to Revolving Credit Priority Collateral contained in the Revolving
Credit Loan Documents may be more restrictive that those contained in the Pari
Passu Loan Documents and (iii) the representations and covenants relating to
Pari Passu Secured Obligations contained in the Pari Passu Loan Documents may be
more restrictive that those contained in the Revolving Credit Loan Documents.
Notwithstanding the foregoing, nothing in this Agreement will be construed to
allow any Grantor to incur additional Indebtedness or Liens if prohibited by the
terms of any applicable Secured Debt Loan Documents.
     7.6 When Discharge of Revolving Credit Secured Obligations or Pari Passu
Secured Obligations Deemed to Not Have Occurred.
               (a) If concurrently with the Discharge of Revolving Credit
Secured Obligations, any of the Grantors thereafter enters into any Refinancing
of any Revolving Credit Secured Obligations designated to constitute Revolving
Credit Secured Obligations pursuant to Section 7.5, which Refinancing is
permitted by the Pari Passu Loan Documents and the Subordinated Lien Loan
Documents, then such Discharge of Revolving Credit Secured Obligations shall
automatically be deemed not to have occurred for all purposes of this Agreement
(other than with respect to any actions taken as a result of the occurrence of
such first Discharge of Revolving Credit Secured Obligations) and, from and
after the date the Parent Borrower and the new Revolving Credit Agent each
complies with the requirements set forth in Section 7.5 with respect to such
Revolving Credit Secured Obligations, the obligations under such Refinancing
shall automatically be treated as Revolving Credit Secured Obligations for all
purposes of this Agreement, including for purposes of the Lien priorities and
rights in respect of Collateral set forth herein, and the Revolving Credit
Agents under such new Revolving Credit Loan Documents shall be the Revolving
Credit Agents for all purposes of this Agreement. Upon receipt of an Additional
Secured Debt Designation stating that the applicable Grantors have entered into
new Revolving Credit Loan Documents, such new Revolving Credit Agents, each Pari
Passu Representative and each Subordinated Lien Representative shall promptly
(a) enter into such documents and agreements (including

74



--------------------------------------------------------------------------------



 



amendments or supplements to this Agreement) as such Grantors or such new
Revolving Credit Agents shall reasonably request in order to provide to the new
Revolving Credit Agent the rights contemplated hereby, in each case consistent
in all material respects with the terms of this Agreement and (b) deliver, to
the extent contemplated by this Agreement, to such new Revolving Credit Agent
any Pledged Collateral in its possession or control, together with any necessary
endorsements (or otherwise allow such new Revolving Credit Agent to obtain
possession or control of such Pledged Collateral) (for the avoidance of doubt,
it being expressly understood and agreed that nothing in this clause (b) shall
require the Pari Passu Collateral Agent to deliver or otherwise allow any new
Revolving Credit Agent to obtain possession or control of Pledged Collateral
constituting Pari Passu Priority Collateral).
               (b) If concurrently with the Discharge of Pari Passu Secured
Obligations, any of the Grantors thereafter enters into any Refinancing of any
Pari Passu Secured Obligations, which Refinancing is permitted by the Revolving
Credit Loan Documents and the Subordinated Lien Loan Documents, then such
Discharge of Pari Passu Secured Obligations shall automatically be deemed not to
have occurred for all purposes of this Agreement (other than with respect to any
actions taken as a result of the occurrence of such first Discharge of Pari
Passu Secured Obligations) and, from and after the date the Parent Borrower and
the new Pari Passu Representative complies with the requirements set forth in
Section 7.5 with respect to such Pari Passu Secured Obligations, the obligations
under such Refinancing shall automatically be treated as Pari Passu Secured
Obligations for all purposes of this Agreement, including for purposes of the
Lien priorities and rights in respect of Collateral set forth herein. Upon
receipt of an Additional Secured Debt Designation stating that the applicable
Grantors have entered into new Pari Passu Loan Documents, each other Pari Passu
Representative, each Revolving Credit Agent and each Subordinated Lien
Representative shall promptly (a) enter into such documents and agreements
(including amendments or supplements to this Agreement) as such Grantors or such
Pari Passu Collateral Agent shall reasonably request in order to provide to such
Pari Passu Collateral Agent the rights contemplated hereby, in each case
consistent in all material respects with the terms of this Agreement and
(b) deliver, to the extent contemplated by this Agreement, to such Pari Passu
Collateral Agent any Pledged Collateral in its possession or control, together
with any necessary endorsements (or otherwise allow such Pari Passu Collateral
Agent to obtain possession or control of such Pledged Collateral) (for the
avoidance of doubt, it being expressly understood and agreed that nothing in
this clause (b) shall require the Revolving Credit Agents to deliver or
otherwise allow such Pari Passu Collateral Agent to obtain possession or control
of Pledged Collateral constituting Revolving Credit Priority Collateral).
     VIII. INSOLVENCY OR LIQUIDATION PROCEEDINGS.
     8.1 Finance and Sale Issues.
               (a) If any Grantor becomes subject to any Insolvency or
Liquidation Proceeding at any time prior to the Discharge of Revolving Credit
Secured Obligations, and if any Revolving Credit Agent or any of the other
Revolving Credit Claimholders desire to consent (or does not object) to the use
of cash collateral that constitutes Revolving Credit Priority Collateral under
the Bankruptcy Code or to the provision of financing to any Grantor under the
Bankruptcy Code or to consent (or does not object) to the provision of such
financing to any Grantor by any third party (any such financing, “Revolving
Credit DIP Financing”), which Revolving Credit DIP Financing

75



--------------------------------------------------------------------------------



 



shall be secured by the Revolving Credit Priority Collateral, then each Pari
Passu Representative and each Subordinated Lien Representative agrees, on behalf
of itself and the other Pari Passu Secured Parties and Subordinated Lien Secured
Parties, respectively, that so long as (1) the Pari Passu Representatives and
the Subordinated Lien Representatives, as the case may be, retains the Liens on
the Collateral to secure the Pari Passu Secured Obligations and the Subordinated
Lien Secured Obligations, respectively (in each case, including proceeds thereof
arising after the commencement of any such Insolvency or Liquidation
Proceeding), and, as to the Lien on the Pari Passu Primary Collateral securing
the Pari Passu Secured Obligations only, such Lien has the same priority as
existed prior to the commencement of such Insolvency or Liquidation Proceeding
and any Lien securing such Revolving Credit DIP Financing is junior and
subordinate to the Lien securing the Pari Passu Secured Obligations on the Pari
Passu Priority Collateral, (2) all Liens on Revolving Credit Priority Collateral
securing any such Revolving Credit DIP Financing shall be senior to or on a
parity with the Liens securing the Revolving Credit Secured Obligations on such
Revolving Credit Priority Collateral and (3) if the Revolving Credit Agents
receive a replacement or adequate protection Lien on post-petition assets of any
Grantor that constitute Pari Passu Priority Collateral (the “Pari Passu
Post-Petition Assets”) to secure the Revolving Credit Secured Obligations,
(x) such replacement or adequate protection Lien on such Pari Passu
Post-Petition Assets is junior and subordinate to the Lien on the Pari Passu
Post-Petition Assets securing the Pari Passu Secured Obligations (but may be
senior to the Lien securing the Subordinated Lien Secured Obligations) and
(y) the Pari Passu Representatives and the Subordinated Lien Representatives
also receive a replacement or adequate protection Lien on such Pari Passu
Post-Petition Assets to secure the Pari Passu Secured Obligations and the
Subordinated Lien Secured Obligations, respectively, the Pari Passu
Representatives, on behalf of itself and each Pari Passu Secured Party, and each
Subordinated Lien Representatives, on behalf of itself and each Subordinated
Lien Secured Party:
               (1) will be deemed to have consented to, will raise no objection
to, nor support any other Person objecting to, the use of such cash collateral
or to such Revolving Credit DIP Financing,
               (2) will not request or accept adequate protection or any other
relief in connection with the use of such cash collateral or such Revolving
Credit DIP Financing except as set forth in Section 8.3 below, and
               (3) will subordinate (and will be deemed hereunder to have
subordinated) the Lien securing the Pari Passu Secured Obligations and the Lien
securing the Subordinated Lien Secured Obligations, respectively, on the
Revolving Credit Priority Collateral (i) to such Revolving Credit DIP Financing
on the same terms as the Lien securing the Revolving Credit Secured Obligations
(and such subordination will not alter in any manner the terms of this
Agreement), (ii) to any adequate protection provided to the Revolving Credit
Claimholders on the same terms as the Lien securing the Revolving Credit Secured
Obligations (and such subordination will not alter in any manner the terms of
this Agreement) and (iii) to any “carve-out,” including for debtor’s
professionals, agreed to by the Revolving Credit Representative or the other
Revolving Credit Claimholders.
               (b) If any Grantor becomes subject to any Insolvency or
Liquidation Proceeding at any time prior to the Discharge of Pari Passu Secured
Obligations, and if any Pari Passu

76



--------------------------------------------------------------------------------



 



Representative or any of the other Pari Passu Secured Parties desire to consent
(or not object) to the use of cash collateral that constitutes Pari Passu
Priority Collateral under the Bankruptcy Code or to provide financing to any
Grantor under the Bankruptcy Code or to consent (or not object) to the provision
of such financing to any Grantor by any third party (any such financing, “Pari
Passu DIP Financing”), which Pari Passu DIP Financing shall be secured by the
Pari Passu Priority Collateral, then each of the Revolving Credit Agents agrees,
on behalf of the Revolving Credit Claimholders, and each Subordinated Lien
Representative agrees, on behalf of itself and the other Subordinated Lien
Secured Parties, respectively, that so long as (1) the Revolving Credit Agent
and the Subordinated Lien Representatives, as the case may be, retains the Liens
on the Collateral to secure the Revolving Credit Secured Obligations and the
Subordinated Lien Secured Obligations, respectively (in each case, including
proceeds thereof arising after the commencement of any such Insolvency or
Liquidation Proceeding), and, as to the Lien on the Revolving Credit Primary
Collateral securing the Revolving Credit Secured Obligations only, such Lien has
the same priority as existed prior to the commencement of such Insolvency or
Liquidation Proceeding and any Lien securing such Pari Passu DIP Financing is
junior and subordinate to the Lien securing the Revolving Credit Secured
Obligations on the Revolving Credit Priority Collateral, (2) all Liens on Pari
Passu Priority Collateral securing any such Pari Passu DIP Financing shall be
senior to or on a parity with the Liens securing the Pari Passu Secured
Obligations on such Pari Passu Priority Collateral and (3) if the Pari Passu
Representatives receive a replacement or adequate protection Lien on
post-petition assets of any Grantor that constitute Revolving Credit Priority
Collateral (the “Revolving Credit Lien Post-Petition Assets”) to secure the Pari
Passu Secured Obligations, (x) such replacement or adequate protection Lien on
such Revolving Credit Lien Post-Petition Assets is junior and subordinate to the
Lien on the Revolving Credit Lien Post-Petition Assets securing the Revolving
Credit Secured Obligations (but may be senior to the Lien securing the
Subordinated Lien Secured Obligations) and (y) the Revolving Credit Agents and
Subordinated Lien Representatives also receives a replacement or adequate
protection Lien on such Revolving Credit Lien Post-Petition Assets to secure the
Revolving Credit Secured Obligations and the Subordinated Lien Secured
Obligations, respectively, the Revolving Credit Agents, on behalf of itself and
each Revolving Credit Secured Party, and each Subordinated Lien Representative,
on behalf of itself and each Subordinated Lien Secured Party:
               (1) will be deemed to have consented to, will raise no objection
to, nor support any other Person objecting to, the use of such cash collateral
or to such Pari Passu DIP Financing,
               (2) will not request or accept adequate protection or any other
relief in connection with the use of such cash collateral or such Pari Passu DIP
Financing except as set forth in Section 8.3 below, and
               (3) will subordinate (and will be deemed hereunder to have
subordinated) the Lien securing the Revolving Credit Secured Obligations and the
Lien securing the Subordinated Lien Secured Obligations, respectively, on the
Pari Passu Priority Collateral (i) to such Pari Passu DIP Financing on the same
terms as the Lien securing the Pari Passu Secured Obligations (and such
subordination will not alter in any manner the terms of this Agreement), (ii) to
any adequate protection provided to the Pari Passu Secured Parties on the same
terms as the Lien securing the Pari Passu Secured Obligations (and such
subordination will not alter in any manner the terms of this

77



--------------------------------------------------------------------------------



 



Agreement) and (iii) to any “carve-out,” including for debtor’s professionals,
agreed to by such Pari Passu Representatives or the other Pari Passu Secured
Parties.
               (c) If any Grantor becomes subject to any Insolvency or
Liquidation Proceeding at any time prior to the Discharge of Pari Passu Secured
Obligations, and if the Authorized Pari Passu Collateral Agent consents (or not
object) to the use of cash collateral that constitutes Pari Passu Priority
Collateral under the Bankruptcy Code or to provide financing to any Grantor
under the Bankruptcy Code or consents (or not object) to the provision of a Pari
Passu DIP Financing, which Pari Passu DIP Financing shall be secured by the Pari
Passu Priority Collateral, then each Pari Passu Representative agrees, on behalf
of itself and each of the Pari Passu Secured Parties, respectively, that so long
as (1) each of the Pari Passu Representatives retains the Liens on the
Collateral to secure the Pari Passu Secured Obligations (in each case, including
proceeds thereof arising after the commencement of any such Insolvency or
Liquidation Proceeding), and such Lien has the same priority as existed prior to
the commencement of such Insolvency or Liquidation Proceeding, (2) all Liens on
Pari Passu Priority Collateral securing any such Pari Passu DIP Financing shall
be senior to or on a parity with the Liens securing the Pari Passu Secured
Obligations on such Pari Passu Priority Collateral, and (3) if any Pari Passu
Representative receives a replacement or adequate protection Lien on
post-petition assets of any Grantor, each other Pari Passu Representative also
receives a replacement or adequate protection Lien on post-petition assets of
such Grantor (each such Lien to be Equally and Ratably secured), each
Non-Controlling Secured Party:
               (1) will be deemed to have consented to, will raise no objection
to, nor support any other Person objecting to, the use of such cash collateral
or to such Pari Passu DIP Financing,
               (2) will not request or accept adequate protection or any other
relief in connection with the use of such cash collateral or such Pari Passu DIP
Financing except as set forth in Section 8.3 below, and
               (3) will subordinate (and will be deemed hereunder to have
subordinated) its Liens securing its pre-petition Pari Passu Secured Obligations
on the Collateral (i) to such Pari Passu DIP Financing (and such subordination
will not alter in any manner the terms of this Agreement), (ii) to any adequate
protection provided to the Pari Passu Secured Parties (and such subordination
will not alter in any manner the terms of this Agreement) and (iii) to any
“carve-out,” including for debtor’s professionals, agreed to by such Pari Passu
Representatives or the other Pari Passu Secured Parties.
If any Pari Passu Secured Party is granted any form of adequate protection
payments, including in the form of periodic payments, in connection with any
Revolving Credit DIP Financing or Pari Passu DIP Financing, the proceeds of such
adequate protection shall be applied pursuant to Section 6.3(a) hereof.
               (d) All Liens granted to the Revolving Credit Agents or any Pari
Passu Representative or any Subordinated Lien Representative in any Insolvency
or Liquidation Proceeding, whether as adequate protection or otherwise, are
intended to be and shall be deemed to

78



--------------------------------------------------------------------------------



 



be subject to the lien priorities set forth in Section 2.1 and the other terms
and conditions of this Agreement.
     8.2 Relief from the Automatic Stay.
               (a) Until the Discharge of Revolving Credit Secured Obligations
has occurred, each Pari Passu Representative, on behalf of itself and each other
Pari Passu Secured Party, and each Subordinated Lien Representative, on behalf
of itself and the other Subordinated Lien Secured Parties, agrees that none of
them shall seek (or support any other Person seeking) relief from the automatic
stay or any other stay in any Insolvency or Liquidation Proceeding in respect of
any Revolving Credit Priority Collateral (other than, in the case of any Pari
Passu Representative, to the extent such relief is required to exercise its
rights under Section 5.3), without the prior written consent of the Revolving
Credit Agents.
               (b) Until the Discharge of Pari Passu Secured Obligations has
occurred, each Revolving Credit Agent, on behalf of itself and each other
Revolving Credit Claimholder each Subordinated Lien Representative, on behalf of
itself and the Subordinated Lien Secured Parties, and each Non-Controlling
Secured Party agrees that none of them shall seek (or support any other Person
seeking) relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding in respect of any Pari Passu Priority Collateral (other
than, in the case of any Revolving Credit Agent, to the extent such relief is
required to exercise its rights under Section 5.3), without the prior written
consent of the Authorized Pari Passu Collateral Agent.
     8.3 Adequate Protection.
               (a) Each Pari Passu Representative, on behalf of itself and each
of the Pari Passu Secured Parties, and each Subordinated Lien Representative, on
behalf of itself and the Subordinated Lien Secured Parties, agrees that none of
them shall contest (or support any other Person contesting):
               (1) any request by any Revolving Credit Agent for adequate
protection with respect to any Revolving Credit Priority Collateral or any
adequate protection provided to any Revolving Credit Agents or any Revolving
Credit Claimholder in respect of its interests in the Revolving Credit Priority
Collateral;
               (2) any objection by any Revolving Credit Agent to any motion,
relief, action or proceeding based on the Revolving Credit Agents or the other
Revolving Credit Claimholders claiming a lack of adequate protection with
respect to the Revolving Credit Priority Collateral; or
               (3) the payment of interest, fees, expenses or other amounts to
the Revolving Credit Agents or any other Revolving Credit Claimholder under
Section 506(b) or 506(c) of the Bankruptcy Code or otherwise; provided that any
action described in the foregoing clauses (1) and (2) does not violate
Section 8.1.
Each Pari Passu Representative, on behalf of itself and the other Pari Passu
Secured Parties, and each Subordinated Lien Representative, on behalf of itself
and the other Subordinated Lien

79



--------------------------------------------------------------------------------



 



Secured Parties, further agrees that, prior to the Discharge of Revolving Credit
Secured Obligations, none of them shall assert or enforce any claim under
Section 506(b) or 506(c) of the Bankruptcy Code or otherwise that is senior to
or on a parity with the Liens on the Revolving Credit Primary Collateral
securing the Revolving Credit Secured Obligations for costs or expenses of
preserving or disposing of any Revolving Credit Priority Collateral.
               (b) Each Revolving Credit Agent, on behalf of itself and each of
the other Revolving Credit Claimholders, and the Subordinated Lien
Representative, on behalf of itself and the Subordinated Lien Secured Parties,
agrees that none of them shall contest (or support any other Person contesting):
               (1) any request by any Pari Passu Representative for adequate
protection with respect to any Pari Passu Priority Collateral or any adequate
protection provided to any Pari Passu Representative or any other Pari Passu
Secured Party in respect of its interests in the Pari Passu Priority Collateral;
               (2) any objection by any Pari Passu Representative to any motion,
relief, action or proceeding based on any Pari Passu Representative or any Pari
Passu Secured Party claiming a lack of adequate protection with respect to the
Pari Passu Priority Collateral; or
               (3) the payment of interest, fees, expenses or other amounts to
the Pari Passu Representatives or any other Pari Passu Secured Party under
Section 506(b) or 506(c) of the Bankruptcy Code or otherwise; provided that any
action described in the foregoing clauses (1) and (2) does not violate
Section 8.1.
Each Revolving Credit Agent, on behalf of each Revolving Credit Claimholder, and
each Subordinated Lien Representative, on behalf of itself and the other
Subordinated Lien Secured Parties, further agrees that, prior to the Discharge
of Pari Passu Secured Obligations, none of them shall assert or enforce any
claim under Section 506(b) or 506(c) of the Bankruptcy Code or otherwise that is
senior to or on a parity with the Liens on the Pari Passu Priority Collateral
securing the Pari Passu Secured Obligations for costs or expenses of preserving
or disposing of any Pari Passu Priority Collateral.
               (c) Notwithstanding the foregoing provisions in this Section 8.3,
in any Insolvency or Liquidation Proceeding:
               (1) in the event any of the Revolving Credit Agents or any of the
other Revolving Credit Claimholders is granted adequate protection in respect of
Revolving Credit Priority Collateral in the form of additional collateral (even
if such collateral is not of a type which would otherwise have constituted
Revolving Credit Priority Collateral), then each Revolving Credit Agent, on
behalf of itself and the other Revolving Credit Claimholders, agrees that the
Pari Passu Secured Parties and the Subordinated Lien Secured Parties may also be
granted a Lien on the same additional collateral as security for (x) the Pari
Passu Secured Obligations and for any Cash Collateral use or Pari Passu DIP
Financing and (y) the Subordinated Lien Secured Obligations, as the case may be;
and each Pari Passu Representative, on behalf of itself and each Pari Passu
Secured Party,

80



--------------------------------------------------------------------------------



 



and each Subordinated Lien Representative, on behalf of itself and the
Subordinated Lien Secured Parties, agrees that any Lien on such additional
collateral securing the Pari Passu Secured Obligations or the Subordinated Lien
Secured Obligations, as the case may be, shall be subordinated (except, in the
case of the Pari Passu Secured Obligations, to the extent that the Pari Passu
Secured Parties already had a Lien on such Collateral (in which case the
priorities established by Section 2.1 shall apply)) to the Liens on such
collateral securing the Revolving Credit Secured Obligations and any Cash
Collateral use or Revolving Credit DIP Financing (and all Obligations relating
thereto), all on the same basis as the other Liens of the Pari Passu Secured
Parties and the Liens of the Subordinated Lien Secured Parties on the Revolving
Credit Priority Collateral; and
               (2) in the event any of the Pari Passu Secured Parties is granted
adequate protection in respect of Pari Passu Priority Collateral in the form of
additional collateral (even if such collateral is not of a type which would
otherwise have constituted Pari Passu Priority Collateral), then the Pari Passu
Representative, on behalf of itself and the Pari Passu Secured Parties agree
that the Revolving Credit Agents, the other Revolving Credit Claimholders, the
Subordinated Lien Representative and the Subordinated Lien Secured Parties may
also be granted a Lien on the same additional collateral as security for (x) the
Revolving Credit Secured Obligations and for any Cash Collateral use or
Revolving Credit DIP Financing and (y) the Subordinated Lien Secured
Obligations, as the case may be, and each Revolving Credit Agent, on behalf of
itself and each Revolving Credit Claimholder, and the Subordinated Lien
Representative, on behalf of itself and the Subordinated Lien Secured Parties,
agrees that any Lien on such additional collateral securing the Revolving Credit
Secured Obligations or the Subordinated Lien Secured Obligations, as the case
may be, shall be subordinated (except, in the case of the Revolving Credit
Secured Obligations, to the extent that the Revolving Credit Agents or any other
Revolving Credit Claimholders already had a Lien on such Collateral (in which
case the priorities established by Section 2.1 shall apply)) to the Liens on
such collateral securing the Pari Passu Secured Obligations and any Cash
Collateral use or Pari Passu DIP Financing provided by any Pari Passu Secured
Parties (and all Obligations relating thereto), all on the same basis as the
other Liens of the Revolving Credit Agents and the other Revolving Credit
Claimholders and the Liens of the Subordinated Lien Representatives and the
Subordinated Secured Parties on the Pari Passu Priority Collateral.
               (d) Except as otherwise expressly set forth in Section 8.1 or in
connection with the exercise of remedies with respect to (i) the Revolving
Credit Priority Collateral, nothing herein shall limit the right of the Pari
Passu Representatives and the Pari Passu Secured Parties to seek adequate
protection with respect to their rights in the Pari Passu Priority Collateral in
any Insolvency or Liquidation Proceeding (including adequate protection in the
form of a cash payment, periodic cash payments or otherwise) or (ii) the Pari
Passu Priority Collateral, nothing herein shall limit the right of the Revolving
Credit Agents and the other Revolving Credit Claimholders to seek adequate
protection with respect to their rights in the Revolving Credit Priority
Collateral in any Insolvency or Liquidation Proceeding (including adequate
protection in the form of a cash payment, periodic cash payments or otherwise).

81



--------------------------------------------------------------------------------



 



     8.4 Avoidance Issues. If any Revolving Credit Claimholders, Pari Passu
Secured Parties or Subordinated Lien Secured Parties are required in any
Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise pay
to the estate of any Borrower or any other Grantor any amount paid in respect of
Revolving Credit Secured Obligations, the Pari Passu Secured Obligations or the
Subordinated Lien Secured Obligations, as the case may be, (a “Recovery”), then
such Revolving Credit Claimholders, Pari Passu Secured Parties, or Subordinated
Lien Secured Parties, as the case may be, shall be entitled to a reinstatement
of Revolving Credit Secured Obligations, the Pari Passu Secured Obligations or
the Subordinated Lien Secured Obligations, as the case may be, with respect to
all such recovered amounts. If this Agreement shall have been terminated prior
to such Recovery, this Agreement shall be reinstated in full force and effect,
and such prior termination shall not diminish, release, discharge, impair or
otherwise affect the obligations of the parties hereto from such date of
reinstatement.
     8.5 Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed pursuant to a plan of
reorganization or similar dispositive restructuring plan, on account of one or
more of the Revolving Credit Secured Obligations, the Pari Passu Secured
Obligations or the Subordinated Lien Secured Obligations, then, to the extent
the debt obligations distributed on account of two or more of the Revolving
Credit Secured Obligations, the Pari Passu Secured Obligations and the
Subordinated Lien Secured Obligations are secured by Liens upon the same
property, the provisions of this Agreement will survive the distribution of such
debt obligations pursuant to such plan and will apply with like effect to the
debt obligations so distributed, to the Liens securing such debt obligations and
the distribution of proceeds thereof.
     8.6 Post-Petition Interest.
               (a) Each Pari Passu Representative, on behalf of itself and the
Pari Passu Secured Parties, and each Subordinated Lien Representative, on behalf
of itself and the Subordinated Lien Secured Parties, agrees that none of them
shall oppose or seek to challenge any claim by any Revolving Credit Agent or any
other Revolving Credit Claimholder for allowance in any Insolvency or
Liquidation Proceeding of Revolving Credit Secured Obligations consisting of
Post-Petition Interest, fees or expenses to the extent of (x) the value of the
Lien on Revolving Credit Priority Collateral securing any Revolving Credit
Secured Obligations, without regard to the existence of any Lien of the Pari
Passu Representatives (on behalf of the Pari Passu Secured Parties) on the
Revolving Credit Priority Collateral or the existence of any Lien of the
Subordinated Lien Representatives (on behalf of the Subordinated Lien Secured
Parties) on the Revolving Credit Priority Collateral and (y) the value of the
Lien on Pari Passu Priority Collateral securing any Revolving Credit Secured
Obligations, taking into account the existence of any Lien of the Pari Passu
Representatives on behalf of the Pari Passu Secured Parties on any Pari Passu
Priority Collateral.
               (b) Each of the Revolving Credit Agents, on behalf of itself and
the other Revolving Credit Claimholders, and the Subordinated Lien
Representatives, on behalf of itself and the Subordinated Lien Secured Parties,
agrees that none of them shall oppose or seek to challenge any claim by any Pari
Passu Secured Party for allowance in any Insolvency or Liquidation Proceeding of
Pari Passu Secured Obligations consisting of Post-Petition Interest, fees or
expenses

82



--------------------------------------------------------------------------------



 



to the extent of (x) the value of the Lien on Pari Passu Priority Collateral
securing any Pari Passu Secured Obligations, without regard to the existence of
any Lien of any Revolving Credit Agent (on behalf of the Revolving Credit
Claimholders) or the existence of any Lien of the Subordinated Lien
Representatives (for the benefit of the Subordinated Lien Secured Creditors) on
any Pari Passu Priority Collateral and (y) the value of the Lien on any
Revolving Credit Priority Collateral securing any Pari Passu Secured
Obligations, taking into account the existence of any Lien of any Revolving
Credit Agent on behalf of the Revolving Credit Claimholders on any Revolving
Credit Priority Collateral.
     8.7 Waiver — Section 1111(b)(2) Issues.
          (a) The Pari Passu Secured Parties and the Subordinated Lien Secured
Parties each waives any objection or claim that any Pari Passu Secured Party or
Subordinated Lien Secured Party may hereafter have against any Revolving Credit
Claimholder arising out of the election of any Revolving Credit Claimholder of
the application of Section 1111(b)(2) of the Bankruptcy Code to any claims of
such Revolving Credit Claimholder and agrees that in the case of any such
election it shall have no claim or right to payment with respect to the
Revolving Credit Priority Collateral in or from such Insolvency or Liquidation
Proceeding.
          (b) Each Revolving Credit Agent, on behalf of itself and the other
Revolving Credit Claimholders, and each Subordinated Lien Representative, on
behalf of itself and the Subordinated Lien Secured Parties, each waives any
objection or claim that any Revolving Credit Claimholder or Subordinated Lien
Secured Party may hereafter have against any Pari Passu Secured Party arising
out of the election of any Pari Passu Secured Party of the application of
Section 1111(b)(2) of the Bankruptcy Code to any claims of any Pari Passu
Secured Party and agrees that in the case of any such election it shall have no
claim or right to payment with respect to the Pari Passu Priority Collateral in
or from such Insolvency or Liquidation Proceeding.
     8.8 Asset Dispositions in an Insolvency or Liquidation Proceeding.
               (a) No Pari Passu Secured Party or Subordinated Lien Secured
Party shall, in an Insolvency or Liquidation Proceeding or otherwise, oppose any
sale or disposition of any Revolving Credit Priority Collateral that is
supported by the Revolving Credit Agents or object to any related sale process
(including any sale or bidding procedures motion), and the Pari Passu Secured
Parties and the Subordinated Secured Parties will be deemed (i) to have
consented under Section 363 of the Bankruptcy Code (and otherwise) to any sale
of any Revolving Credit Priority Collateral supported by the Revolving Credit
Agents and (ii) to have released their Liens on such assets (but not on the
proceeds of such assets).
               (b) No Revolving Credit Claimholder or Subordinated Lien Secured
Party shall, in an Insolvency or Liquidation Proceeding or otherwise, oppose any
sale or disposition of any Pari Passu Priority Collateral that is supported by
the Authorized Pari Passu Collateral Agent or object to any related sale process
(including any sale or bidding procedures motion), and the other Revolving
Credit Claimholders and the Subordinated Lien Secured Parties will be deemed
(i) to have consented under Section 363 of the Bankruptcy Code (and otherwise)
to any sale of any Pari Passu Priority Collateral supported by the Authorized
Pari Passu Collateral Agent and (ii) to have released their Liens on such assets
(but not on the proceeds of such assets); provided that this

83



--------------------------------------------------------------------------------



 



Section 8.8(b) shall not apply to any sale or disposition of Real Property
unless the Revolving Credit Agents have received at least 90 days prior notice
of the consummation of any such sale.
     8.9 Additional Section 363 and Section 364 Matters.
               (a) To the extent that any Revolving Credit Claimholder or any
Subordinated Lien Secured Party has or acquires rights under Section 363 or
Section 364 of the Bankruptcy Code or otherwise with respect to any of the Pari
Passu Priority Collateral, each Revolving Credit Agent, on behalf of itself and
the other Revolving Credit Claimholders, and each Subordinated Lien
Representative, on behalf of each Subordinated Lien Secured Party, agrees not to
assert any of such rights without the prior written consent of the Authorized
Pari Passu Collateral Agent; provided that if requested by the Authorized Pari
Passu Collateral Agent, the Revolving Credit Agents and the Subordinated Lien
Representatives shall each timely exercise such rights in the manner requested
by the Authorized Pari Passu Collateral Agent, including any rights to payments
in respect of such rights.
               (b) To the extent that any Pari Passu Secured Party or any
Subordinated Lien Secured Party has or acquires rights under Section 363 or
Section 364 of the Bankruptcy Code or otherwise with respect to any of the
Revolving Credit Priority Collateral, each Pari Passu Representative, on behalf
of itself and the Pari Passu Secured Parties, and each Subordinated Lien
Representative, on behalf of itself and the Subordinated Lien Secured Parties,
agrees not to assert any of such rights without the prior written consent of the
Revolving Credit Agents; provided that if requested by the Revolving Credit
Agents, each Pari Passu Representative and each Subordinated Lien Representative
shall each timely exercise such rights in the manner requested by the Revolving
Credit Agents, including any rights to payments in respect of such rights.
     8.10 Effectiveness in Insolvency or Liquidation Proceedings. This
Agreement, which the parties hereto expressly acknowledge is a “subordination
agreement” under Section 510(a) of the Bankruptcy Code, shall be effective
before, during and after the commencement of an Insolvency or Liquidation
Proceeding.
     8.11 Separate Grants of Security and Separate Classification. Each
Revolving Credit Claimholder, Pari Passu Secured Party, and Subordinated Lien
Secured Party, hereby acknowledges and agrees that (a) the grants of Liens
pursuant to the Revolving Credit Security Documents, the Pari Passu Security
Documents and the Subordinated Lien Security Documents constitute three separate
and distinct grants of Liens and (b) because of, among other things, their
differing rights in the Collateral, the Pari Passu Secured Obligations, the
Revolving Credit Secured Obligations and the Subordinated Lien Secured
Obligations are each fundamentally different from the each other and should be
separately classified in any plan of reorganization proposed or adopted in an
Insolvency or Liquidation Proceeding. To further effectuate the intent of the
parties as provided in the immediately preceding sentence, if it is held that
the claims of any of the Revolving Credit Claimholders, the Pari Passu Secured
Parties and the Subordinated Lien Secured Parties in respect of the Collateral
constitute claims in the same class (rather than separate classes of senior and
junior secured claims), then each Revolving Credit Claimholder, Pari Passu
Secured Party, and Subordinated Lien Secured Party, hereby acknowledges and
agrees that all distributions shall be made as if there were separate classes of
Revolving Credit Secured Obligation claims, Pari Passu Secured Obligation claims
and Subordinated Lien Secured

84



--------------------------------------------------------------------------------



 



Obligation claims against the Grantors (with the effect being that, (i) to the
extent that the aggregate value of the Revolving Credit Priority Collateral is
sufficient (for this purpose ignoring all claims held by the Pari Passu Secured
Parties and the Subordinated Lien Secured Parties), the Revolving Credit
Claimholders shall be entitled to receive, in addition to amounts distributed to
them in respect of principal, pre-petition interest and other claims, all
amounts owing in respect of Post-Petition Interest that is available from the
Revolving Credit Priority Collateral, before any distribution is made in respect
of the claims held by the Pari Passu Secured Parties or the Subordinated Lien
Secured Parties, (ii) to the extent that the aggregate value of the Pari Passu
Priority Collateral is sufficient (for this purpose ignoring all claims held by
the Revolving Credit Claimholders and the Subordinated Lien Secured Parties),
the Pari Passu Secured Parties shall be entitled to receive, in addition to
amounts distributed to them in respect of principal, pre-petition interest and
other claims, all amounts owing in respect of Post-Petition Interest that is
available from the Pari Passu Priority Collateral, before any distribution is
made in respect of the claims held by the Revolving Credit Claimholders and the
Subordinated Lien Secured Parties and (iii) to the extent that the aggregate
value of the Collateral is sufficient (for this purpose ignoring all claims held
by the Subordinated Lien Secured Parties), the Pari Passu Secured Parties and
the Revolving Credit Claimholders shall be entitled to receive, in addition to
amounts distributed to them in respect of principal, pre-petition interest and
other claims, all amounts owing in respect of Post-Petition Interest that is
available from the Collateral, before any distribution is made in respect of the
claims held by the Subordinated Lien Secured Parties, in each case, with the
other Claimholders hereby acknowledging and agreeing to turn over to the
respective other Claimholders amounts otherwise received or receivable by them
to the extent necessary to effectuate the intent of this sentence, even if such
turnover has the effect of reducing the aggregate recoveries.
     IX. RELIANCE; WAIVERS; ETC.
     9.1 Reliance. Other than any reliance on the terms of this Agreement, each
Revolving Credit Agent, on behalf of itself and the other Revolving Credit
Claimholders, acknowledges that it and such other Revolving Credit Claimholders
have, independently and without reliance on any Pari Passu Secured Party or any
Subordinated Lien Secured Party, and based on documents and information deemed
by them appropriate, made their own credit analysis and decision to enter into
the Revolving Credit Loan Documents and be bound by the terms of this Agreement
and they will continue to make their own credit decision in taking or not taking
any action under the Revolving Credit Loan Documents or this Agreement. Other
than any reliance on the terms of this Agreement, each Pari Passu
Representative, on behalf of itself and the Pari Passu Secured Parties,
acknowledges that it and such other Pari Passu Secured Parties have,
independently and without reliance on any Revolving Credit Claimholder or any
Subordinated Lien Secured Party, and based on documents and information deemed
by them appropriate, made their own credit analysis and decision to enter into
the Pari Passu Loan Documents and be bound by the terms of this Agreement and
they will continue to make their own credit decision in taking or not taking any
action under the Pari Passu Loan Documents or this Agreement. Other than any
reliance on the terms of this Agreement, the Subordinated Lien Representative,
on behalf of itself and the Subordinated Lien Secured Parties, acknowledges that
it and the Subordinated Lien Secured Parties have, independently and without
reliance on any Revolving Credit Claimholder or any Pari Passu Secured Party,
and based on documents and

85



--------------------------------------------------------------------------------



 



information deemed by them appropriate, made their own credit analysis and
decision to enter into the Subordinated Lien Loan Documents and be bound by the
terms of this Agreement and they will continue to make their own credit decision
in taking or not taking any action under the Subordinated Lien Loan Documents or
this Agreement.
     9.2 No Warranties or Liability. Each Revolving Credit Agent, on behalf of
itself and the other Revolving Credit Claimholders, acknowledges and agrees that
each of the Pari Passu Secured Parties and the Subordinated Lien Secured Parties
has made no express or implied representation or warranty, including with
respect to the execution, validity, legality, completeness, collectibility or
enforceability of any of the Pari Passu Loan Documents or any Subordinated Lien
Loan Documents, the ownership of any Collateral or the perfection or priority of
any Liens thereon. Except as otherwise provided in this Agreement, the Pari
Passu Secured Parties will be entitled to manage and supervise their respective
loans and extensions of credit under the Pari Passu Loan Documents in accordance
with law and as they may otherwise, in their sole discretion, deem appropriate.
Each Pari Passu Representative, on behalf of itself and the Pari Passu Secured
Parties, acknowledges and agrees that none of the Revolving Credit Claimholders
or the Subordinated Lien Secured Parties has made any express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectibility or enforceability of any of the Revolving
Credit Loan Documents or any Subordinated Lien Loan Documents, the ownership of
any Collateral or the perfection or priority of any Liens thereon. Except as
otherwise provided in this Agreement, the Revolving Credit Claimholders will be
entitled to manage and supervise their respective loans and extensions of credit
under the Revolving Credit Loan Documents in accordance with law and as they may
otherwise, in their sole discretion, deem appropriate. Each Subordinated Lien
Representative, on behalf of itself and the Subordinated Lien Secured Parties,
acknowledges and agrees that none of the Revolving Credit Claimholders or the
Pari Passu Secured Parties has made any express or implied representation or
warranty, including with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any of the Revolving Credit
Loan Documents or the Pari Passu Loan Documents, the ownership of any Collateral
or the perfection or priority of any Liens thereon. Except as otherwise provided
in this Agreement, the Subordinated Lien Secured Parties will be entitled to
manage and supervise their respective loans and extensions of credit under the
Subordinated Lien Loan Documents in accordance with law and as they may
otherwise, in their sole discretion, deem appropriate. The Pari Passu Secured
Parties and the Subordinated Lien Secured Parties shall have no duty to the
Revolving Credit Agents or any of the other Revolving Credit Claimholders to act
or refrain from acting in a manner which allows, or results in, the occurrence
or continuance of an event of default or default under any agreements with any
Borrower or any other Grantor (including the Revolving Credit Loan Documents),
regardless of any knowledge thereof which they may have or be charged with. The
Subordinated Lien Secured Parties and the Revolving Credit Agents and the other
Revolving Credit Claimholders shall have no duty to the Pari Passu
Representatives or any of the Pari Passu Secured Parties to act or refrain from
acting in a manner which allows, or results in, the occurrence or continuance of
an event of default or default under any agreements with any Borrower or any
other Grantor (including the Pari Passu Loan Documents), regardless of any
knowledge thereof which they may have or be charged with. The Pari Passu
Representatives and Pari Passu Secured Parties and the Revolving Credit Agents
and the other Revolving Credit Claimholders shall have no duty to the
Subordinated Lien Representatives or

86



--------------------------------------------------------------------------------



 



any of the other Subordinated Lien Secured Parties to act or refrain from acting
in a manner which allows, or results in, the occurrence or continuance of an
event of default or default under any agreements with any Borrower or any other
Grantor (including the Subordinated Lien Loan Documents), regardless of any
knowledge thereof which they may have or be charged with.
     9.3 No Waiver of Lien Priorities.
               (a) No right of any Revolving Credit Claimholder, any Pari Passu
Secured Party or any Subordinated Lien Secured Party to enforce any provision of
this Agreement, any Revolving Credit Loan Document, any Pari Passu Loan Document
or any Subordinated Lien Loan Document shall at any time in any way be
prejudiced or impaired by any act or failure to act on the part of any Borrower
or any other Grantor or by any act or failure to act by such Persons or by any
noncompliance by any such Persons with the terms, provisions and covenants of
this Agreement, any of the Revolving Credit Loan Documents, any of the Pari
Passu Loan Documents or any of the Subordinated Lien Loan Documents, regardless
of any knowledge thereof which such Persons, or any of them, may have or be
otherwise charged with.
               (b) Without in any way limiting the generality of the foregoing
paragraph (but subject to the rights of the Borrowers and the other Grantors
under the Revolving Credit Loan Documents, Pari Passu Loan Documents and the
Subordinated Lien Loan Document and subject to the provisions of Section 7.3),
the Revolving Credit Claimholders, the Pari Passu Secured Parties and the
Subordinated Lien Secured Parties may, at any time and from time to time in
accordance with the Revolving Credit Loan Documents, the Pari Passu Loan
Documents, the Subordinated Lien Loan Documents and/or applicable law, without
the consent of, or notice to, the other Persons (as the case may be), without
incurring any liabilities to such Persons and without impairing or releasing the
Lien priorities and other benefits provided in this Agreement (even if any right
of subrogation or other right or remedy is affected, impaired or extinguished
thereby) do any one or more of the following:
          (1) change the manner, place or terms of payment or change or extend
the time of payment of, or amend, renew, exchange, increase or alter, the terms
of any of the Obligations or any Lien or guaranty thereof or any liability of
any Borrower or any other Grantor, or any liability incurred directly or
indirectly in respect thereof (including any increase in or extension of the
Obligations, without any restriction as to the tenor or terms of any such
increase or extension) or otherwise Modify in any manner any Liens held by any
Revolving Credit Agent, any Pari Passu Representative or any Subordinated Lien
Representative or any rights or remedies under any of the Revolving Credit Loan
Documents, the Pari Passu Loan Documents or the Subordinated Lien Loan Documents
(it being understood that the Revolving Credit Loan Documents, the Pari Passu
Loan Documents or the Subordinated Lien Loan Documents each may contain
restrictions on any such amendments, renewals, exchanges, increases, alterations
and other Modifications, and nothing contained in this clause (1) shall be
deemed to permit any amendments, renewals, exchanges, increases, alterations and
other Modifications otherwise prohibited thereunder);
          (2) sell, exchange, release, surrender, realize upon, enforce or
otherwise deal with in any manner and in any order any part of the Collateral
(except to

87



--------------------------------------------------------------------------------



 



the extent provided in this Agreement) or any liability of any Borrower or any
other Grantor or any liability incurred directly or indirectly in respect
thereof;
          (3) settle or compromise any Obligation or any other liability of any
Borrower or any other Grantor or any security therefor or any liability incurred
directly or indirectly in respect thereof and apply any sums by whomsoever paid
and however realized to any liability in any manner or order that is not
inconsistent with the terms of this Agreement; and
          (4) except to the extent provided in this Agreement, exercise or delay
in or refrain from exercising any right or remedy against any security or any
Borrower or any other Grantor or any other Person, elect any remedy and
otherwise deal freely with any Borrower or any other Grantor.
     9.4 Obligations Unconditional. All rights, interests, agreements and
obligations of the Revolving Credit Claimholders, the Pari Passu Secured
Parties, and the Subordinated Lien Secured Parties, respectively, hereunder
shall remain in full force and effect irrespective of:
               (a) except as expressly provided hereunder with respect to
Impairments (including under Sections 1.3 and 6.3 and Articles III and IV), any
lack of validity or enforceability of any Revolving Credit Loan Document, any
Pari Passu Loan Document or any Subordinated Lien Loan Document;
               (b) except as otherwise expressly set forth in this Agreement,
any change in the time, manner or place of payment of, or in any other terms of,
all or any of the Revolving Credit Secured Obligations, the Pari Passu Secured
Obligations or the Subordinated Lien Secured Obligations, or any Modification,
including any increase in the amount thereof, whether by course of conduct or
otherwise, of the terms of any Revolving Credit Loan Document, any Pari Passu
Loan Document or any Subordinated Lien Loan Document;
               (c) except as otherwise expressly set forth in this Agreement,
any exchange of any security interest in any Collateral or any other collateral,
or any Modification, whether in writing or by course of conduct or otherwise, of
all or any of the Revolving Credit Secured Obligations, the Pari Passu Secured
Obligations or the Subordinated Lien Secured Obligations, or any guaranty
thereof;
               (d) the commencement of any Insolvency or Liquidation Proceeding
in respect of any Borrower or any other Grantor; or
               (e) any other circumstances which otherwise might constitute a
defense available to, or a discharge of, any Borrower or any other Grantor in
respect of any Revolving Credit Claimholder or any Revolving Credit Secured
Obligations, any Pari Passu Secured Party or any Pari Passu Secured Obligations,
or any Subordinated Lien Secured Parties or any Subordinated Lien Secured
Obligations, in respect of this Agreement.

88



--------------------------------------------------------------------------------



 



     X. THE AUTHORIZED COLLATERAL AGENT.
     10.1 Authority.
          (a) Notwithstanding any other provision of this Agreement, nothing
herein shall be construed to impose any fiduciary or other duty on either
Authorized Collateral Agent to any Revolving Credit Claimholder, any Pari Passu
Secured Party or any Subordinated Lien Secured Party or give any Non-Controlling
Secured Party the right to direct the Authorized Collateral Agent, except that
the Authorized Collateral Agent shall be obligated to distribute proceeds of any
Common Collateral in accordance with Article VI hereof.
          (b) In furtherance of the foregoing, each of the Non-Controlling
Secured Parties acknowledges and agrees that each Authorized Collateral Agent
shall be entitled, for the benefit of the Pari Passu Secured Parties or the
Subordinated Lien Secured Parties, as the case may be, to sell, transfer or
otherwise dispose of or deal with any Common Collateral as provided herein and
in the Security Documents, as applicable, for which the Authorized Collateral
Agent is the collateral agent of such Common Collateral, without regard to any
rights to which the Non-Controlling Secured Parties would otherwise be entitled.
Without limiting the foregoing, each Non-Controlling Secured Party agrees that
the Authorized Collateral Agent and any other Pari Passu Secured Party or
Subordinated Lien Secured Party, as the case may be, shall not have any duty or
obligation first to marshal or realize upon any type of Common Collateral (or
any other Collateral securing any of the Pari Passu Secured Obligations or the
Subordinated Lien Secured Obligations), or to sell, dispose of or otherwise
liquidate all or any portion of such Common Collateral (or any such other
Collateral), in any manner that would maximize the return to the Non-Controlling
Secured Parties, notwithstanding that the order and timing of any such
realization, sale, disposition or liquidation may affect the amount of proceeds
actually received by the Non-Controlling Secured Parties from such realization,
sale, disposition or liquidation. In addition, whether or not it is the
Authorized Collateral Agent, no Secured Debt Representative, Pari Passu Secured
Party or Subordinated Secured Party shall have any duty or obligation first to
marshal or realize upon any type of Collateral not constituting Common
Collateral, or to sell, dispose of or otherwise liquidate all or any portion of
such Collateral not constituting Common Collateral, in any manner that would
maximize the return to the holders of any other Series of Secured debt,
notwithstanding that the order and timing of any such realization, sale,
disposition or liquidation may affect the amount of proceeds actually received
by the holders of any other Series of Secured Debt from such realization, sale,
disposition or liquidation. Each of the Revolving Credit Claimholders, the Pari
Passu Secured Parties and the Subordinated Lien Secured Parties waives any claim
it may now or hereafter have against any Secured Debt Representative or the
Authorized Collateral Agent of either Class or any other holder of Secured
Obligations of any other Series or Class arising out of (i) any actions which
any Secured Debt Representative, any Authorized Collateral Agent or any other
holder of Secured Obligations may take or omit to take (including, actions with
respect to the creation, perfection or continuation of Liens on any Collateral,
actions with respect to the foreclosure upon, sale, release or depreciation of,
or failure to realize upon, any of the Collateral and actions with respect to
the collection of any claim for all or any part of the Obligations from any
account debtor, guarantor or any other party) in accordance with the applicable
Security Documents or any other agreement related thereto or to the collection
of the any Secured Obligations or the valuation, use, protection or

89



--------------------------------------------------------------------------------



 



release of any security for any Secured Obligations, (ii) any election by either
Authorized Collateral Agent or any holders of Secured Obligations, in any
proceeding instituted under any Insolvency or Liquidation Proceeding, of the
application of Section 1111(b) of the Bankruptcy Code or (iii) subject to
Section 8.1, any borrowing by, or grant of a security interest or administrative
expense priority under Section 364 of the Bankruptcy Code (or similar provision
of law in any other jurisdiction) by, Holdings, Parent Borrower or any of its
Subsidiaries, as debtor-in-possession. Notwithstanding any other provision of
this Agreement, no Secured Debt Representative (including any Authorized
Collateral Agent) shall accept any Common Collateral in full or partial
satisfaction of any Secured Obligations pursuant to Section 9-620 of the Uniform
Commercial Code of any jurisdiction (or similar provision in any other
jurisdiction) , without the consent of each of the Secured Debt Representatives
representing holders of Pari Passu Secured Obligations or Subordinated Lien
Secured Obligations (as the case may be) for whom such Collateral constitutes
Common Collateral.
     10.2 Rights as a Secured Party. Any Person serving as an Authorized
Collateral Agent hereunder shall have the same rights and powers in its capacity
as any other holder of Pari Passu Secured Obligations or Subordinated Lien
Secured Obligations, as the case may be, under any Series of Secured Obligations
that it holds as any other holder of Indebtedness of such Series and may
exercise the same as though it were not the Authorized Collateral Agent Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Parent Borrower or any Subsidiary or other
Affiliate thereof as if such Person were not an Authorized Collateral Agent
hereunder and without any duty to account therefor to any other holder of
Secured Obligations.
     10.3 Exculpatory Provisions.
          (a) No Authorized Collateral Agent shall have any duties or
obligations except those expressly set forth herein and in the other Security
Documents. Without limiting the generality of the foregoing, no Authorized
Collateral Agent:
          (i) shall be subject to any fiduciary or other implied duties of any
kind or nature to any Person, regardless of whether an Event of Default has
occurred and is continuing;
          (ii) shall have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the Revolving Credit Loan Documents, the Pari Passu
Loan Documents or the Subordinated Lien Loan Documents; provided that no
Authorized Collateral Agent shall be required to take any action that, in its
opinion or the opinion of its counsel, may expose such Authorized Collateral
Agent to liability or expense or that is contrary to any Security Document or
applicable law;
          (iii) shall, except as expressly set forth herein and in the Revolving
Credit Loan Documents, the Pari Passu Loan Documents or the Subordinated Lien
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Parent Borrower or any of
its Affiliates that is

90



--------------------------------------------------------------------------------



 



communicated to or obtained by the Person serving as an Authorized Collateral
Agent or any of its Affiliates in any capacity;
          (iv) shall be liable for any action taken or not taken by it (A) with
the consent or at the request of either Term Loan Agent or the Controlling
Secured Parties or (B) in the absence of its own gross negligence or willful
misconduct or (C) in reliance on a certificate of an authorized officer of the
Parent Borrower stating that such action is permitted by the terms of this
Agreement. No Authorized Collateral Agent shall be deemed to have knowledge of
any Event of Default under any Series or Class of Secured Obligations unless and
until notice describing such Event Default is given to such Authorized
Collateral Agent by the Secured Debt Representative of such Series or Class of
Secured Obligations or the Parent Borrower;
          (v) shall be responsible for or have any duty to ascertain or inquire
into (A) any statement, warranty or representation made in or in connection with
this Agreement or any Security Document, (B) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (C) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Event of Default, (D) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Security Document or
any other agreement, instrument or document, or the creation, perfection or
priority of any Lien purported to be created by any Security Documents, (E) the
value or the sufficiency of any Collateral for any Series of Pari Passu Secured
Obligations or Subordinated Lien Secured Obligations, or (F) the satisfaction of
any condition set forth in any document or agreement, other than to confirm
receipt of items expressly required to be delivered to such Authorized
Collateral Agent;
          (vi) shall have any fiduciary duties or contractual obligations of any
kind or nature under any Additional Secured Debt (but shall be entitled to all
protections provided to the Additional Secured Debt Representative therein);
          (vii) with respect to any Pari Passu Loan Document or Subordinated
Lien Loan Document, may conclusively assume that the Grantors have complied with
all of their obligations thereunder unless advised in writing by the Secured
Debt Representative thereunder to the contrary specifically setting forth the
alleged violation; and
          (viii) subject to Section 10.4, may conclusively rely on any
certificate of an officer of the Parent Borrower.
          (b) Each Pari Passu Secured Party and each Subordinated Loan Secured
Party acknowledges that, in addition to acting as the initial Authorized Pari
Passu Collateral Agent, Bank of America, N.A. also serves as Revolving Credit
Administrative Agent, Revolving Credit Collateral Agent, Term Loan
Administrative Agent and Term Loan Collateral Agent, and each Pari Passu Secured
Party and each Subordinated Loan Secured Party hereby waives any right to make
any objection or claim against Bank of America, N.A. (or any successor
Authorized Pari

91



--------------------------------------------------------------------------------



 



Passu Collateral Agent, any future Authorized Subordinated Lien Collateral Agent
or any of their respective counsel) based on any alleged conflict of interest or
breach of duties arising from any Authorized Collateral Agent also serving in
any such agency capacity.
     10.4 Reliance by Authorized Collateral Agents. Each Authorized Collateral
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it in good faith to
be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. Each Authorized Collateral Agent also may rely upon any statement
made to it orally or by telephone and believed by it in good faith to have been
made by the proper Person, and shall not incur any liability for relying
thereon. Each Authorized Collateral Agent may consult with legal counsel (who
may include, but shall not be limited to counsel for the Parent Borrower or
counsel for any Secured Debt Representative), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in good faith in accordance with the advice of any such counsel,
accountants or experts.
     10.5 Delegation of Duties. Each Authorized Collateral Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Security Document by or through any one or more sub-agents appointed by
such Authorized Collateral Agent. Each Authorized Collateral Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Affiliates. The exculpatory provisions of
this Article shall apply to any such sub-agent and to the Affiliates of either
Authorized Collateral Agent and any such sub-agent.
     10.6 Existence and Amounts of Liens and Obligations. Whenever either
Authorized Collateral Agent or any Secured Debt Representative shall be
required, in connection with the exercise of its rights or the performance of
its obligations hereunder, to determine the existence or amount of any Pari
Passu Secured Obligations or Subordinated Lien Secured Obligations of any
Series, or the Common Collateral subject to any Lien securing the Obligations of
any Series, it may request that such information be furnished to it in writing
by each other Secured Debt Representative and shall be entitled to make such
determination on the basis of the information so furnished; provided, however,
that if a Secured Debt Representative shall fail or refuse reasonably promptly
to provide the requested information, the requesting Authorized Collateral Agent
or Secured Debt Representative shall be entitled to make any such determination
or not make any determination by such method as it may, in the exercise of its
good faith judgment, determine, including by reliance upon a certificate of the
Parent Borrower. Each Authorized Collateral Agent and each Secured Debt
Representative may rely conclusively, and shall be fully protected in so
relying, on any determination made by it in accordance with the provisions of
the preceding sentence (or as otherwise directed by a court of competent
jurisdiction) and shall have no liability to any Grantor, any holder of Secured
Obligations or any other Person as a result of such determination.

92



--------------------------------------------------------------------------------



 



     XI. MISCELLANEOUS.
     11.1 Conflicts; No Additional Rights. In the event of any conflict between
the provisions of this Agreement and the provisions of any Revolving Credit Loan
Document, any Pari Passu Loan Document or any Subordinated Lien Loan Document,
the provisions of this Agreement shall govern and control; provided that (i) to
the extent the provisions of any applicable Revolving Credit Loan Documents
reserve in favor of any particular Revolving Credit Agents or other Revolving
Credit Claimholders (or any subset thereof) any rights to direct rights and
remedies with respect to any of the Collateral, such rights shall not be deemed
to have been granted to any other Revolving Credit Claimholders solely as a
result of the provisions of this Agreement, (ii) to the extent the provisions of
any applicable Pari Passu Loan Documents reserve in favor of any Pari Passu
Representative or any other Pari Passu Secured Parties (or any subset thereof)
any rights to direct rights and remedies with respect to any of the Collateral,
such rights shall not be deemed to have been granted to any Pari Passu Secured
Parties solely as a result of the provisions of this Agreement and (iii) to the
extent the provisions of any applicable Subordinated Lien Loan Documents reserve
in favor of any Subordinated Lien Representative or any other Subordinated Lien
Secured Parties (or any subset thereof) any rights to direct rights and remedies
with respect to any of the Collateral, such rights shall not be deemed to have
been granted to any Subordinated Lien Secured Parties solely as a result of the
provisions of this Agreement.
     11.2 Effectiveness; Continuing Nature of this Agreement; Severability. This
Agreement shall become effective when executed and delivered by the parties
hereto. This is a continuing agreement of lien subordination and the Revolving
Credit Claimholders, the Pari Passu Secured Parties, and the Subordinated Lien
Collateral Agent and the Subordinated Lien Secured Parties may continue, at any
time and without notice to any of the others, to extend credit and other
financial accommodations and lend monies to or for the benefit of any Borrower
or any other Grantor in reliance hereon. Each such Person hereby waives any
right it may have under applicable law to revoke this Agreement or any of the
provisions of this Agreement. The terms of this Agreement shall survive, and
shall continue in full force and effect, in any Insolvency or Liquidation
Proceeding. Any provision of this Agreement that is prohibited or unenforceable
in any jurisdiction shall not invalidate the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. All
references to any Borrower or any other Grantor shall include such Borrower or
such other Grantor as debtor and debtor-in-possession and any receiver or
trustee for any Borrower or any other Grantor (as the case may be) in any
Insolvency or Liquidation Proceeding. This Agreement shall terminate and be of
no further force and effect:
               (a) with respect to the Revolving Credit Agents and the other
Revolving Credit Claimholders and the Revolving Credit Secured Obligations, on
the date of the Discharge of Revolving Credit Secured Obligations, subject to
the provisions of Section 7.6 and the rights of the Revolving Credit Agents and
the other Revolving Credit Claimholders under Section 8.4;
               (b) with respect to the Pari Passu Representatives and the Pari
Passu Secured Parties and the Pari Passu Secured Obligations, on the date of the
Discharge of Pari Passu Secured Obligations, subject to the provisions of
Section 7.6 and the rights of the Pari Passu Representatives and the other Pari
Passu Secured Parties under Section 8.4; and

93



--------------------------------------------------------------------------------



 



               (c) with respect to the Subordinated Lien Representatives and the
other Subordinated Lien Secured Parties and the Subordinated Lien Secured
Obligations, on the earlier of (i) the date of the Discharge of Subordinated
Lien Secured Obligations, subject to the rights of the Subordinated Lien
Representatives and the other Subordinated Lien Secured Parties under
Section 8.4 and (ii) the date that both of the conditions set forth in clauses
(a) and (b) above have occurred.
     11.3 Amendments; Waivers. No amendment, modification or waiver of any of
the provisions of this Agreement (other than pursuant to any Intercreditor
Joinder Agreement) shall be deemed to be made unless the same shall be in
writing signed on behalf of Borrower (to the extent required pursuant to the
last sentence of this Section 11.3), the Revolving Credit Agents, the Pari Passu
Representatives, the Subordinated Lien Representatives or their respective
authorized agents and each waiver, if any, shall be a waiver only with respect
to the specific instance involved and shall in no way impair the rights of the
parties making such waiver or the obligations of the other parties to such party
in any other respect or at any other time. Notwithstanding the foregoing, any
Revolving Credit Agent or Secured Debt Representative may become a party hereto
by execution and delivery of an Intercreditor Joinder Agreement substantially in
the form of Exhibit B hereto without the consent of any Revolving Credit Agent
or any other Revolving Credit Claimholder, any Pari Passu Representative or any
other Pari Passu Secured Party or any Subordinated Lien Representative or any
other Subordinated Lien Secured Party, and upon such execution and delivery,
such Revolving Credit Agent or Secured Debt Representative, as the case may be,
and the additional Claimholders and Additional Secured Debt of the Series for
which such Revolving Credit Agent or Secured Debt Representative is acting shall
be subject to the terms hereof.
Notwithstanding the foregoing, no Borrower nor any other Grantor shall have any
right to consent to or approve any amendment, modification or waiver of any
provision of this Agreement except to the extent its rights or interests are
directly and adversely affected in any material respect (which includes, but is
not limited to any amendment to any Grantor’s ability to cause additional
obligations to constitute Revolving Credit Secured Obligations, Pari Passu
Secured Obligations or Subordinated Lien Secured Obligations as such Grantor may
designate).
     11.4 Information Concerning Financial Condition of Holdings, the Borrowers
and their Respective Subsidiaries. The Revolving Credit Claimholders, the Pari
Passu Secured Parties, and the Subordinated Lien Secured Parties shall each be
responsible for keeping themselves informed of (a) the financial condition of
Holdings, the Borrowers and their respective Subsidiaries and all endorsers
and/or guarantors of the Revolving Credit Secured Obligations, the Pari Passu
Secured Obligations or Subordinated Lien Secured Obligations and (b) all other
circumstances bearing upon the risk of nonpayment of any of the Revolving Credit
Secured Obligations, the Pari Passu Secured Obligations or Subordinated Lien
Secured Obligations. None of the Revolving Credit Claimholders, the Pari Passu
Secured Parties or the Subordinated Lien Secured Parties shall have any duty to
advise the other of information known to it or them regarding any such condition
or any such circumstances or otherwise. In the event that any of the Revolving
Credit Claimholders, the Pari Passu Secured Parties, or the Subordinated Lien
Secured Parties undertake at any time or from time to time to provide any such
information to any of the others, it or they shall be under no obligation:

94



--------------------------------------------------------------------------------



 



               (a) to make, and shall not make, any express or implied
representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided;
               (b) to provide any additional information or to provide any such
information on any subsequent occasion;
               (c) to undertake any investigation; or
               (d) to disclose any information, which pursuant to accepted or
reasonable commercial finance practices, such party wishes to maintain
confidential or is otherwise required to maintain confidential.
     11.5 Subrogation.
               (a) With respect to the value of any payments or distributions in
cash, property or other assets that any Pari Passu Secured Party pays over to
any Revolving Credit Claimholder under the terms of this Agreement, the Pari
Passu Secured Parties shall be subrogated to the rights of the Revolving Credit
Claimholders; provided, however, that each Pari Passu Representative, on behalf
of itself and the Pari Passu Secured Parties, hereby agrees not to assert or
enforce any such rights of subrogation it may acquire as a result of any payment
hereunder until the Discharge of Revolving Credit Secured Obligations has
occurred. Each Grantor acknowledges and agrees that, to the extent permitted by
applicable law, the value of any payments or distributions in cash, property or
other assets received by any Pari Passu Representative or any Pari Passu Secured
Party that are paid over to any Revolving Credit Agent or any other Revolving
Credit Claimholder pursuant to this Agreement shall not reduce any of the Pari
Passu Secured Obligations.
               (b) With respect to the value of any payments or distributions in
cash, property or other assets that any Revolving Credit Agent or any other
Revolving Credit Claimholder pays over to any Pari Passu Secured Party under the
terms of this Agreement, the Revolving Credit Agents and the other Revolving
Credit Claimholders shall be subrogated to the rights of the Pari Passu Secured
Parties; provided, however, that each Revolving Credit Agent, on behalf of
itself and the other Revolving Credit Claimholders, hereby agrees not to assert
or enforce any such rights of subrogation it may acquire as a result of any
payment hereunder until the Discharge of Pari Passu Secured Obligations has
occurred. Each Grantor acknowledges and agrees that, to the extent permitted by
applicable law, the value of any payments or distributions in cash, property or
other assets received by any Revolving Credit Agent or any other Revolving
Credit Claimholder that are paid over to any Pari Passu Representative or any
Pari Passu Secured Party pursuant to this Agreement shall not reduce any of the
Revolving Credit Secured Obligations.
               (c) With respect to the value of any payments or distributions in
cash, property or other assets that the Subordinated Lien Representative or any
Subordinated Lien Secured Party pays over to any Pari Passu Secured Party or any
other Revolving Credit Claimholder under the terms of this Agreement, the
Subordinated Lien Secured Parties shall be subrogated to the rights of the Pari
Passu Secured Party and the Revolving Credit Claimholders, as the case may be;
provided, however, that Subordinated Lien Representative, on behalf of itself
and the Subordinated Lien Secured Parties, hereby agrees not to assert or
enforce any such rights of subrogation it may acquire

95



--------------------------------------------------------------------------------



 



as a result of any payment hereunder until the Discharge of Revolving Credit
Secured Obligations and the Discharge of Pari Passu Secured Obligations has each
occurred. Each Grantor acknowledges and agrees that, to the extent permitted by
applicable law, the value of any payments or distributions in cash, property or
other assets received by any Subordinated Lien Secured Party that are paid over
to any Pari Passu Secured Party or any Revolving Credit Claimholder pursuant to
this Agreement shall not reduce any of the Subordinated Lien Secured
Obligations.
     11.6 GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.
     11.7 CONSENT TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS.
               (a) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL
AFFECT ANY RIGHT THAT ANY PARTY HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT IN THE COURTS OF ANY JURISDICTION.
               (b) EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO
IN THE PREVIOUS PARAGRAPH. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
               (c) EACH OF THE PARTIES HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, IN THE MANNER PROVIDED FOR NOTICES (OTHER

96



--------------------------------------------------------------------------------



 



THAN TELECOPIER, E-MAIL OR OTHER ELECTRONIC TRANSMISSION) IN SECTION 11.9.
NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE REQUIREMENTS OF LAW.
     11.8 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     11.9 Notices. All notices to the Revolving Credit Claimholders permitted or
required under this Agreement shall be sent to the Revolving Credit Agents, on
behalf of the Revolving Credit Claimholders (and the Revolving Credit Agents
shall distribute such notices to the other Revolving Credit Claimholders). All
notices to the Pari Passu Secured Parties permitted or required under this
Agreement shall be sent to the Pari Passu Representatives, on behalf of the Pari
Passu Secured Parties (and the Pari Passu Representatives shall distribute such
notices to the other Pari Passu Secured Parties). All notices to the
Subordinated Lien Secured Parties permitted or required under this Agreement
shall be sent to the Subordinated Lien Representatives on behalf of the
Subordinated Lien Secured Parties (and the Subordinated Lien Representatives for
further distribution to the other Subordinated Lien Secured Parties). Unless
otherwise specifically provided herein, any notice hereunder shall be in writing
and may be personally served, or sent by telefacsimile or United States mail or
courier service and shall be deemed to have been given when delivered in person
or by courier service and signed for against receipt thereof, upon receipt of
telefacsimile, or three Business Days after depositing it in the United States
mail with postage prepaid and properly addressed. For the purposes hereof, the
addresses of the parties hereto shall be as set forth below each party’s name on
the signature pages hereto, or, as to each party, at such other address as may
be designated by such party in a written notice to all of the other parties.
     11.10 Further Assurances. Each Revolving Credit Agent, on behalf of itself
and the other Revolving Credit Claimholders, each Pari Passu Representative, on
behalf of itself and the Pari Passu Secured Parties, and each Subordinated Lien
Representative, on behalf of itself and the Subordinated Lien Secured Parties,
agrees that each of them shall take such further action and shall execute and
deliver such additional documents and instruments (in recordable form, if
requested) as any Revolving Credit Agent, the Pari Passu Representative or the
Subordinated Lien Representative may reasonably request to effectuate the terms
of, and the Lien priorities contemplated by, this Agreement.

97



--------------------------------------------------------------------------------



 



     11.11 Binding Effect on Successors and Assigns and on Claimholders and
Agents. This Agreement shall be binding upon the Revolving Credit Agents and the
other Revolving Credit Claimholders, the Pari Passu Representatives and the Pari
Passu Secured Parties, the Subordinated Lien Representatives and the
Subordinated Lien Secured Parties, and their respective successors and assigns.
Each Revolving Credit Agent represents that it has not agreed to any
modification of the provisions in the Revolving Credit Loan Documents
authorizing it to execute this Agreement and bind the other Revolving Credit
Claimholders, each Pari Passu Representative represents that it has not agreed
to any modification of the provisions in the Pari Passu Loan Documents
authorizing it to execute this Agreement and bind the other Pari Passu Secured
Parties and each Subordinated Lien Representative represents that it has not
agreed to any modification of the provisions in the Subordinated Lien Loan
Documents authorizing it to execute this Agreement and bind the other
Subordinated Lien Secured Parties. Notwithstanding any implication to the
contrary in any provision in any other section of the Agreement, no Revolving
Credit Agent, Pari Passu Representative or any Subordinated Lien Representative
makes any representation regarding the validity or binding effect of any of the
Revolving Credit Loan Documents, any of the Pari Passu Loan Documents or any of
the Subordinated Lien Loan Documents, respectively, or their authority to bind
any of the Claimholders through their execution of this Agreement.
     11.12 Specific Performance. Each of the Revolving Credit Agents, each Pari
Passu Representative and each Subordinated Lien Representative may demand
specific performance of this Agreement. Each Revolving Credit Agent, on behalf
of itself and the other Revolving Credit Claimholders, each Pari Passu
Representative, on behalf of itself and the Pari Passu Secured Parties, and each
Subordinated Lien Representative, on behalf of itself and the Subordinated Lien
Secured Parties, hereby irrevocably waives any defense based on the adequacy of
a remedy at law and any other defense which might be asserted to bar the remedy
of specific performance in any action which may be brought by any Revolving
Credit Claimholder, by any Pari Passu Secured Party, or by any Subordinated Lien
Secured Party, as the case may be.
     11.13 Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.
     11.14 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
telecopy or electronic image scan transmission (e.g., PDF) shall be effective as
delivery of a manually executed counterpart of this Agreement or such other
document or instrument, as applicable.
     11.15 Authorization. By its signature, each Person executing this Agreement
on behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement.
     11.16 No Third Party Beneficiaries. This Agreement and the rights and
benefits hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns

98



--------------------------------------------------------------------------------



 



and shall inure to the benefit of each of the Revolving Credit Agents and the
other Revolving Credit Claimholders, the Pari Passu Representatives and the Pari
Passu Secured Parties, and the Subordinated Lien Representatives and the
Subordinated Lien Secured Parties. Nothing in this Agreement shall impair, as
between any of the Borrowers and any of the other Grantors and any of the
Revolving Credit Agents and any of the other Revolving Credit Claimholders, as
between any of the Borrower and any of the other Grantors and the Pari Passu
Representatives and any of the Pari Passu Secured Parties, or as between any of
the Borrower and any of the other Grantors and the Subordinated Lien
Representatives and any of the Subordinated Lien Secured Parties, the
obligations of the Borrowers and the other Grantors to pay principal, interest,
fees and other amounts as provided in the Revolving Credit Loan Documents, the
Pari Passu Loan Documents and the Subordinated Lien Loan Documents,
respectively.
     11.17 Provisions Solely to Define Relative Rights. Except with respect to
the bailee and agency provisions of Section 7.4, Sections 7.5(a) and (to the
extent expressly provided therein) Section 7.6, the provisions of this Agreement
are and are intended solely for the purpose of defining the relative rights of
(i) the Revolving Credit Agents and the other Revolving Credit Claimholders,
(ii) the Pari Passu Representatives and the Pari Passu Secured Parties and
(iii) the Subordinated Lien Representatives and the Subordinated Lien Secured
Parties. Except with respect to the bailee and agency provisions of Section 7.4,
Sections 7.5(a) and (to the extent expressly provided therein) Section 7.6, none
of the Borrowers, any other Grantor or any other creditor thereof shall have any
rights hereunder and neither any Borrower nor any other Grantor may rely on the
terms hereof. Nothing in this Agreement is intended to or shall impair the
obligations of any Borrower or any other Grantor to pay or perform the Revolving
Credit Secured Obligations, the Pari Passu Secured Obligations and the
Subordinated Lien Secured Obligations as and when the same shall become due and
payable in accordance with their terms.
     11.18 Marshalling of Assets. Each Pari Passu Representative, on behalf of
itself and the Pari Passu Secured Parties, and each Subordinated Lien
Representative, on behalf of itself and the Subordinated Lien Secured Parties,
each hereby waives any and all rights to have the Revolving Credit Priority
Collateral, or any part thereof, marshaled upon any foreclosure or other
enforcement of any Revolving Credit Agent’s Liens on the Revolving Credit
Priority Collateral. Each Revolving Credit Agent, on behalf of itself and the
other Revolving Credit Claimholders, and each Subordinated Lien Representative,
on behalf of itself and the Subordinated Lien Secured Parties, each hereby
waives any and all rights to have the Pari Passu Priority Collateral, or any
part thereof, marshaled upon any foreclosure or other enforcement of any Pari
Passu Secured Party’s Liens on the Pari Passu Priority Collateral.
     11.19 Joinder of Additional Grantors. The Grantors party hereto shall cause
each Person which, from time to time, after the date hereof, becomes party to
any Revolving Credit Security Document, any Pari Passu Security Document or any
Subordinated Lien Security Document as a “Grantor” or a “Pledgor” (or the
equivalent thereof), to execute and deliver to the Agents an Intercreditor
Joinder Agreement within five Business Days (or such longer period as may be
determined by the Agents in their sole discretion) of the date on which such
Person became a party to such Revolving Credit Security Document, such Pari
Passu Security Document and/or such Subordinated Lien Security Document, and
upon execution and delivery of such Intercreditor Joinder Agreement, such Person
shall constitute a “Grantor” for all purposes hereunder with the same force and
effect as if originally named as a Grantor herein.

99



--------------------------------------------------------------------------------



 



The execution and delivery of such Intercreditor Joinder Agreement shall not
require the consent of any other Grantor or Agent hereunder. The obligations of
each Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Agreement.
     11.20 Agent for Service of Process. Each Grantor hereby irrevocably
designates, appoints and empowers CSC Corporation, 1133 Ave of the Americas,
Suite 3100, New York, New York, 10036 (telephone no: 212-299-5600) (telecopy no:
212-299-5656) (electronic mail address: agrigora@cscinfo.com and/or
jpelleti@cscinfo.com), in the case of any suit, action or proceeding brought in
the United States as its designee, appointee and agent to receive, accept and
acknowledge for and on its behalf, and in respect of its property, service of
any and all legal process, summons, notices and documents that may be served in
any action or proceeding arising out of or in connection with this Agreement.
[Remainder of page intentionally left blank]

100



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, the parties hereto have caused this Agreement
to be duly executed by their respective officers or representatives as of the
date first written above.

            REVOLVING CREDIT AGENTS

BANK OF AMERICA, N.A., as Revolving Credit
Administrative Agent and as Revolving Credit
Collateral Agent, and in such capacity, as
authorized representative of the Revolving Credit
Claimholders
      By:   /s/ Peter M. Walther       Name:   Peter M. Walther       Title:  
Senior Vice President       NOTICE ADDRESS
      135 S. Lasalle, Suite 927 124-135-09-27     Chicago, IL 60603    
Attention: Account Officer     Telecopier No. :  312-453-5555  

[Signature Page to Intercreditor Agreement]

 



--------------------------------------------------------------------------------



 



            TERM LOAN AGENTS

BANK OF AMERICA, N.A., as Term Loan Agent,
and in such capacity, as a Pari Passu
Representative of certain Pari Passu Secured
Parties
      By:   /s/ Christopher Kelly Wall       Name:   Christopher Kelly Wall    
  Title:   Managing Director       NOTICE ADDRESS
      1455 Market Street     San Francisco, CA 94103     Attention:             
Facsimile No. :                 


[Signature Page to Intercreditor Agreement]

 



--------------------------------------------------------------------------------



 



            ACKNOWLEDGED AND AGREED TO AS OF THE
DATE FIRST WRITTEN ABOVE:

NOVELIS INC., as a Grantor
      By:   /s/ Randal P. Miller       Name:   Randal P. Miller       Title:    
      NOVELIS CORPORATION, as a Grantor
      By:   /s/ Leslie J. Parrette Jr.       Name:   Leslie J. Parrette Jr.    
  Title:           NOVELIS PAE CORPORATION, as a Grantor
      By:   /s/ Leslie J. Parrette Jr.       Name:   Leslie J. Parrette Jr.    
  Title:           NOVELIS BRAND LLC, as a Grantor
      By:   /s/ Marion Barnes       Name:   Marion Barnes       Title:          
NOVELIS SOUTH AMERICA HOLDINGS LLC, as a Grantor
      By:   /s/ Leslie J. Parrette Jr.       Name:   Leslie J. Parrette Jr.    
  Title:      

[Signature Page to Intercreditor Agreement]

 



--------------------------------------------------------------------------------



 



            ALUMINUM UPSTREAM HOLDINGS LLC, as a Grantor
      By:   /s/ Leslie J. Parrette Jr.       Name:   Leslie J. Parrette Jr.    
  Title:           NOVELIS ACQUISITIONS LLC, as a Grantor
      By:   /s/ Leslie J. Parrette Jr.       Name:   Leslie J. Parrette Jr.    
  Title:           NOVELIS NORTH AMERICA HOLDINGS INC., as a Grantor
      By:   /s/ Leslie J. Parrette Jr.       Name:   Leslie J. Parrette Jr.    
  Title:           NOVELIS UK LTD., as a Grantor
      By:   /s/ Randal P. Miller       Name:   Randal P. Miller       Title:    
      NOVELIS SERVICES LIMITED, as a Grantor
      By:   /s/ Randal P. Miller       Name:   Randal P. Miller       Title:    
   

[Signature Page to Intercreditor Agreement]

 



--------------------------------------------------------------------------------



 



            NOVELIS AG, as a Grantor
      By:   /s/ Randal P. Miller       Name:   Randal P. Miller       Title:    
      NOVELIS CAST HOUSE TECHNOLOGY LTD., as a Grantor
      By:   /s/ Marion Barnes       Name:   Marion Barnes       Title:          
4260848 CANADA INC., as a Grantor
      By:   /s/ Marion Barnes       Name:   Marion Barnes       Title:          
4260856 CANADA INC., as a Grantor
      By:   /s/ Marion Barnes       Name:   Marion Barnes       Title:          
NOVELIS NO. 1
LIMITED PARTNERSHIP, as a Grantor
by its general partner,
4260848 Canada Inc.
      By:   /s/ Marion Barnes       Name:   Marion Barnes       Title:        

[Signature Page to Intercreditor Agreement]

 



--------------------------------------------------------------------------------



 



            NOVELIS EUROPE HOLDINGS LIMITED, as a Grantor
      By:   /s/ Randal P. Miller       Name:   Randal P. Miller       Title:    
      NOVELIS SWITZERLAND SA, as a Grantor
      By:   /s/ Randal P. Miller       Name:   Randal P. Miller       Title:    
      NOVELIS TECHNOLOGY AG, as a Grantor
      By:   /s/ Randal P. Miller       Name:   Randal P. Miller       Title:    
      NOVELIS MADEIRA UNIPESSOAL, LDA, as a Grantor
      By:   /s/ Randal P. Miller       Name:   Randal P. Miller       Title:    
      NOVELIS PAE S.A.S., as a Grantor
      By:   /s/ Randal P. Miller       Name:   Randal P. Miller       Title:    
   

[Signature Page to Intercreditor Agreement]

 



--------------------------------------------------------------------------------



 



            NOVELIS LUXEMBOURG S.A., as a Grantor
      By:   /s/ Randal P. Miller       Name:   Randal P. Miller       Title:    
      AV METALS INC., as a Grantor
      By:   /s/ Randal P. Miller       Name:   Randal P. Miller       Title:    
   

[Signature Page to Intercreditor Agreement]

 



--------------------------------------------------------------------------------



 



            NOVELIS DEUTSCHLAND GMBH, as a Grantor
      By:   /s/ Randal P. Miller       Name:   Randal P. Miller       Title:    
   

[Signature Page to Intercreditor Agreement]

 



--------------------------------------------------------------------------------



 



            NOVELIS DO BRASIL LTDA., as a Grantor
      By:   /s/ Randal P. Miller       Name:   Randal P. Miller       Title:    
   

[Signature Page to Intercreditor Agreement]

 



--------------------------------------------------------------------------------



 



            Present when the Common Seal of

SIGNED AND DELIVERED AS A DEED
for and on behalf of Novelis Aluminium Holding Company
by its lawfully appointed attorney
in the presence of: Randal P. Miller




(Witness): Nina Mansoori
   

[Signature Page to Intercreditor Agreement]

 



--------------------------------------------------------------------------------



 



ANNEX I
FORM OF ADDITIONAL SECURED DEBT DESIGNATION
     Reference is made to the Intercreditor Agreement dated as of December 17,
2010 (as amended, supplemented, amended and restated or otherwise modified and
in effect from time to time, the “Intercreditor Agreement”) among Novelis Inc.,
a corporation amalgamated under the Canada Business Corporations Act (the
“Parent Borrower“), the other Grantors from time to time party thereto, Bank of
America, N.A., as Revolving Credit Administrative Agent, Bank of America, N.A.,
as Revolving Credit Collateral Agent, Bank of America, N.A., as Term Loan
Administrative Agent, Bank of America, N.A., as Term Loan Collateral Agent, and
the other Secured Debt Representatives from time to time party thereto.
Capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Intercreditor Agreement. This Additional Secured Debt
Designation is being executed and delivered in order to designate additional
secured debt as either Revolving Credit Secured Obligations, Pari Passu Debt or
Subordinated Lien Debt entitled to the benefit of the Intercreditor Agreement.
     The undersigned, the duly appointed [specify title] of the Parent Borrower
hereby certifies that:
          (A) [insert name of the Borrower or Guarantor] intends to incur
[Revolving Credit Secured Obligations] [additional Pari Passu Debt]
[Subordinated Lien Debt] (“Additional Secured Debt“) which will be [select
appropriate alternative] [Revolving Credit Secured Obligations permitted by each
Revolving Credit Loan Document, each Pari Passu Loan Document and each
Subordinated Lien Loan Document to be secured by Liens on the Collateral with
priority on the Revolving Credit Priority Collateral] [Pari Passu Debt permitted
by each Revolving Credit Loan Document, each Pari Passu Loan Document and each
Subordinated Lien Loan Document to be secured by Liens on the Collateral Equally
and Ratably with all previously existing and future Pari Passu Debt] or
[Subordinated Lien Debt permitted by each Revolving Credit Loan Document, each
Pari Passu Loan Document and each Subordinated Lien Loan Document to be secured
with a subordinated Lien on the Collateral Equally and Ratably with all
previously existing and future Subordinated Lien Debt];
          (B) the name and address of the Secured Debt Representative for the
Additional Secured Debt for purposes of Section 11.9 of the Intercreditor
Agreement is:
_____________________________
_____________________________
Telephone: ___________________
Fax: _______________________
Attention: ____________________

 



--------------------------------------------------------------------------------



 



          (C) attached are complete copies (or substantially final drafts) of
the material operative agreements constituting the [Revolving Credit Loan
Documents] [Pari Passu Loan Documents] [Subordinated Lien Loan Documents]
relating to such Additional Secured Debt; and
          (D) the Parent Borrower has caused a copy of this Additional Secured
Debt Designation to be delivered to each Revolving Credit Agent and each
existing Secured Debt Representative; provided, however, that a failure to
deliver such copies shall not effect the status of the Additional Secured Debt
if the other requirements of Section 7.5 of the Intercreditor Agreement are
satisfied.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parent Borrower has caused this Additional Secured
Debt Designation to be duly executed by the undersigned officer as of
___________________, 201.

            NOVELIS INC.
      By           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

Acknowledgement of Receipt
The undersigned, [a Revolving Credit Agent] [a [Pari Passu][Subordinated Lien]
Representative] under the Intercreditor Agreement, hereby acknowledges receipt
of an executed copy of this Additional Secured Debt Designation.

            [-], as [Revolving Credit Agent] [[Pari Passu]
[Subordinated Lien] Representative]
      By           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
FORM OF INTERCREDITOR JOINDER AGREEMENT (GRANTOR)
          The undersigned, _____________________, a _______________, hereby
agrees to become party as a Grantor under the Intercreditor Agreement, dated as
of December __, 2010 (as Modified from time to time, the “Intercreditor
Agreement”; capitalized terms used but not otherwise defined herein having the
meanings assigned to them in Section 1 of the Intercreditor Agreement), by and
among NOVELIS INC., a corporation amalgamated under the Canada Business
Corporations Act, the other Grantors from time to time party thereto, BANK OF
AMERICA, N.A., as administrative agent for the Revolving Credit Lenders and as
collateral agent for the Revolving Credit Claimholders and BANK OF AMERICA,
N.A., as administrative agent and collateral agent under the Term Loan
Agreement, for all purposes thereof on the terms set forth therein, and to be
bound by the terms of the Intercreditor Agreement as fully as if the undersigned
had executed and delivered the Intercreditor Agreement as of the date thereof.
          The provisions of Section 10 of the Intercreditor Agreement will apply
with like effect to this Intercreditor Joinder Agreement.
          IN WITNESS WHEREOF, the undersigned has caused this Intercreditor
Joinder Agreement to be duly executed by its authorized officers or
representatives as of the date first written above.

            [_________________________]
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT B
FORM OF INTERCREDITOR JOINDER AGREEMENT — ADDITIONAL DEBT
          Reference is made to the Intercreditor Agreement, dated as of
December 17, 2010 (as Modified from time to time, the “Intercreditor Agreement”;
capitalized terms used but not otherwise defined herein having the meanings
assigned to them in Section 1 of the Intercreditor Agreement), by and among
NOVELIS INC., a corporation amalgamated under the Canada Business Corporations
Act, the other Grantors from time to time party thereto, BANK OF AMERICA, N.A.,
as administrative agent for the Revolving Credit Lenders and as collateral agent
for the Revolving Credit Claimholders, BANK OF AMERICA, N.A., as administrative
agent under the Term Loan Agreement and as collateral agent for the Term Loan.
This Intercreditor Joinder Agreement is being executed and delivered pursuant to
Section 7.5 of the Intercreditor Agreement as a condition precedent to the debt
for which the undersigned is acting as agent or another representative capacity
being entitled to the benefits of being Additional Secured Debt under the
Intercreditor Agreement.
          1. Joinder. The undersigned, _____________________, a _______________,
(the [“New Representative”]) as [trustee] [administrative agent] under that
certain [describe applicable indenture, credit agreement or other document
governing the Additional Secured Debt] hereby agrees to become party as [a
Revolving Credit Agent] [a Pari Passu Representative] [a Subordinated Lien
Representative] under the Intercreditor Agreement for all purposes thereof on
the terms set forth therein, and to be bound by the terms of the Intercreditor
Agreement as fully as if the undersigned had executed and delivered the
Intercreditor Agreement as of the date thereof.
          2. Lien Sharing and Priority Confirmation.
          The undersigned New Representative, on behalf of itself and each
holder of Obligations in respect of the [Revolving Credit Lien Obligations]
[Series of [Pari Passu] [Subordinated Lien] Debt for which the undersigned is
acting as [Pari Passu] [Subordinated Lien] Representative] hereby agrees, for
the enforceable benefit of all holders of the Obligations, each existing and
future Revolving Credit Agent, each existing and future Pari Passu
Representative, and each [existing and] future Subordinated Lien Representative
and as a condition to being treated as [Revolving Credit Lien Obligations] [Pari
Passu] [Subordinated Lien] Debt] under the Intercreditor Agreement:
     (a) that the New Representative and each holder of Obligations in respect
of the [Revolving Credit Lien Obligations] [Series of [Pari Passu] [Subordinated
Lien] Debt for which the undersigned is acting as [a Revolving Credit Agent]
[Pari Passu] [Subordinated Lien] Representative] are bound by the provisions of
the Intercreditor Agreement, including the provisions relating to the ranking of
Liens securing the Obligations and the order of application of proceeds from the
enforcement of Liens securing the Obligations; and
     (c) to the terms of the Intercreditor Agreement.

 



--------------------------------------------------------------------------------



 



               3. Governing Law and Miscellaneous Provisions. The provisions of
Article 10 of the Intercreditor Agreement will apply with like effect to this
Intercreditor Joinder Agreement.
               IN WITNESS WHEREOF, the undersigned has caused this Intercreditor
Joinder Agreement to be duly executed by its authorized officers or
representatives as of the date first written above.

            [_________________________]
      By:           Name:           Title:        

 